

115 HR 6136 IH: Border Security and Immigration Reform Act of 2018
U.S. House of Representatives
2018-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6136IN THE HOUSE OF REPRESENTATIVESJune 19, 2018Mr. Goodlatte (for himself, Mr. Curbelo of Florida, Mr. McCaul, and Mr. Denham) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security, Agriculture, Natural Resources, Transportation and Infrastructure, Ways and Means, Energy and Commerce, Armed Services, Foreign Affairs, the Budget, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the immigration laws and provide for border security, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Border Security and Immigration Reform Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Division A—Border Enforcement
					Sec. 1100. Short title.
					Title I—Border Security
					Sec. 1101. Definitions.
					Subtitle A—Infrastructure and Equipment
					Sec. 1111. Strengthening the requirements for barriers along the southern border.
					Sec. 1112. Air and Marine Operations flight hours.
					Sec. 1113. Capability deployment to specific sectors and transit zone.
					Sec. 1114. U.S. Border Patrol activities.
					Sec. 1115. Border security technology program management.
					Sec. 1116. National Guard support to secure the southern border.
					Sec. 1117. Prohibitions on actions that impede border security on certain Federal land.
					Sec. 1118. Landowner and rancher security enhancement.
					Sec. 1119. Eradication of carrizo cane and salt cedar.
					Sec. 1120. Southern border threat analysis.
					Sec. 1121. Amendments to U.S. Customs and Border Protection.
					Sec. 1122. Agent and officer technology use.
					Sec. 1123. Integrated Border Enforcement Teams.
					Sec. 1124. Tunnel Task Forces.
					Sec. 1125. Pilot program on use of electromagnetic spectrum in support of border security
			 operations.
					Sec. 1126. Foreign migration assistance.
					Sec. 1127. Biometric Identification Transnational Migration Alert Program.
					Subtitle B—Personnel
					Sec. 1131. Additional U.S. Customs and Border Protection agents and officers.
					Sec. 1132. U.S. Customs and Border Protection retention incentives.
					Sec. 1133. Anti-Border Corruption Reauthorization Act.
					Sec. 1134. Training for officers and agents of U.S. Customs and Border Protection.
					Subtitle C—Grants
					Sec. 1141. Operation Stonegarden.
					Title II—Emergency Port of Entry Personnel and Infrastructure Funding
					Sec. 2101. Ports of entry infrastructure.
					Sec. 2102. Secure communications.
					Sec. 2103. Border security deployment program.
					Sec. 2104. Pilot and upgrade of license plate readers at ports of entry.
					Sec. 2105. Non-intrusive inspection operational demonstration.
					Sec. 2106. Biometric exit data system.
					Sec. 2107. Sense of Congress on cooperation between agencies.
					Sec. 2108. Authorization of appropriations.
					Sec. 2109. Definition.
					Title III—Visa Security and Integrity
					Sec. 3101. Visa security.
					Sec. 3102. Electronic passport screening and biometric matching.
					Sec. 3103. Reporting of visa overstays.
					Sec. 3104. Student and exchange visitor information system verification.
					Sec. 3105. Social media review of visa applicants.
					Sec. 3106. Cancellation of additional visas.
					Sec. 3107. Visa information sharing.
					Sec. 3108. Restricting waiver of visa interviews.
					Sec. 3109. Authorizing the Department of State to not interview certain ineligible visa applicants.
					Sec. 3110. Petition and application processing for visas and immigration benefits.
					Sec. 3111. Fraud prevention.
					Sec. 3112. Visa ineligibility for spouses and children of drug traffickers.
					Sec. 3113. DNA testing.
					Sec. 3114. Access to NCIC criminal history database for diplomatic visas.
					Sec. 3115. Elimination of signed photograph requirement for visa applications.
					Sec. 3116. Additional fraud detection and prevention.
					Title IV—Transnational Criminal Organization Illicit Spotter Prevention and Elimination
					Sec. 4101. Short title.
					Sec. 4102. Illicit spotting.
					Sec. 4103. Unlawfully hindering immigration, border, and customs controls.
					Title V—Border Security Funding
					Sec. 5101. Border Security Funding.
					Sec. 5102. Limitation on adjustment of status.
					Sec. 5103. Exclusion from PAYGO scorecards.
					Division B—Immigration Reform
					Title I—Lawful Status for Certain Childhood Arrivals
					Sec. 1101. Definitions.
					Sec. 1102. Contingent nonimmigrant status eligibility and application.
					Sec. 1103. Terms and conditions of conditional nonimmigrant status.
					Sec. 1104. Adjustment of status.
					Sec. 1105. Administrative and judicial review.
					Sec. 1106. Penalties and signature requirements.
					Sec. 1107. Rulemaking.
					Sec. 1108. Statutory construction.
					Sec. 1109. Addition of definition.
					Title II—Immigrant Visa Allocations and Priorities
					Sec. 2101. Elimination of diversity visa program.
					Sec. 2102. Numerical limitation to any single foreign state.
					Sec. 2103. Family-sponsored immigration priorities.
					Sec. 2104. Allocation of immigrant visas for contingent nonimmigrants and children of certain
			 nonimmigrants.
					Sec. 2105. Sunset of adjustment visas for conditional nonimmigrants and children of certain
			 nonimmigrants.
					Sec. 2106. Implementation.
					Sec. 2107. Repeal of suspension of deportation and adjustment of status for certain aliens.
					Title III—Unaccompanied Alien Children; Interior Immigration Enforcement
					Sec. 3101. Repatriation of unaccompanied alien children.
					Sec. 3102. Clarification of standards for family detention.
					Sec. 3103. Detention of dangerous aliens.
					Sec. 3104. Definition of aggravated felony.
					Sec. 3105. Crime of violence.
					Sec. 3106. Grounds of inadmissibility and deportability for alien gang members.
					Sec. 3107. Special immigrant juvenile status for immigrants unable to reunite with either parent.
					Sec. 3108. Clarification of authority regarding determinations of convictions.
					Sec. 3109. Adding attempt and conspiracy to commit terrorism-related inadmissibility grounds acts
			 to the definition of engaging in terrorist activity.
					Sec. 3110. Clarifying the authority of ICE detainers.
					Sec. 3111. Department of Homeland Security access to crime information databases.
					Title IV—Asylum Reform
					Sec. 4101. Credible fear interviews.
					Sec. 4102. Jurisdiction of asylum applications.
					Sec. 4103. Recording expedited removal and credible fear interviews.
					Sec. 4104. Safe third country.
					Sec. 4105. Renunciation of asylum status pursuant to return to home country.
					Sec. 4106. Notice concerning frivolous asylum applications.
					Sec. 4107. Anti-fraud investigative work product.
					Sec. 4108. Penalties for asylum fraud.
					Sec. 4109. Statute of limitations for asylum fraud.
					Sec. 4110. Technical amendments.
					Title V—USCIS Waivers
					Sec. 5101. Exemption from Administrative Procedure Act.
					Sec. 5102. Exemption from Paperwork Reduction Act.
					Sec. 5103. Sunset.
				
			ABorder Enforcement
 1100.Short titleThis division may be cited as the Border Security for America Act of 2018. IBorder Security 1101.DefinitionsIn this title:
 (1)Advanced unattended surveillance sensorsThe term advanced unattended surveillance sensors means sensors that utilize an onboard computer to analyze detections in an effort to discern between vehicles, humans, and animals, and ultimately filter false positives prior to transmission.
 (2)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection. (3)High traffic areasThe term high traffic areas has the meaning given such term in section 102(e)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, as amended by section 1111 of this division.
 (4)Operational controlThe term operational control has the meaning given such term in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367).
 (5)SecretaryThe term Secretary means the Secretary of Homeland Security. (6)Situational awarenessThe term situational awareness has the meaning given such term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223(a)(7)).
 (7)Small unmanned aerial vehicleThe term small unmanned aerial vehicle has the meaning given the term small unmanned aircraft in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
 (8)Transit zoneThe term transit zone has the meaning given such term in section 1092(a)(8) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223(a)(7)).
 (9)Unmanned aerial systemThe term unmanned aerial system has the meaning given the term unmanned aircraft system in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
 (10)Unmanned aerial vehicleThe term unmanned aerial vehicle has the meaning given the term unmanned aircraft in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
					AInfrastructure and Equipment
 1111.Strengthening the requirements for barriers along the southern borderSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Division C of Public Law 104–208; 8 U.S.C. 1103 note) is amended—
 (1)by amending subsection (a) to read as follows:  (a)In generalThe Secretary of Homeland Security shall take such actions as may be necessary (including the removal of obstacles to detection of illegal entrants) to design, test, construct, install, deploy, integrate, and operate physical barriers, tactical infrastructure, and technology in the vicinity of the United States border to achieve situational awareness and operational control of the border and deter, impede, and detect illegal activity in high traffic areas.;
 (2)in subsection (b)— (A)in the subsection heading, by striking fencing and road improvements and inserting physical barriers;
 (B)in paragraph (1)— (i)in subparagraph (A)—
 (I)by striking subsection (a) and inserting this section; (II)by striking roads, lighting, cameras, and sensors and inserting tactical infrastructure, and technology; and
 (III)by striking gain inserting achieve situational awareness and; and (ii)by amending subparagraph (B) to read as follows:
									
										(B)Physical barriers and tactical infrastructure
 (i)In generalNot later than September 30, 2023, the Secretary of Homeland Security, in carrying out this section, shall deploy along the United States border the most practical and effective physical barriers and tactical infrastructure available for achieving situational awareness and operational control of the border.
 (ii)Consideration for certain physical barriers and tactical infrastructureThe deployment of physical barriers and tactical infrastructure under this subparagraph shall not apply in any area or region along the border where natural terrain features, natural barriers, or the remoteness of such area or region would make any such deployment ineffective, as determined by the Secretary, for the purposes of achieving situational awareness or operational control of such area or region.;
 (iii)in subparagraph (C)— (I)by amending clause (i) to read as follows:
										
 (i)In generalIn carrying out this section, the Secretary of Homeland Security shall consult with the Secretary of the Interior, the Secretary of Agriculture, appropriate representatives of Federal, State, local, and tribal governments, and appropriate private property owners in the United States to minimize the impact on the environment, culture, commerce, and quality of life for the communities and residents located near the sites at which such physical barriers are to be constructed.;
 (II)by redesignating clause (ii) as clause (iii); (III)by inserting after clause (i), as amended, the following new clause:
										
 (ii)NotificationNot later than 60 days after the consultation required under clause (i), the Secretary of Homeland Security shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate of the type of physical barriers, tactical infrastructure, or technology the Secretary has determined is most practical and effective to achieve situational awareness and operational control in a specific area or region and the other alternatives the Secretary considered before making such a determination.; and
 (IV)in clause (iii), as so redesignated— (aa)in subclause (I), by striking or after the semicolon at the end;
 (bb)by amending subclause (II) to read as follows:  (II)delay the transfer of the possession of property to the United States or affect the validity of any property acquisition by purchase or eminent domain, or to otherwise affect the eminent domain laws of the United States or of any State; or; and
 (cc)by adding at the end the following new subclause:  (III)create any right or liability for any party.; and
 (iv)by striking subparagraph (D); (C)in paragraph (2)—
 (i)by striking Attorney General and inserting Secretary of Homeland Security; (ii)by striking this subsection and inserting this section; and
 (iii)by striking construction of fences and inserting the construction of physical barriers; (D)by amending paragraph (3) to read as follows:
								
 (3)Agent safetyIn carrying out this section, the Secretary of Homeland Security, when designing, constructing, and deploying physical barriers, tactical infrastructure, or technology, shall incorporate such safety features into such design, construction, or deployment of such physical barriers, tactical infrastructure, or technology, as the case may be, that the Secretary determines, in the Secretary’s sole discretion, are necessary to maximize the safety and effectiveness of officers or agents of the Department of Homeland Security or of any other Federal agency deployed in the vicinity of such physical barriers, tactical infrastructure, or technology.; and
 (E)in paragraph (4), by striking this subsection and inserting this section; (3)in subsection (c), by amending paragraph (1) to read as follows:
							
 (1)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security shall have the authority to waive all legal requirements the Secretary, in the Secretary’s sole discretion, determines necessary to ensure the expeditious design, testing, construction, installation, deployment, integration, and operation of the physical barriers, tactical infrastructure, and technology under this section. Such waiver authority shall also apply with respect to any maintenance carried out on such physical barriers, tactical infrastructure, or technology. Any such decision by the Secretary shall be effective upon publication in the Federal Register.; and
 (4)by adding after subsection (d) the following new subsections:  (e)TechnologyNot later than September 30, 2023, the Secretary of Homeland Security, in carrying out this section, shall deploy along the United States border the most practical and effective technology available for achieving situational awareness and operational control of the border.
 (f)Limitation on requirementsNothing in this section may be construed as requiring the Secretary of Homeland Security to install tactical infrastructure, technology, and physical barriers in a particular location along an international border of the United States, if the Secretary determines that the use or placement of such resources is not the most appropriate means to achieve and maintain situational awareness and operational control over the international border at such location.
 (g)DefinitionsIn this section: (1)High traffic areasThe term high traffic areas means areas in the vicinity of the United States border that—
 (A)are within the responsibility of U.S. Customs and Border Protection; and (B)have significant unlawful cross-border activity, as determined by the Secretary of Homeland Security.
 (2)Operational controlThe term operational control has the meaning given such term in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367).
 (3)Physical barriersThe term physical barriers includes reinforced fencing, border wall system, and levee walls. (4)Situational awarenessThe term situational awareness has the meaning given such term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 223(a)(7); Public Law 114–328).
 (5)Tactical infrastructureThe term tactical infrastructure includes boat ramps, access gates, checkpoints, lighting, and roads. (6)TechnologyThe term technology includes border surveillance and detection technology, including the following:
 (A)Tower-based surveillance technology. (B)Deployable, lighter-than-air ground surveillance equipment.
 (C)Vehicle and Dismount Exploitation Radars (VADER). (D)3-dimensional, seismic acoustic detection and ranging border tunneling detection technology.
 (E)Advanced unattended surveillance sensors. (F)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (G)Unmanned aerial vehicles. (H)Other border detection, communication, and surveillance technology.
 (7)Unmanned aerial vehiclesThe term unmanned aerial vehicle has the meaning given the term unmanned aircraft in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note)..
						1112.Air and Marine Operations flight hours
 (a)Increased flight hoursThe Secretary shall ensure that not fewer than 95,000 annual flight hours are carried out by Air and Marine Operations of U.S. Customs and Border Protection.
 (b)Unmanned aerial systemThe Secretary, after coordination with the Administrator of the Federal Aviation Administration, shall ensure that Air and Marine Operations operate unmanned aerial systems on the southern border of the United States for not less than 24 hours per day for five days per week.
 (c)Contract air support authorizationThe Commissioner shall contract for the unfulfilled identified air support mission critical hours, as identified by the Chief of the U.S. Border Patrol.
 (d)Primary missionThe Commissioner shall ensure that— (1)the primary missions for Air and Marine Operations are to directly support U.S. Border Patrol activities along the southern border of the United States and Joint Interagency Task Force South operations in the transit zone; and
 (2)the Executive Assistant Commissioner of Air and Marine Operations assigns the greatest priority to support missions established by the Commissioner to carry out the requirements under this Act.
 (e)High-demand flight hour requirementsIn accordance with subsection (d), the Commissioner shall ensure that U.S. Border Patrol Sector Chiefs—
 (1)identify critical flight hour requirements; and (2)direct Air and Marine Operations to support requests from Sector Chiefs as their primary mission.
							(f)Small unmanned aerial vehicles
 (1)In generalThe Chief of the U.S. Border Patrol shall be the executive agent for U.S. Customs and Border Protection’s use of small unmanned aerial vehicles for the purpose of meeting the U.S. Border Patrol’s unmet flight hour operational requirements and to achieve situational awareness and operational control.
 (2)CoordinationIn carrying out paragraph (1), the Chief of the U.S. Border Patrol shall— (A)coordinate flight operations with the Administrator of the Federal Aviation Administration to ensure the safe and efficient operation of the National Airspace System; and
 (B)coordinate with the Executive Assistant Commissioner for Air and Marine Operations of U.S. Customs and Border Protection to ensure the safety of other U.S. Customs and Border Protection aircraft flying in the vicinity of small unmanned aerial vehicles operated by the U.S. Border Patrol.
 (3)Conforming amendmentParagraph (3) of section 411(e) of the Homeland Security Act of 2002 (6 U.S.C. 211(e)) is amended— (A)in subparagraph (B), by striking and after the semicolon at the end;
 (B)by redesignating subparagraph (C) as subparagraph (D); and (C)by inserting after subparagraph (B) the following new subparagraph:
									
 (C)carry out the small unmanned aerial vehicle requirements pursuant to subsection (f) of section 1112 of the Border Security for America Act of 2018; and.
 (g)Saving clauseNothing in this section shall confer, transfer, or delegate to the Secretary, the Commissioner, the Executive Assistant Commissioner for Air and Marine Operations of U.S. Customs and Border Protection, or the Chief of the U.S. Border Patrol any authority of the Secretary of Transportation or the Administrator of the Federal Aviation Administration relating to the use of airspace or aviation safety.
						1113.Capability deployment to specific sectors and transit zone
 (a)In generalNot later than September 30, 2023, the Secretary, in implementing section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (as amended by section 1111 of this division), and acting through the appropriate component of the Department of Homeland Security, shall deploy to each sector or region of the southern border and the northern border, in a prioritized manner to achieve situational awareness and operational control of such borders, the following additional capabilities:
 (1)San Diego sectorFor the San Diego sector, the following: (A)Tower-based surveillance technology.
 (B)Subterranean surveillance and detection technologies. (C)To increase coastal maritime domain awareness, the following:
 (i)Deployable, lighter-than-air surface surveillance equipment. (ii)Unmanned aerial vehicles with maritime surveillance capability.
 (iii)U.S. Customs and Border Protection maritime patrol aircraft. (iv)Coastal radar surveillance systems.
 (v)Maritime signals intelligence capabilities. (D)Ultralight aircraft detection capabilities.
 (E)Advanced unattended surveillance sensors. (F)A rapid reaction capability supported by aviation assets.
 (G)Mobile vehicle-mounted and man-portable surveillance capabilities. (H)Man-portable unmanned aerial vehicles.
 (I)Improved agent communications capabilities. (2)El Centro sectorFor the El Centro sector, the following:
 (A)Tower-based surveillance technology. (B)Deployable, lighter-than-air ground surveillance equipment.
 (C)Man-portable unmanned aerial vehicles. (D)Ultralight aircraft detection capabilities.
 (E)Advanced unattended surveillance sensors. (F)A rapid reaction capability supported by aviation assets.
 (G)Man-portable unmanned aerial vehicles. (H)Improved agent communications capabilities.
 (3)Yuma sectorFor the Yuma sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Ultralight aircraft detection capabilities.
 (D)Advanced unattended surveillance sensors. (E)A rapid reaction capability supported by aviation assets.
 (F)Mobile vehicle-mounted and man-portable surveillance systems. (G)Man-portable unmanned aerial vehicles.
 (H)Improved agent communications capabilities. (4)Tucson sectorFor the Tucson sector, the following:
 (A)Tower-based surveillance technology. (B)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (C)Deployable, lighter-than-air ground surveillance equipment. (D)Ultralight aircraft detection capabilities.
 (E)Advanced unattended surveillance sensors. (F)A rapid reaction capability supported by aviation assets.
 (G)Man-portable unmanned aerial vehicles. (H)Improved agent communications capabilities.
 (5)El Paso sectorFor the El Paso sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Ultralight aircraft detection capabilities.
 (D)Advanced unattended surveillance sensors. (E)Mobile vehicle-mounted and man-portable surveillance systems.
 (F)A rapid reaction capability supported by aviation assets. (G)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (H)Man-portable unmanned aerial vehicles. (I)Improved agent communications capabilities.
 (6)Big Bend sectorFor the Big Bend sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Improved agent communications capabilities.
 (D)Ultralight aircraft detection capabilities. (E)Advanced unattended surveillance sensors.
 (F)A rapid reaction capability supported by aviation assets. (G)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (H)Man-portable unmanned aerial vehicles. (I)Improved agent communications capabilities.
 (7)Del Rio sectorFor the Del Rio sector, the following: (A)Tower-based surveillance technology.
 (B)Increased monitoring for cross-river dams, culverts, and footpaths. (C)Improved agent communications capabilities.
 (D)Improved maritime capabilities in the Amistad National Recreation Area. (E)Advanced unattended surveillance sensors.
 (F)A rapid reaction capability supported by aviation assets. (G)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (H)Man-portable unmanned aerial vehicles. (I)Improved agent communications capabilities.
 (8)Laredo sectorFor the Laredo sector, the following: (A)Tower-based surveillance technology.
 (B)Maritime detection resources for the Falcon Lake region. (C)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (D)Increased monitoring for cross-river dams, culverts, and footpaths. (E)Ultralight aircraft detection capability.
 (F)Advanced unattended surveillance sensors. (G)A rapid reaction capability supported by aviation assets.
 (H)Man-portable unmanned aerial vehicles. (I)Improved agent communications capabilities.
 (9)Rio Grande Valley sectorFor the Rio Grande Valley sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (D)Ultralight aircraft detection capability. (E)Advanced unattended surveillance sensors.
 (F)Increased monitoring for cross-river dams, culverts, footpaths. (G)A rapid reaction capability supported by aviation assets.
 (H)Increased maritime interdiction capabilities. (I)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (J)Man-portable unmanned aerial vehicles. (K)Improved agent communications capabilities.
 (10)Blaine sectorFor the Blaine sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Coastal radar surveillance systems. (C)Increased maritime interdiction capabilities.
 (D)Mobile vehicle-mounted and man-portable surveillance capabilities. (E)Advanced unattended surveillance sensors.
 (F)Ultralight aircraft detection capabilities. (G)Man-portable unmanned aerial vehicles.
 (H)Improved agent communications capabilities. (11)Spokane sectorFor the Spokane sector, the following:
 (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (B)Increased maritime interdiction capabilities.
 (C)Mobile vehicle-mounted and man-portable surveillance capabilities. (D)Advanced unattended surveillance sensors.
 (E)Ultralight aircraft detection capabilities. (F)Completion of six miles of the Bog Creek road.
 (G)Man-portable unmanned aerial vehicles. (H)Improved agent communications systems.
 (12)Havre sectorFor the Havre sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Mobile vehicle-mounted and man-portable surveillance capabilities. (C)Advanced unattended surveillance sensors.
 (D)Ultralight aircraft detection capabilities. (E)Man-portable unmanned aerial vehicles.
 (F)Improved agent communications systems. (13)Grand Forks sectorFor the Grand Forks sector, the following:
 (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (B)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (C)Advanced unattended surveillance sensors. (D)Ultralight aircraft detection capabilities.
 (E)Man-portable unmanned aerial vehicles. (F)Improved agent communications systems.
 (14)Detroit sectorFor the Detroit sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Coastal radar surveillance systems. (C)Increased maritime interdiction capabilities.
 (D)Mobile vehicle-mounted and man-portable surveillance capabilities. (E)Advanced unattended surveillance sensors.
 (F)Ultralight aircraft detection capabilities. (G)Man-portable unmanned aerial vehicles.
 (H)Improved agent communications systems. (15)Buffalo sectorFor the Buffalo sector, the following:
 (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (B)Coastal radar surveillance systems.
 (C)Increased maritime interdiction capabilities. (D)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (E)Advanced unattended surveillance sensors. (F)Ultralight aircraft detection capabilities.
 (G)Man-portable unmanned aerial vehicles. (H)Improved agent communications systems.
 (16)Swanton sectorFor the Swanton sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Mobile vehicle-mounted and man-portable surveillance capabilities. (C)Advanced unattended surveillance sensors.
 (D)Ultralight aircraft detection capabilities. (E)Man-portable unmanned aerial vehicles.
 (F)Improved agent communications systems. (17)Houlton sectorFor the Houlton sector, the following:
 (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (B)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (C)Advanced unattended surveillance sensors. (D)Ultralight aircraft detection capabilities.
 (E)Man-portable unmanned aerial vehicles. (F)Improved agent communications systems.
 (18)Transit zoneFor the transit zone, the following: (A)Not later than two years after the date of the enactment of this Act, an increase in the number of overall cutter, boat, and aircraft hours spent conducting interdiction operations over the average number of such hours during the preceding three fiscal years.
 (B)Increased maritime signals intelligence capabilities. (C)To increase maritime domain awareness, the following:
 (i)Unmanned aerial vehicles with maritime surveillance capability. (ii)Increased maritime aviation patrol hours.
 (D)Increased operational hours for maritime security components dedicated to joint counter-smuggling and interdiction efforts with other Federal agencies, including the Deployable Specialized Forces of the Coast Guard.
 (E)Coastal radar surveillance systems with long range day and night cameras capable of providing full maritime domain awareness of the United States territorial waters surrounding Puerto Rico, Mona Island, Desecheo Island, Vieques Island, Culebra Island, Saint Thomas, Saint John, and Saint Croix.
								(b)Tactical flexibility
							(1)Southern and northern land borders
 (A)In generalBeginning on September 30, 2022, or after the Secretary has deployed at least 25 percent of the capabilities required in each sector specified in subsection (a), whichever comes later, the Secretary may deviate from such capability deployments if the Secretary determines that such deviation is required to achieve situational awareness or operational control.
 (B)NotificationIf the Secretary exercises the authority described in subparagraph (A), the Secretary shall, not later than 90 days after such exercise, notify the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives regarding the deviation under such subparagraph that is the subject of such exercise. If the Secretary makes any changes to such deviation, the Secretary shall, not later than 90 days after any such change, notify such committees regarding such change.
								(2)Transit zone
 (A)NotificationThe Secretary shall notify the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives regarding the capability deployments for the transit zone specified in paragraph (18) of subsection (a), including information relating to—
 (i)the number and types of assets and personnel deployed; and (ii)the impact such deployments have on the capability of the Coast Guard to conduct its mission in the transit zone referred to in paragraph (18) of subsection (a).
 (B)AlterationThe Secretary may alter the capability deployments referred to in this section if the Secretary— (i)determines, after consultation with the committees referred to in subparagraph (A), that such alteration is necessary; and
 (ii)not later than 30 days after making a determination under clause (i), notifies the committees referred to in such subparagraph regarding such alteration, including information relating to—
 (I)the number and types of assets and personnel deployed pursuant to such alteration; and (II)the impact such alteration has on the capability of the Coast Guard to conduct its mission in the transit zone referred to in paragraph (18) of subsection (a).
										(c)Exigent circumstances
 (1)In generalNotwithstanding subsection (b), the Secretary may deploy the capabilities referred to in subsection (a) in a manner that is inconsistent with the requirements specified in such subsection if, after the Secretary has deployed at least 25 percent of such capabilities, the Secretary determines that exigent circumstances demand such an inconsistent deployment or that such an inconsistent deployment is vital to the national security interests of the United States.
 (2)NotificationThe Secretary shall notify the Committee on Homeland Security of the House of Representative and the Committee on Homeland Security and Governmental Affairs of the Senate not later than 30 days after making a determination under paragraph (1). Such notification shall include a detailed justification regarding such determination.
 (d)IntegrationIn carrying out subsection (a), the Secretary shall, to the greatest extent practicable, integrate, within each sector or region of the southern border and northern border, as the case may be, the deployed capabilities specified in such subsection as necessary to achieve situational awareness and operational control of such borders.
 1114.U.S. Border Patrol activitiesThe Chief of the U.S. Border Patrol shall prioritize the deployment of U.S. Border Patrol agents to as close to the physical land border as possible, consistent with border security enforcement priorities and accessibility to such areas.
					1115.Border security technology program management
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:
							
								435.Border security technology program management
 (a)Major acquisition program definedIn this section, the term major acquisition program means an acquisition program of the Department that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2018 constant dollars) over its life cycle cost.
 (b)Planning documentationFor each border security technology acquisition program of the Department that is determined to be a major acquisition program, the Secretary shall—
 (1)ensure that each such program has a written acquisition program baseline approved by the relevant acquisition decision authority;
 (2)document that each such program is meeting cost, schedule, and performance thresholds as specified in such baseline, in compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation; and
 (3)have a plan for meeting program implementation objectives by managing contractor performance. (c)Adherence to standardsThe Secretary, acting through the Under Secretary for Management and the Commissioner of U.S. Customs and Border Protection, shall ensure border security technology acquisition program managers who are responsible for carrying out this section adhere to relevant internal control standards identified by the Comptroller General of the United States. The Commissioner shall provide information, as needed, to assist the Under Secretary in monitoring management of border security technology acquisition programs under this section.
 (d)PlanThe Secretary, acting through the Under Secretary for Management, in coordination with the Under Secretary for Science and Technology and the Commissioner of U.S. Customs and Border Protection, shall submit to the appropriate congressional committees a plan for testing, evaluating, and using independent verification and validation resources for border security technology. Under the plan, new border security technologies shall be evaluated through a series of assessments, processes, and audits to ensure—
 (1)compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation; and
 (2)the effective use of taxpayer dollars.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 433 the following new item:
							
								
									Sec. 435. Border security technology program management..
 (c)Prohibition on additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out section 435 of the Homeland Security Act of 2002, as added by subsection (a). Such section shall be carried out using amounts otherwise authorized for such purposes.
						1116.National Guard support to secure the southern border
						(a)National Guard support
 (1)Authority to requestThe Secretary may, pursuant to chapter 15 of title 10, United States Code, request that the Secretary of Defense support the Secretary’s efforts to secure the southern border of the United States. The Secretary of Defense may authorize the provision of such support under section 502(f) of title 32, United States Code.
 (2)Approval and orderWith the approval of the Secretary and the Secretary of Defense, the Governor of a State may order any units or personnel of the National Guard of such State to perform operations and missions under section 502(f) of title 32, United States Code, for the purpose of securing the southern border of the United States.
 (b)Types of support authorizedThe support provided in accordance with subsection (a) may include— (1)construction of reinforced fencing or other physical barriers;
 (2)operation of ground-based surveillance systems; (3)deployment of manned aircraft, unmanned aerial surveillance systems, and ground-based surveillance systems to support continuous surveillance of the southern border; and
 (4)intelligence analysis support. (c)Materiel and logistical supportThe Secretary of Defense may deploy such materiel, equipment, and logistics support as may be necessary to ensure the effectiveness of the assistance provided under subsection (a).
 (d)ReadinessTo ensure that the use of units and personnel of the National Guard of a State authorized pursuant to this section does not degrade the training and readiness of such units and personnel, the Secretary of Defense shall consider the following requirements when authorizing or approving support under subsection (a):
 (1)The performance of such support may not affect adversely the quality of such training or readiness or otherwise interfere with the ability of a unit or personnel of the National Guard of a State to perform the military functions of such member or unit.
 (2)The performance of such support may not degrade the military skills of the units or personnel of the National Guard of a State performing such support.
 (e)Report on readinessUpon the request of the Secretary, the Secretary of Defense shall provide to the Secretary a report on the readiness of units and personnel of the National Guard that the Secretary of Defense determines are capable of providing such support.
 (f)Reimbursement notificationPrior to providing any support under subsection (a), the Secretary of Defense shall notify the Secretary whether the requested support will be reimbursed under section 277 of title 10, United States Code.
 (g)Reimbursement to StatesThe Secretary of Defense may reimburse a State for costs incurred in the deployment of any units or personnel of the National Guard pursuant to subsection (a).
 (h)Relationship to other lawsNothing in this section may be construed as affecting the authorities under chapter 9 of title 32, United States Code.
						(i)Reports
 (1)In generalNot later than 180 days after the date of the enactment of this Act and biannually thereafter through December 31, 2021, the Secretary of Defense shall submit to the appropriate congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code) a report regarding any support provided pursuant to subsection (a) for the six month period preceding each such report.
 (2)ElementsEach report under paragraph (1) shall include a description of— (A)the support provided; and
 (B)the sources and amounts of funds obligated and expended to provide such support. 1117.Prohibitions on actions that impede border security on certain Federal land (a)Prohibition on interference with U.S. Customs and Border Protection (1)In generalThe Secretary concerned may not impede, prohibit, or restrict activities of U.S. Customs and Border Protection on covered Federal land to carry out the activities described in subsection (b).
 (2)ApplicabilityThe authority of U.S. Customs and Border Protection to conduct activities described in subsection (b) on covered Federal land applies without regard to whether a state of emergency exists.
							(b)Authorized activities of U.S. Customs and Border Protection
 (1)In generalU.S. Customs and Border Protection shall have immediate access to covered Federal land to conduct the activities described in paragraph (2) on such land to prevent all unlawful entries into the United States, including entries by terrorists, unlawful aliens, instruments of terrorism, narcotics, and other contraband through the southern border or the northern border.
 (2)Activities describedThe activities described in this paragraph are— (A)carrying out section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Division C of Public Law 104–208; 8 U.S.C. 1103 note), as amended by section 1111 of this division;
 (B)the execution of search and rescue operations; (C)the use of motorized vehicles, foot patrols, and horseback to patrol the border area, apprehend illegal entrants, and rescue individuals; and
 (D)the remediation of tunnels used to facilitate unlawful immigration or other illicit activities. (c)Clarification relating to waiver authority (1)In generalThe activities of U.S. Customs and Border Protection described in subsection (b)(2) may be carried out without regard to the provisions of law specified in paragraph (2).
 (2)Provisions of law specifiedThe provisions of law specified in this section are all Federal, State, or other laws, regulations, and legal requirements of, deriving from, or related to the subject of, the following laws:
 (A)The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (B)The Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (C)The Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly referred to as the Clean Water Act). (D)Division A of subtitle III of title 54, United States Code (54 U.S.C. 300301 et seq.) (formerly known as the National Historic Preservation Act).
 (E)The Migratory Bird Treaty Act (16 U.S.C. 703 et seq.). (F)The Clean Air Act (42 U.S.C. 7401 et seq.).
 (G)The Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.). (H)The Safe Drinking Water Act (42 U.S.C. 300f et seq.).
 (I)The Noise Control Act of 1972 (42 U.S.C. 4901 et seq.). (J)The Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
 (K)The Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
 (L)Chapter 3125 of title 54, United States Code (formerly known as the Archaeological and Historic Preservation Act). (M)The Antiquities Act (16 U.S.C. 431 et seq.).
 (N)Chapter 3203 of title 54, United States Code (formerly known as the Historic Sites, Buildings, and Antiquities Act). (O)The Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.).
 (P)The Farmland Protection Policy Act (7 U.S.C. 4201 et seq.). (Q)The Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).
 (R)The Wilderness Act (16 U.S.C. 1131 et seq.). (S)The Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
 (T)The National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.). (U)The Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.).
 (V)The Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.). (W)Subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act).
 (X)The Otay Mountain Wilderness Act of 1999 (Public Law 106–145). (Y)Sections 102(29) and 103 of the California Desert Protection Act of 1994 (Public Law 103–433).
 (Z)Division A of subtitle I of title 54, United States Code (formerly known as the National Park Service Organic Act. (AA)The National Park Service General Authorities Act (Public Law 91–383, 16 U.S.C. 1a–1 et seq.).
 (BB)Sections 401(7), 403, and 404 of the National Parks and Recreation Act of 1978 (Public Law 95–625). (CC)Sections 301(a) through (f) of the Arizona Desert Wilderness Act (Public Law 101–628).
 (DD)The Rivers and Harbors Act of 1899 (33 U.S.C. 403). (EE)The Eagle Protection Act (16 U.S.C. 668 et seq.).
 (FF)The Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.). (GG)The American Indian Religious Freedom Act (42 U.S.C. 1996).
 (HH)The National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.). (II)The Multiple Use and Sustained Yield Act of 1960 (16 U.S.C. 528 et seq.).
 (3)Applicability of waiver to successor lawsIf a provision of law specified in paragraph (2) was repealed and incorporated into title 54, United States Code, after April 1, 2008, and before the date of the enactment of this Act, the waiver described in paragraph (1) shall apply to the provision of such title that corresponds to the provision of law specified in paragraph (2) to the same extent the waiver applied to that provision of law.
 (4)Savings clauseThe waiver authority under this subsection may not be construed as affecting, negating, or diminishing in any manner the applicability of section 552 of title 5, United States Code (commonly referred to as the “Freedom of Information Act”), in any relevant matter.
 (d)Protection of legal usesThis section may not be construed to provide— (1)authority to restrict legal uses, such as grazing, hunting, mining, or recreation or the use of backcountry airstrips, on land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture; or
 (2)any additional authority to restrict legal access to such land. (e)Effect on State and private landThis section shall—
 (1)have no force or effect on State lands or private lands; and (2)not provide authority on or access to State lands or private lands.
 (f)Tribal sovereigntyNothing in this section may be construed to supersede, replace, negate, or diminish treaties or other agreements between the United States and Indian tribes.
 (g)Memoranda of understandingThe requirements of this section shall not apply to the extent that such requirements are incompatible with any memorandum of understanding or similar agreement entered into between the Commissioner and a National Park Unit before the date of the enactment of this Act.
 (h)DefinitionsIn this section: (1)Covered federal landThe term covered Federal land includes all land under the control of the Secretary concerned that is located within 100 miles of the southern border or the northern border.
 (2)Secretary concernedThe term Secretary concerned means— (A)with respect to land under the jurisdiction of the Department of Agriculture, the Secretary of Agriculture; and
 (B)with respect to land under the jurisdiction of the Department of the Interior, the Secretary of the Interior.
								1118.Landowner and rancher security enhancement
 (a)Establishment of National Border Security Advisory CommitteeThe Secretary shall establish a National Border Security Advisory Committee, which— (1)may advise, consult with, report to, and make recommendations to the Secretary on matters relating to border security matters, including—
 (A)verifying security claims and the border security metrics established by the Department of Homeland Security under section 1092 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223); and
 (B)discussing ways to improve the security of high traffic areas along the northern border and the southern border; and
 (2)may provide, through the Secretary, recommendations to Congress. (b)Consideration of viewsThe Secretary shall consider the information, advice, and recommendations of the National Border Security Advisory Committee in formulating policy regarding matters affecting border security.
 (c)MembershipThe National Border Security Advisory Committee shall consist of at least one member from each State who—
 (1)has at least five years practical experience in border security operations; or (2)lives and works in the United States within 80 miles from the southern border or the northern border.
 (d)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the National Border Security Advisory Committee.
						1119.Eradication of carrizo cane and salt cedar
 (a)In generalNot later than September 30, 2023, the Secretary, after coordinating with the heads of the relevant Federal, State, and local agencies, shall begin eradicating the carrizo cane plant and any salt cedar along the Rio Grande River that impedes border security operations.
 (b)ExtentThe waiver authority under subsection (c) of section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note), as amended by section 1111 of this division, shall extend to activities carried out pursuant to this section.
						1120.Southern border threat analysis
						(a)Threat analysis
 (1)RequirementNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a Southern border threat analysis.
 (2)ContentsThe analysis submitted under paragraph (1) shall include an assessment of— (A)current and potential terrorism and criminal threats posed by individuals and organized groups seeking—
 (i)to unlawfully enter the United States through the Southern border; or (ii)to exploit security vulnerabilities along the Southern border;
 (B)improvements needed at and between ports of entry along the Southern border to prevent terrorists and instruments of terror from entering the United States;
 (C)gaps in law, policy, and coordination between State, local, or tribal law enforcement, international agreements, or tribal agreements that hinder effective and efficient border security, counterterrorism, and anti-human smuggling and trafficking efforts;
 (D)the current percentage of situational awareness achieved by the Department along the Southern border;
 (E)the current percentage of operational control achieved by the Department on the Southern border; and
 (F)traveler crossing times and any potential security vulnerability associated with prolonged wait times.
 (3)Analysis requirementsIn compiling the Southern border threat analysis required under this subsection, the Secretary shall consider and examine—
 (A)the technology needs and challenges, including such needs and challenges identified as a result of previous investments that have not fully realized the security and operational benefits that were sought;
 (B)the personnel needs and challenges, including such needs and challenges associated with recruitment and hiring;
 (C)the infrastructure needs and challenges; (D)the roles and authorities of State, local, and tribal law enforcement in general border security activities;
 (E)the status of coordination among Federal, State, local, tribal, and Mexican law enforcement entities relating to border security;
 (F)the terrain, population density, and climate along the Southern border; and (G)the international agreements between the United States and Mexico related to border security.
 (4)Classified formTo the extent possible, the Secretary shall submit the Southern border threat analysis required under this subsection in unclassified form, but may submit a portion of the threat analysis in classified form if the Secretary determines such action is appropriate.
							(b)U.S. Border Patrol strategic plan
 (1)In generalNot later than 180 days after the submission of the threat analysis required under subsection (a) or June 30, 2019, and every five years thereafter, the Secretary, acting through the Chief of the U.S. Border Patrol, shall issue a Border Patrol Strategic Plan.
 (2)ContentsThe Border Patrol Strategic Plan required under this subsection shall include a consideration of— (A)the Southern border threat analysis required under subsection (a), with an emphasis on efforts to mitigate threats identified in such threat analysis;
 (B)efforts to analyze and disseminate border security and border threat information between border security components of the Department and other appropriate Federal departments and agencies with missions associated with the Southern border;
 (C)efforts to increase situational awareness, including— (i)surveillance capabilities, including capabilities developed or utilized by the Department of Defense, and any appropriate technology determined to be excess by the Department of Defense; and
 (ii)the use of manned aircraft and unmanned aerial systems, including camera and sensor technology deployed on such assets;
 (D)efforts to detect and prevent terrorists and instruments of terrorism from entering the United States;
 (E)efforts to detect, interdict, and disrupt aliens and illicit drugs at the earliest possible point; (F)efforts to focus intelligence collection to disrupt transnational criminal organizations outside of the international and maritime borders of the United States;
 (G)efforts to ensure that any new border security technology can be operationally integrated with existing technologies in use by the Department;
 (H)any technology required to maintain, support, and enhance security and facilitate trade at ports of entry, including nonintrusive detection equipment, radiation detection equipment, biometric technology, surveillance systems, and other sensors and technology that the Secretary determines to be necessary;
 (I)operational coordination unity of effort initiatives of the border security components of the Department, including any relevant task forces of the Department;
 (J)lessons learned from Operation Jumpstart and Operation Phalanx; (K)cooperative agreements and information sharing with State, local, tribal, territorial, and other Federal law enforcement agencies that have jurisdiction on the Northern border or the Southern border;
 (L)border security information received from consultation with State, local, tribal, territorial, and Federal law enforcement agencies that have jurisdiction on the Northern border or the Southern border, or in the maritime environment, and from border community stakeholders (including through public meetings with such stakeholders), including representatives from border agricultural and ranching organizations and representatives from business and civic organizations along the Northern border or the Southern border;
 (M)staffing requirements for all departmental border security functions; (N)a prioritized list of departmental research and development objectives to enhance the security of the Southern border;
 (O)an assessment of training programs, including training programs for— (i)identifying and detecting fraudulent documents;
 (ii)understanding the scope of enforcement authorities and the use of force policies; and (iii)screening, identifying, and addressing vulnerable populations, such as children and victims of human trafficking; and
 (P)an assessment of how border security operations affect border crossing times. 1121.Amendments to U.S. Customs and Border Protection (a)DutiesSubsection (c) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended—
 (1)in paragraph (18), by striking and after the semicolon at the end; (2)by redesignating paragraph (19) as paragraph (21); and
 (3)by inserting after paragraph (18) the following new paragraphs:  (19)administer the U.S. Customs and Border Protection public private partnerships under subtitle G;
 (20)administer preclearance operations under the Preclearance Authorization Act of 2015 (19 U.S.C. 4431 et seq.; enacted as subtitle B of title VIII of the Trade Facilitation and Trade Enforcement Act of 2015; 19 U.S.C. 4301 et seq.); and.
 (b)Office of Field Operations staffingSubparagraph (A) of section 411(g)(5) of the Homeland Security Act of 2002 (6 U.S.C. 211(g)(5)) is amended by inserting before the period at the end the following: compared to the number indicated by the current fiscal year work flow staffing model.
 (c)Implementation planSubparagraph (B) of section 814(e)(1) of the Preclearance Authorization Act of 2015 (19 U.S.C. 4433(e)(1); enacted as subtitle B of title VIII of the Trade Facilitation and Trade Enforcement Act of 2015; 19 U.S.C. 4301 et seq.) is amended to read as follows:
							
 (B)a port of entry vacancy rate which compares the number of officers identified in subparagraph (A) with the number of officers at the port at which such officer is currently assigned..
 (d)DefinitionSubsection (r) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended— (1)by striking this section, the terms and inserting the following:
								
 this section:(1)the terms; (2)in paragraph (1), as added by subparagraph (A), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (2)the term unmanned aerial systems has the meaning given the term unmanned aircraft system in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note)..
 1122.Agent and officer technology useIn carrying out section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (as amended by section 1111 of this division) and section 1113 of this division, the Secretary shall, to the greatest extent practicable, ensure that technology deployed to gain situational awareness and operational control of the border be provided to front-line officers and agents of the Department of Homeland Security.
					1123.Integrated Border Enforcement Teams
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by section 1115 of this division, is further amended by adding at the end the following new section:
							
								436.Integrated Border Enforcement Teams
 (a)EstablishmentThe Secretary shall establish within the Department a program to be known as the Integrated Border Enforcement Team program (referred to in this section as IBET).
 (b)PurposeThe Secretary shall administer the IBET program in a manner that results in a cooperative approach between the United States and Canada to—
 (1)strengthen security between designated ports of entry; (2)detect, prevent, investigate, and respond to terrorism and violations of law related to border security;
 (3)facilitate collaboration among components and offices within the Department and international partners;
 (4)execute coordinated activities in furtherance of border security and homeland security; and (5)enhance information-sharing, including the dissemination of homeland security information among such components and offices.
										(c)Composition and location of ibets
 (1)CompositionIBETs shall be led by the United States Border Patrol and may be comprised of personnel from the following:
 (A)Other subcomponents of U.S. Customs and Border Protection. (B)U.S. Immigration and Customs Enforcement, led by Homeland Security Investigations.
 (C)The Coast Guard, for the purpose of securing the maritime borders of the United States. (D)Other Department personnel, as appropriate.
 (E)Other Federal departments and agencies, as appropriate. (F)Appropriate State law enforcement agencies.
 (G)Foreign law enforcement partners. (H)Local law enforcement agencies from affected border cities and communities.
 (I)Appropriate tribal law enforcement agencies. (2)LocationThe Secretary is authorized to establish IBETs in regions in which such teams can contribute to IBET missions, as appropriate. When establishing an IBET, the Secretary shall consider the following:
 (A)Whether the region in which the IBET would be established is significantly impacted by cross-border threats.
 (B)The availability of Federal, State, local, tribal, and foreign law enforcement resources to participate in an IBET.
 (C)Whether, in accordance with paragraph (3), other joint cross-border initiatives already take place within the region in which the IBET would be established, including other Department cross-border programs such as the Integrated Cross-Border Maritime Law Enforcement Operation Program established under section 711 of the Coast Guard and Maritime Transportation Act of 2012 (46 U.S.C. 70101 note) or the Border Enforcement Security Task Force established under section 432.
 (3)Duplication of effortsIn determining whether to establish a new IBET or to expand an existing IBET in a given region, the Secretary shall ensure that the IBET under consideration does not duplicate the efforts of other existing interagency task forces or centers within such region, including the Integrated Cross-Border Maritime Law Enforcement Operation Program established under section 711 of the Coast Guard and Maritime Transportation Act of 2012 (46 U.S.C. 70101 note) or the Border Enforcement Security Task Force established under section 432.
										(d)Operation
 (1)In generalAfter determining the regions in which to establish IBETs, the Secretary may— (A)direct the assignment of Federal personnel to such IBETs; and
 (B)take other actions to assist Federal, State, local, and tribal entities to participate in such IBETs, including providing financial assistance, as appropriate, for operational, administrative, and technological costs associated with such participation.
 (2)LimitationCoast Guard personnel assigned under paragraph (1) may be assigned only for the purposes of securing the maritime borders of the United States, in accordance with subsection (c)(1)(C).
 (e)CoordinationThe Secretary shall coordinate the IBET program with other similar border security and antiterrorism programs within the Department in accordance with the strategic objectives of the Cross-Border Law Enforcement Advisory Committee.
 (f)Memoranda of understandingThe Secretary may enter into memoranda of understanding with appropriate representatives of the entities specified in subsection (c)(1) necessary to carry out the IBET program. Such memoranda with entities specified in subparagraph (G) of such subsection shall be entered into with the concurrence of the Secretary of State.
 (g)ReportNot later than 180 days after the date on which an IBET is established and biannually thereafter for the following six years, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, and in the case of Coast Guard personnel used to secure the maritime borders of the United States, additionally to the Committee on Transportation and Infrastructure of the House of Representatives, a report that—
 (1)describes the effectiveness of IBETs in fulfilling the purposes specified in subsection (b); (2)assess the impact of certain challenges on the sustainment of cross-border IBET operations, including challenges faced by international partners;
 (3)addresses ways to support joint training for IBET stakeholder agencies and radio interoperability to allow for secure cross-border radio communications; and
 (4)assesses how IBETs, Border Enforcement Security Task Forces, and the Integrated Cross-Border Maritime Law Enforcement Operation Program can better align operations, including interdiction and investigation activities..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 435 the following new item:
							
								
									Sec. 436. Integrated Border Enforcement Teams..
 1124.Tunnel Task ForcesThe Secretary is authorized to establish Tunnel Task Forces for the purposes of detecting and remediating tunnels that breach the international border of the United States.
					1125.Pilot program on use of electromagnetic spectrum in support of border security operations
 (a)In generalThe Commissioner, in consultation with the Assistant Secretary of Commerce for Communications and Information, shall conduct a pilot program to test and evaluate the use of electromagnetic spectrum by U.S. Customs and Border Protection in support of border security operations through—
 (1)ongoing management and monitoring of spectrum to identify threats such as unauthorized spectrum use, and the jamming and hacking of United States communications assets, by persons engaged in criminal enterprises;
 (2)automated spectrum management to enable greater efficiency and speed for U.S. Customs and Border Protection in addressing emerging challenges in overall spectrum use on the United States border; and
 (3)coordinated use of spectrum resources to better facilitate interoperability and interagency cooperation and interdiction efforts at or near the United States border.
 (b)Report to CongressNot later than 180 days after the conclusion of the pilot program conducted under subsection (a), the Commissioner shall submit to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings and data derived from such program.
						1126.Foreign migration assistance
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by sections 1115 and 1123 of this division, is further amended by adding at the end the following new section:
							
								437.Foreign migration assistance
 (a)In generalThe Secretary, with the concurrence of the Secretary of State, may provide to a foreign government financial assistance for foreign country operations to address migration flows that may affect the United States.
 (b)DeterminationAssistance provided under subsection (a) may be provided only if such assistance would enhance the recipient government’s capacity to address irregular migration flows that may affect the United States, including through related detention or removal operations by the recipient government, including procedures to screen and provide protection for certain individuals.
 (c)Reimbursement of expensesThe Secretary may, if appropriate, seek reimbursement from the receiving foreign government for the provision of financial assistance under this section.
 (d)Receipts credited as offsetting collectionsNotwithstanding section 3302 of title 31, United States Code, any reimbursement collected pursuant to subsection (c) shall—
 (1)be credited as offsetting collections to the account that finances the financial assistance under this section for which such reimbursement is received; and
 (2)remain available until expended for the purpose of carrying out this section. (e)Effective periodThe authority provided under this section shall remain in effect until September 30, 2023.
 (f)Development and program executionThe Secretary and the Secretary of State shall jointly develop and implement any financial assistance under this section.
 (g)Rule of constructionNothing in this section may be construed as affecting, augmenting, or diminishing the authority of the Secretary of State.
 (h)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $50,000,000 for fiscal years 2019 through 2023 to carry out this section..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 436 the following new item:
							
								
									Sec. 437. Foreign migration assistance..
						1127.Biometric Identification Transnational Migration Alert Program
 (a)In generalSubtitle D of title IV of the Homeland Security Act of 2002 (6 U.S.C. 251 et seq.) is amended by adding at the end the following new section:
							
								447.Biometric Identification Transnational Migration Alert Program
 (a)EstablishmentThere is established in the Department a program to be known as the Biometric Identification Transnational Migration Alert Program (referred to in this section as BITMAP) to address and reduce national security, border security, and public safety threats before such threats reach the international border of the United States.
 (b)DutiesIn carrying out BITMAP operations, the Secretary, acting through the Director of U.S. Immigration and Customs Enforcement, shall—
 (1)provide, when necessary, capabilities, training, and equipment, to the government of a foreign country to collect biometric and biographic identification data from individuals to identify, prevent, detect, and interdict high risk individuals identified as national security, border security, or public safety threats who may attempt to enter the United States utilizing illicit pathways;
 (2)provide capabilities to the government of a foreign country to compare foreign data against appropriate United States national security, border security, public safety, immigration, and counter-terrorism data, including—
 (A)the Federal Bureau of Investigation’s Terrorist Screening Database, or successor database; (B)the Federal Bureau of Investigation’s Next Generation Identification database, or successor database;
 (C)the Department of Defense Automated Biometric Identification System (commonly known as ABIS), or successor database; (D)the Department’s Automated Biometric Identification System (commonly known as IDENT), or successor database; and
 (E)any other database, notice, or means that the Secretary, in consultation with the heads of other Federal departments and agencies responsible for such databases, notices, or means, designates; and
 (3)ensure biometric and biographic identification data collected pursuant to BITMAP are incorporated into appropriate United States Government databases, in compliance with the policies and procedures established by the Privacy Officer appointed under section 222.
 (c)CollaborationThe Secretary shall ensure that BITMAP operations include participation from relevant components of the Department, and, as appropriate, request participation from other Federal agencies.
 (d)CoordinationThe Secretary shall coordinate with the Secretary of State, appropriate representatives of foreign governments, and the heads of other Federal agencies, as appropriate, to carry out paragraph (1) of subsection (b).
 (e)AgreementsBefore carrying out BITMAP operations in a foreign country that, as of the date of the enactment of this section, was not a partner country described in this section, the Secretary, with the concurrence of the Secretary of State, shall enter into an agreement or arrangement with the government of such country that outlines such operations in such country, including related departmental operations. Such country shall be a partner country described in this section pursuant to and for purposes of such agreement or arrangement.
 (f)Notification to CongressNot later than 60 days before an agreement with the government of a foreign country to carry out BITMAP operations in such foreign country enters into force, the Secretary shall provide the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate with a copy of the agreement to establish such operations, which shall include—
 (1)the identification of the foreign country with which the Secretary intends to enter into such an agreement;
 (2)the location at which such operations will be conducted; and (3)the terms and conditions for Department personnel operating at such location.
										.
 (b)ReportNot later than 180 days after the date on which the Biometric Identification Transnational Migration Alert Program (BITMAP) is established under section 447 of the Homeland Security Act of 2002 (as added by subsection (a) of this section) and annually thereafter for the following five years, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that details the effectiveness of BITMAP operations in enhancing national security, border security, and public safety.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 446 the following new item:
							
								
									Sec. 447. Biometric Identification Transnational Migration Alert Program..
						BPersonnel
					1131.Additional U.S. Customs and Border Protection agents and officers
 (a)Border patrol agentsNot later than September 30, 2023, the Commissioner shall hire, train, and assign sufficient agents to maintain an active duty presence of not fewer than 26,370 full-time equivalent agents.
 (b)CBP officersIn addition to positions authorized before the date of the enactment of this Act and any existing officer vacancies within U.S. Customs and Border Protection as of such date, the Commissioner shall hire, train, and assign to duty, not later than September 30, 2023—
 (1)sufficient U.S. Customs and Border Protection officers to maintain an active duty presence of not fewer than 27,725 full-time equivalent officers; and
 (2)350 full-time support staff distributed among all United States ports of entry. (c)Air and marine operationsNot later than September 30, 2023, the Commissioner shall hire, train, and assign sufficient agents for Air and Marine Operations of U.S. Customs and Border Protection to maintain not fewer than 1,675 full-time equivalent agents and not fewer than 264 Marine and Air Interdiction Agents for southern border air and maritime operations.
						(d)U.S. Customs and Border Protection K–9 units and handlers
 (1)K–9 unitsNot later than September 30, 2023, the Commissioner shall deploy not fewer than 300 new K–9 units, with supporting officers of U.S. Customs and Border Protection and other required staff, at land ports of entry and checkpoints, on the southern border and the northern border.
 (2)Use of caninesThe Commissioner shall prioritize the use of canines at the primary inspection lanes at land ports of entry and checkpoints.
							(e)U.S. Customs and Border Protection horseback units
 (1)IncreaseNot later than September 30, 2023, the Commissioner shall increase the number of horseback units, with supporting officers of U.S. Customs and Border Protection and other required staff, by not fewer than 100 officers and 50 horses for security patrol along the Southern border.
 (2)Horseback unit supportThe Commissioner shall construct new stables, maintain and improve existing stables, and provide other resources needed to maintain the health and well-being of the horses that serve in the horseback units of U.S. Customs and Border Protection.
 (f)U.S. Customs and Border Protection search trauma and rescue teamsNot later than September 30, 2023, the Commissioner shall increase by not fewer than 50 the number of officers engaged in search and rescue activities along the southern border.
 (g)U.S. Customs and Border Protection tunnel detection and technology programNot later than September 30, 2023, the Commissioner shall increase by not fewer than 50 the number of officers assisting task forces and activities related to deployment and operation of border tunnel detection technology and apprehensions of individuals using such tunnels for crossing into the United States, drug trafficking, or human smuggling.
 (h)Agricultural specialistsNot later than September 30, 2023, the Secretary shall hire, train, and assign to duty, in addition to the officers and agents authorized under subsections (a) through (g), 631 U.S. Customs and Border Protection agricultural specialists to ports of entry along the southern border and the northern border.
 (i)Office of Professional ResponsibilityNot later than September 30, 2023, the Commissioner shall hire, train, and assign sufficient Office of Professional Responsibility special agents to maintain an active duty presence of not fewer than 550 full-time equivalent special agents.
 (j)U.S. Customs and Border Protection Office of IntelligenceNot later than September 30, 2023, the Commissioner shall hire, train, and assign sufficient Office of Intelligence personnel to maintain not fewer than 700 full-time equivalent employees.
 (k)GAO reportIf the staffing levels required under this section are not achieved by September 30, 2023, the Comptroller General of the United States shall conduct a review of the reasons why such levels were not achieved.
						1132.U.S. Customs and Border Protection retention incentives
 (a)In generalChapter 97 of title 5, United States Code, is amended by adding at the end the following:  9702.U.S. Customs and Border Protection temporary employment authorities (a)DefinitionsIn this section—
 (1)the term CBP employee means an employee of U.S. Customs and Border Protection described under any of subsections (a) through (h) of section 1131 of the Border Security for America Act of 2018;
 (2)the term Commissioner means the Commissioner of U.S. Customs and Border Protection; (3)the term Director means the Director of the Office of Personnel Management;
 (4)the term Secretary means the Secretary of Homeland Security; and (5)the term appropriate congressional committees means the Committee on Oversight and Government Reform, the Committee on Homeland Security, and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate.
										(b)Direct hire authority; recruitment and relocation bonuses; retention bonuses
 (1)Statement of purpose and limitationThe purpose of this subsection is to allow U.S. Customs and Border Protection to expeditiously meet the hiring goals and staffing levels required by section 1131 of the Border Security for America Act of 2018. The Secretary shall not use this authority beyond meeting the requirements of such section.
 (2)Direct hire authorityThe Secretary may appoint, without regard to any provision of sections 3309 through 3319, candidates to positions in the competitive service as CBP employees if the Secretary has given public notice for the positions.
 (3)Recruitment and relocation bonusesThe Secretary may pay a recruitment or relocation bonus of up to 50 percent of the annual rate of basic pay to an individual CBP employee at the beginning of the service period multiplied by the number of years (including a fractional part of a year) in the required service period to an individual (other than an individual described in subsection (a)(2) of section 5753) if—
 (A)the Secretary determines that conditions consistent with the conditions described in paragraphs (1) and (2) of subsection (b) of such section 5753 are satisfied with respect to the individual (without regard to the regulations referenced in subsection (b)(2)(B(ii)(I) of such section or to any other provision of that section); and
 (B)the individual enters into a written service agreement with the Secretary— (i)under which the individual is required to complete a period of employment as a CBP employee of not less than 2 years; and
 (ii)that includes— (I)the commencement and termination dates of the required service period (or provisions for the determination thereof);
 (II)the amount of the bonus; and (III)other terms and conditions under which the bonus is payable, subject to the requirements of this subsection, including—
 (aa)the conditions under which the agreement may be terminated before the agreed-upon service period has been completed; and
 (bb)the effect of a termination described in item (aa). (4)Retention bonusesThe Secretary may pay a retention bonus of up to 50 percent of basic pay to an individual CBP employee (other than an individual described in subsection (a)(2) of section 5754) if—
 (A)the Secretary determines that— (i)a condition consistent with the condition described in subsection (b)(1) of such section 5754 is satisfied with respect to the CBP employee (without regard to any other provision of that section); and
 (ii)in the absence of a retention bonus, the CBP employee would be likely to leave— (I)the Federal service; or
 (II)for a different position in the Federal service, including a position in another agency or component of the Department of Homeland Security; and
 (B)the individual enters into a written service agreement with the Secretary— (i)under which the individual is required to complete a period of employment as a CBP employee of not less than 2 years; and
 (ii)that includes— (I)the commencement and termination dates of the required service period (or provisions for the determination thereof);
 (II)the amount of the bonus; and (III)other terms and conditions under which the bonus is payable, subject to the requirements of this subsection, including—
 (aa)the conditions under which the agreement may be terminated before the agreed-upon service period has been completed; and
 (bb)the effect of a termination described in item (aa). (5)Rules for bonuses (A)Maximum bonusA bonus paid to an employee under—
 (i)paragraph (3) may not exceed 100 percent of the annual rate of basic pay of the employee as of the commencement date of the applicable service period; and
 (ii)paragraph (4) may not exceed 50 percent of the annual rate of basic pay of the employee. (B)Relationship to basic payA bonus paid to an employee under paragraph (3) or (4) shall not be considered part of the basic pay of the employee for any purpose, including for retirement or in computing a lump-sum payment to the covered employee for accumulated and accrued annual leave under section 5551 or section 5552.
											(C)Period of service for recruitment, relocation, and retention bonuses
 (i)A bonus paid to an employee under paragraph (4) may not be based on any period of such service which is the basis for a recruitment or relocation bonus under paragraph (3).
 (ii)A bonus paid to an employee under paragraph (3) or (4) may not be based on any period of service which is the basis for a recruitment or relocation bonus under section 5753 or a retention bonus under section 5754.
 (c)Special rates of payIn addition to the circumstances described in subsection (b) of section 5305, the Director may establish special rates of pay in accordance with that section to assist the Secretary in meeting the requirements of section 1131 of the Border Security for America Act of 2018. The Director shall prioritize the consideration of requests from the Secretary for such special rates of pay and issue a decision as soon as practicable. The Secretary shall provide such information to the Director as the Director deems necessary to evaluate special rates of pay under this subsection.
									(d)OPM oversight
 (1)Not later than September 30 of each year, the Secretary shall provide a report to the Director on U.S. Custom and Border Protection’s use of authorities provided under subsections (b) and (c). In each report, the Secretary shall provide such information as the Director determines is appropriate to ensure appropriate use of authorities under such subsections. Each report shall also include an assessment of—
 (A)the impact of the use of authorities under subsections (b) and (c) on implementation of section 1131 of the Border Security for America Act of 2018;
 (B)solving hiring and retention challenges at the agency, including at specific locations; (C)whether hiring and retention challenges still exist at the agency or specific locations; and
 (D)whether the Secretary needs to continue to use authorities provided under this section at the agency or at specific locations.
 (2)ConsiderationIn compiling a report under paragraph (1), the Secretary shall consider— (A)whether any CBP employee accepted an employment incentive under subsection (b) and (c) and then transferred to a new location or left U.S. Customs and Border Protection; and
 (B)the length of time that each employee identified under subparagraph (A) stayed at the original location before transferring to a new location or leaving U.S. Customs and Border Protection.
 (3)DistributionIn addition to the Director, the Secretary shall submit each report required under this subsection to the appropriate congressional committees.
 (e)OPM actionIf the Director determines the Secretary has inappropriately used authorities under subsection (b) or a special rate of pay provided under subsection (c), the Director shall notify the Secretary and the appropriate congressional committees in writing. Upon receipt of the notification, the Secretary may not make any new appointments or issue any new bonuses under subsection (b), nor provide CBP employees with further special rates of pay, until the Director has provided the Secretary and the appropriate congressional committees a written notice stating the Director is satisfied safeguards are in place to prevent further inappropriate use.
									(f)Improving CBP hiring and retention
 (1)Education of CBP hiring officialsNot later than 180 days after the date of the enactment of this section, and in conjunction with the Chief Human Capital Officer of the Department of Homeland Security, the Secretary shall develop and implement a strategy to improve the education regarding hiring and human resources flexibilities (including hiring and human resources flexibilities for locations in rural or remote areas) for all employees, serving in agency headquarters or field offices, who are involved in the recruitment, hiring, assessment, or selection of candidates for locations in a rural or remote area, as well as the retention of current employees.
 (2)ElementsElements of the strategy under paragraph (1) shall include the following: (A)Developing or updating training and educational materials on hiring and human resources flexibilities for employees who are involved in the recruitment, hiring, assessment, or selection of candidates, as well as the retention of current employees.
 (B)Regular training sessions for personnel who are critical to filling open positions in rural or remote areas.
 (C)The development of pilot programs or other programs, as appropriate, consistent with authorities provided to the Secretary to address identified hiring challenges, including in rural or remote areas.
 (D)Developing and enhancing strategic recruiting efforts through the relationships with institutions of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), veterans transition and employment centers, and job placement program in regions that could assist in filling positions in rural or remote areas.
 (E)Examination of existing agency programs on how to most effectively aid spouses and families of individuals who are candidates or new hires in a rural or remote area.
 (F)Feedback from individuals who are candidates or new hires at locations in a rural or remote area, including feedback on the quality of life in rural or remote areas for new hires and their families.
 (G)Feedback from CBP employees, other than new hires, who are stationed at locations in a rural or remote area, including feedback on the quality of life in rural or remote areas for those CBP employees and their families.
 (H)Evaluation of Department of Homeland Security internship programs and the usefulness of those programs in improving hiring by the Secretary in rural or remote areas.
											(3)Evaluation
 (A)In generalEach year, the Secretary shall— (i)evaluate the extent to which the strategy developed and implemented under paragraph (1) has improved the hiring and retention ability of the Secretary; and
 (ii)make any appropriate updates to the strategy under paragraph (1). (B)InformationThe evaluation conducted under subparagraph (A) shall include—
 (i)any reduction in the time taken by the Secretary to fill mission-critical positions, including in rural or remote areas;
 (ii)a general assessment of the impact of the strategy implemented under paragraph (1) on hiring challenges, including in rural or remote areas; and
 (iii)other information the Secretary determines relevant. (g)Inspector General reviewNot later than two years after the date of the enactment of this section, the Inspector General of the Department of Homeland Security shall review the use of hiring and pay flexibilities under subsections (b) and (c) to determine whether the use of such flexibilities is helping the Secretary meet hiring and retention needs, including in rural and remote areas.
 (h)Report on polygraph requestsThe Secretary shall report to the appropriate congressional committees on the number of requests the Secretary receives from any other Federal agency for the file of an applicant for a position in U.S. Customs and Border Protection that includes the results of a polygraph examination.
									(i)Exercise of authority
 (1)Sole discretionThe exercise of authority under subsection (b) shall be subject to the sole and exclusive discretion of the Secretary (or the Commissioner, as applicable under paragraph (2) of this subsection), notwithstanding chapter 71 and any collective bargaining agreement.
 (2)DelegationThe Secretary may delegate any authority under this section to the Commissioner. (j)Rule of constructionNothing in this section shall be construed to exempt the Secretary or the Director from applicability of the merit system principles under section 2301.
 (k)SunsetThe authorities under subsections (b) and (c) shall terminate on September 30, 2023. Any bonus to be paid pursuant to subsection (b) that is approved before such date may continue until such bonus has been paid, subject to the conditions specified in this section..
 (b)Technical and conforming amendmentThe table of sections for chapter 97 of title 5, United States Code, is amended by adding at the end the following:
							
								
									9702. U.S. Customs and Border Protection temporary employment authorities.
								.
						1133.Anti-Border Corruption Reauthorization Act
 (a)Short titleThis section may be cited as the Anti-Border Corruption Reauthorization Act of 2018. (b)Hiring flexibilitySection 3 of the Anti-Border Corruption Act of 2010 (6 U.S.C. 221) is amended by striking subsection (b) and inserting the following new subsections:
							
 (b)Waiver authorityThe Commissioner of U.S. Customs and Border Protection may waive the application of subsection (a)(1)—
 (1)to a current, full-time law enforcement officer employed by a State or local law enforcement agency who—
 (A)has continuously served as a law enforcement officer for not fewer than three years; (B)is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and has statutory powers for arrest or apprehension;
 (C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and
 (D)has, within the past ten years, successfully completed a polygraph examination as a condition of employment with such officer’s current law enforcement agency;
 (2)to a current, full-time Federal law enforcement officer who— (A)has continuously served as a law enforcement officer for not fewer than three years;
 (B)is authorized to make arrests, conduct investigations, conduct searches, make seizures, carry firearms, and serve orders, warrants, and other processes;
 (C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and
 (D)holds a current Tier 4 background investigation or current Tier 5 background investigation; and (3)to a member of the Armed Forces (or a reserve component thereof) or a veteran, if such individual—
 (A)has served in the Armed Forces for not fewer than three years; (B)holds, or has held within the past five years, a Secret, Top Secret, or Top Secret/Sensitive Compartmented Information clearance;
 (C)holds, or has undergone within the past five years, a current Tier 4 background investigation or current Tier 5 background investigation;
 (D)received, or is eligible to receive, an honorable discharge from service in the Armed Forces and has not engaged in criminal activity or committed a serious military or civil offense under the Uniform Code of Military Justice; and
 (E)was not granted any waivers to obtain the clearance referred to subparagraph (B). (c)Termination of waiver authorityThe authority to issue a waiver under subsection (b) shall terminate on the date that is four years after the date of the enactment of the Border Security for America Act of 2018..
						(c)Supplemental commissioner authority and definitions
 (1)Supplemental commissioner authoritySection 4 of the Anti-Border Corruption Act of 2010 is amended to read as follows:  4.Supplemental commissioner authority (a)Non-exemptionAn individual who receives a waiver under section 3(b) is not exempt from other hiring requirements relating to suitability for employment and eligibility to hold a national security designated position, as determined by the Commissioner of U.S. Customs and Border Protection.
 (b)Background investigationsAny individual who receives a waiver under section 3(b) who holds a current Tier 4 background investigation shall be subject to a Tier 5 background investigation.
 (c)Administration of polygraph examinationThe Commissioner of U.S. Customs and Border Protection is authorized to administer a polygraph examination to an applicant or employee who is eligible for or receives a waiver under section 3(b) if information is discovered before the completion of a background investigation that results in a determination that a polygraph examination is necessary to make a final determination regarding suitability for employment or continued employment, as the case may be..
 (2)ReportThe Anti-Border Corruption Act of 2010, as amended by paragraph (1), is further amended by adding at the end the following new section:
								
									5.Reporting
 (a)Annual reportNot later than one year after the date of the enactment of this section and annually thereafter while the waiver authority under section 3(b) is in effect, the Commissioner of U.S. Customs and Border Protection shall submit to Congress a report that includes, with respect to each such reporting period—
 (1)the number of waivers requested, granted, and denied under section 3(b); (2)the reasons for any denials of such waiver;
 (3)the percentage of applicants who were hired after receiving a waiver; (4)the number of instances that a polygraph was administered to an applicant who initially received a waiver and the results of such polygraph;
 (5)an assessment of the current impact of the polygraph waiver program on filling law enforcement positions at U.S. Customs and Border Protection; and
 (6)additional authorities needed by U.S. Customs and Border Protection to better utilize the polygraph waiver program for its intended goals.
 (b)Additional informationThe first report submitted under subsection (a) shall include— (1)an analysis of other methods of employment suitability tests that detect deception and could be used in conjunction with traditional background investigations to evaluate potential employees for suitability; and
 (2)a recommendation regarding whether a test referred to in paragraph (1) should be adopted by U.S. Customs and Border Protection when the polygraph examination requirement is waived pursuant to section 3(b)..
 (3)DefinitionsThe Anti-Border Corruption Act of 2010, as amended by paragraphs (1) and (2), is further amended by adding at the end the following new section:
								
 6.DefinitionsIn this Act: (1)Federal law enforcement officerThe term Federal law enforcement officer means a law enforcement officer defined in section 8331(20) or 8401(17) of title 5, United States Code.
 (2)Serious military or civil offenseThe term serious military or civil offense means an offense for which— (A)a member of the Armed Forces may be discharged or separated from service in the Armed Forces; and
 (B)a punitive discharge is, or would be, authorized for the same or a closely related offense under the Manual for Court-Martial, as pursuant to Army Regulation 635–200 chapter 14–12.
 (3)Tier 4; Tier 5The terms Tier 4 and Tier 5 with respect to background investigations have the meaning given such terms under the 2012 Federal Investigative Standards.
 (4)VeteranThe term veteran has the meaning given such term in section 101(2) of title 38, United States Code.. (d)Polygraph examinersNot later than September 30, 2022, the Secretary shall increase to not fewer than 150 the number of trained full-time equivalent polygraph examiners for administering polygraphs under the Anti-Border Corruption Act of 2010, as amended by this subtitle.
						1134.Training for officers and agents of U.S. Customs and Border Protection
 (a)In generalSubsection (l) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended to read as follows:
							
								(l)Training and continuing education
 (1)Mandatory trainingThe Commissioner shall ensure that every agent and officer of U.S. Customs and Border Protection receives a minimum of 21 weeks of training that are directly related to the mission of the U.S. Border Patrol, Air and Marine, and the Office of Field Operations before the initial assignment of such agents and officers.
 (2)FLETCThe Commissioner shall work in consultation with the Director of the Federal Law Enforcement Training Centers to establish guidelines and curriculum for the training of agents and officers of U.S. Customs and Border Protection under subsection (a).
 (3)Continuing educationThe Commissioner shall annually require all agents and officers of U.S. Customs and Border Protection who are required to undergo training under subsection (a) to participate in not fewer than eight hours of continuing education annually to maintain and update understanding of Federal legal rulings, court decisions, and Department policies, procedures, and guidelines related to relevant subject matters.
 (4)Leadership trainingNot later than one year after the date of the enactment of this subsection, the Commissioner shall develop and require training courses geared towards the development of leadership skills for mid- and senior-level career employees not later than one year after such employees assume duties in supervisory roles..
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Commissioner shall submit to the Committee on Homeland Security and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate a report identifying the guidelines and curriculum established to carry out subsection (l) of section 411 of the Homeland Security Act of 2002, as amended by subsection (a) of this section.
 (c)AssessmentNot later than four years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate a report that assesses the training and education, including continuing education, required under subsection (l) of section 411 of the Homeland Security Act of 2002, as amended by subsection (a) of this section.
						CGrants
					1141.Operation Stonegarden
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following new section:
							
								2009.Operation Stonegarden
 (a)EstablishmentThere is established in the Department a program to be known as Operation Stonegarden, under which the Secretary, acting through the Administrator, shall make grants to eligible law enforcement agencies, through the State administrative agency, to enhance border security in accordance with this section.
 (b)Eligible recipientsTo be eligible to receive a grant under this section, a law enforcement agency— (1)shall be located in—
 (A)a State bordering Canada or Mexico; or (B)a State or territory with a maritime border; and
 (2)shall be involved in an active, ongoing, U.S. Customs and Border Protection operation coordinated through a U.S. Border Patrol sector office.
 (c)Permitted usesThe recipient of a grant under this section may use such grant for— (1)equipment, including maintenance and sustainment costs;
 (2)personnel, including overtime and backfill, in support of enhanced border law enforcement activities;
 (3)any activity permitted for Operation Stonegarden under the Department of Homeland Security’s Fiscal Year 2018 Homeland Security Grant Program Notice of Funding Opportunity; and
 (4)any other appropriate activity, as determined by the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection.
 (d)Period of performanceThe Secretary shall award grants under this section to grant recipients for a period of not less than 36 months.
 (e)ReportFor each of fiscal years 2019 through 2023, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report that contains information on the expenditure of grants made under this section by each grant recipient.
 (f)Authorization of appropriationsThere is authorized to be appropriated $110,000,000 for each of fiscal years 2019 through 2023 for grants under this section..
 (b)Conforming amendmentSubsection (a) of section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended to read as follows:
							
 (a)Grants authorizedThe Secretary, through the Administrator, may award grants under sections 2003, 2004, and 2009 to State, local, and tribal governments, as appropriate..
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following:
							
								
									Sec. 2009. Operation Stonegarden..
						IIEmergency Port of Entry Personnel and Infrastructure Funding
				2101.Ports of entry infrastructure
					(a)Additional ports of entry
 (1)AuthorityThe Administrator of General Services may, subject to section 3307 of title 40, United States Code, construct new ports of entry along the northern border and southern border at locations determined by the Secretary.
						(2)Consultation
 (A)Requirement to consultThe Secretary and the Administrator of General Services shall consult with the Secretary of State, the Secretary of the Interior, the Secretary of Agriculture, the Secretary of Transportation, and appropriate representatives of State and local governments, and Indian tribes, and property owners in the United States prior to determining a location for any new port of entry constructed pursuant to paragraph (1).
 (B)ConsiderationsThe purpose of the consultations required by subparagraph (A) shall be to minimize any negative impacts of constructing a new port of entry on the environment, culture, commerce, and quality of life of the communities and residents located near such new port.
 (b)Expansion and modernization of high-Priority southern border ports of entryNot later than September 30, 2023, the Administrator of General Services, subject to section 3307 of title 40, United States Code, and in coordination with the Secretary, shall expand or modernize high-priority ports of entry on the southern border, as determined by the Secretary, for the purposes of reducing wait times and enhancing security.
 (c)Port of entry prioritizationPrior to constructing any new ports of entry pursuant to subsection (a), the Administrator of General Services shall complete the expansion and modernization of ports of entry pursuant to subsection (b) to the extent practicable.
					(d)Notifications
 (1)Relating to new ports of entryNot later than 15 days after determining the location of any new port of entry for construction pursuant to subsection (a), the Secretary and the Administrator of General Services shall jointly notify the Members of Congress who represent the State or congressional district in which such new port of entry will be located, as well as the Committee on Homeland Security and Governmental Affairs, the Committee on Finance, the Committee on Commerce, Science, and Transportation, and the Committee on the Judiciary of the Senate, and the Committee on Homeland Security, the Committee on Ways and Means, the Committee on Transportation and Infrastructure, and the Committee on the Judiciary of the House of Representatives. Such notification shall include information relating to the location of such new port of entry, a description of the need for such new port of entry and associated anticipated benefits, a description of the consultations undertaken by the Secretary and the Administrator pursuant to paragraph (2) of such subsection, any actions that will be taken to minimize negative impacts of such new port of entry, and the anticipated time-line for construction and completion of such new port of entry.
 (2)Relating to expansion and modernization of ports of entryNot later than 180 days after enactment of this Act, the Secretary and the Administrator of General Services shall jointly notify the Committee on Homeland Security and Governmental Affairs, the Committee on Finance, the Committee on Commerce, Science, and Transportation, and the Committee on the Judiciary of the Senate, and the Committee on Homeland Security, the Committee on Ways and Means, the Committee on Transportation and Infrastructure, and the Committee on the Judiciary of the House of Representatives of the ports of entry on the southern border that are the subject of expansion or modernization pursuant to subsection (b) and the Secretary’s and Administrator’s plan for expanding or modernizing each such port of entry.
 (e)Savings provisionNothing in this section may be construed to— (1)create or negate any right of action for a State, local government, or other person or entity affected by this section;
 (2)delay the transfer of the possession of property to the United States or affect the validity of any property acquisitions by purchase or eminent domain, or to otherwise affect the eminent domain laws of the United States or of any State; or
 (3)create any right or liability for any party. (f)Rule of constructionNothing in this section may be construed as providing the Secretary new authority related to the construction, acquisition, or renovation of real property.
					2102.Secure communications
 (a)In generalThe Secretary shall ensure that each U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement officer or agent, if appropriate, is equipped with a secure radio or other two-way communication device, supported by system interoperability, that allows each such officer to communicate—
 (1)between ports of entry and inspection stations; and (2)with other Federal, State, tribal, and local law enforcement entities.
 (b)U.S. Border Patrol agentsThe Secretary shall ensure that each U.S. Border Patrol agent or officer assigned or required to patrol on foot, by horseback, or with a canine unit, in remote mission critical locations, and at border checkpoints, has a multi- or dual-band encrypted portable radio.
 (c)LTE capabilityIn carrying out subsection (b), the Secretary shall acquire radios or other devices with the option to be LTE-capable for deployment in areas where LTE enhances operations and is cost effective.
					2103.Border security deployment program
 (a)ExpansionNot later than September 30, 2023, the Secretary shall fully implement the Border Security Deployment Program of the U.S. Customs and Border Protection and expand the integrated surveillance and intrusion detection system at land ports of entry along the southern border and the northern border.
 (b)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $33,000,000 for fiscal years 2019 through 2023 to carry out subsection (a).
					2104.Pilot and upgrade of license plate readers at ports of entry
 (a)UpgradeNot later than two years after the date of the enactment of this Act, the Commissioner shall upgrade all existing license plate readers in need of upgrade, as determined by the Commissioner, on the northern and southern borders on incoming and outgoing vehicle lanes.
 (b)Pilot programNot later than 90 days after the date of the enactment of this Act, the Commissioner shall conduct a one-month pilot program on the southern border using license plate readers for one to two cargo lanes at the top three high-volume land ports of entry or checkpoints to determine their effectiveness in reducing cross-border wait times for commercial traffic and tractor-trailers.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall report to the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Committee on Finance of the Senate, and the Committee on Homeland Security, and Committee on the Judiciary, and the Committee on Ways and Means of the House of Representatives the results of the pilot program under subsection (b) and make recommendations for implementing use of such technology on the southern border.
 (d)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $125,000,000 for fiscal years 2019 through 2020 to carry out subsection (a).
					2105.Non-intrusive inspection operational demonstration
 (a)In generalNot later than six months after the date of the enactment of this Act, the Commissioner shall establish a six-month operational demonstration to deploy a high-throughput non-intrusive passenger vehicle inspection system at not fewer than three land ports of entry along the United States-Mexico border with significant cross-border traffic. Such demonstration shall be located within the pre-primary traffic flow and should be scalable to span up to 26 contiguous in-bound traffic lanes without re-configuration of existing lanes.
 (b)ReportNot later than 90 days after the conclusion of the operational demonstration under subsection (a), the Commissioner shall submit to the Committee on Homeland Security and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate a report that describes the following:
 (1)The effects of such demonstration on legitimate travel and trade. (2)The effects of such demonstration on wait times, including processing times, for non-pedestrian traffic.
 (3)The effectiveness of such demonstration in combating terrorism and smuggling. 2106.Biometric exit data system (a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by inserting after section 415 the following new section:
						
							416.Biometric entry-exit
 (a)EstablishmentThe Secretary shall— (1)not later than 180 days after the date of the enactment of this section, submit to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate and the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives an implementation plan to establish a biometric exit data system to complete the integrated biometric entry and exit data system required under section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), including—
 (A)an integrated master schedule and cost estimate, including requirements and design, development, operational, and maintenance costs of such a system, that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;
 (B)cost-effective staffing and personnel requirements of such a system that leverages existing resources of the Department that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;
 (C)a consideration of training programs necessary to establish such a system that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;
 (D)a consideration of how such a system will affect arrival and departure wait times that takes into account prior reports on such matter issued by the Government Accountability Office and the Department;
 (E)information received after consultation with private sector stakeholders, including the— (i)trucking industry;
 (ii)airport industry; (iii)airline industry;
 (iv)seaport industry; (v)travel industry; and
 (vi)biometric technology industry; (F)a consideration of how trusted traveler programs in existence as of the date of the enactment of this section may be impacted by, or incorporated into, such a system;
 (G)defined metrics of success and milestones; (H)identified risks and mitigation strategies to address such risks;
 (I)a consideration of how other countries have implemented a biometric exit data system; and (J)a list of statutory, regulatory, or administrative authorities, if any, needed to integrate such a system into the operations of the Transportation Security Administration; and
 (2)not later than two years after the date of the enactment of this section, establish a biometric exit data system at the—
 (A)15 United States airports that support the highest volume of international air travel, as determined by available Federal flight data;
 (B)10 United States seaports that support the highest volume of international sea travel, as determined by available Federal travel data; and
 (C)15 United States land ports of entry that support the highest volume of vehicle, pedestrian, and cargo crossings, as determined by available Federal border crossing data.
										(b)Implementation
 (1)Pilot program at land ports of entryNot later than six months after the date of the enactment of this section, the Secretary, in collaboration with industry stakeholders, shall establish a six-month pilot program to test the biometric exit data system referred to in subsection (a)(2) on non-pedestrian outbound traffic at not fewer than three land ports of entry with significant cross-border traffic, including at not fewer than two land ports of entry on the southern land border and at least one land port of entry on the northern land border. Such pilot program may include a consideration of more than one biometric mode, and shall be implemented to determine the following:
 (A)How a nationwide implementation of such biometric exit data system at land ports of entry shall be carried out.
 (B)The infrastructure required to carry out subparagraph (A). (C)The effects of such pilot program on legitimate travel and trade.
 (D)The effects of such pilot program on wait times, including processing times, for such non-pedestrian traffic.
 (E)The effects of such pilot program on combating terrorism. (F)The effects of such pilot program on identifying visa holders who violate the terms of their visas.
										(2)At land ports of entry
 (A)In generalNot later than five years after the date of the enactment of this section, the Secretary shall expand the biometric exit data system referred to in subsection (a)(2) to all land ports of entry.
 (B)ExtensionThe Secretary may extend for a single two-year period the date specified in subparagraph (A) if the Secretary certifies to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate and the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives that the 15 land ports of entry that support the highest volume of passenger vehicles, as determined by available Federal data, do not have the physical infrastructure or characteristics to install the systems necessary to implement a biometric exit data system. Such extension shall apply only in the case of non-pedestrian outbound traffic at such land ports of entry.
 (3)At air and sea ports of entryNot later than five years after the date of the enactment of this section, the Secretary shall expand the biometric exit data system referred to in subsection (a)(2) to all air and sea ports of entry.
 (c)Effects on air, sea, and land transportationThe Secretary, in consultation with appropriate private sector stakeholders, shall ensure that the collection of biometric data under this section causes the least possible disruption to the movement of people or cargo in air, sea, or land transportation, while fulfilling the goals of improving counterterrorism efforts and identifying visa holders who violate the terms of their visas.
 (d)Termination of proceedingNotwithstanding any other provision of law, the Secretary shall, on the date of the enactment of this section, terminate the proceeding entitled Collection of Alien Biometric Data Upon Exit From the United States at Air and Sea Ports of Departure; United States Visitor and Immigrant Status Indicator Technology Program (US–VISIT), issued on April 24, 2008 (73 Fed. Reg. 22065).
 (e)Data-MatchingThe biometric exit data system established under this section shall— (1)match biometric information for an individual, regardless of nationality, citizenship, or immigration status, who is departing the United States against biometric data previously provided to the United States Government by such individual for the purposes of international travel;
 (2)leverage the infrastructure and databases of the current biometric entry and exit system established pursuant to section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b) for the purpose described in paragraph (1); and
 (3)be interoperable with, and allow matching against, other Federal databases that— (A)store biometrics of known or suspected terrorists; and
 (B)identify visa holders who violate the terms of their visas. (f)Scope (1)In generalThe biometric exit data system established under this section shall include a requirement for the collection of biometric exit data at the time of departure for all categories of individuals who are required by the Secretary to provide biometric entry data.
 (2)Exception for certain other individualsThis section shall not apply in the case of an individual who exits and then enters the United States on a passenger vessel (as such term is defined in section 2101 of title 46, United States Code) the itinerary of which originates and terminates in the United States.
 (3)Exception for land ports of entryThis section shall not apply in the case of a United States or Canadian citizen who exits the United States through a land port of entry.
 (g)Collection of dataThe Secretary may not require any non-Federal person to collect biometric data, or contribute to the costs of collecting or administering the biometric exit data system established under this section, except through a mutual agreement.
 (h)Multi-Modal collectionIn carrying out subsections (a)(1) and (b), the Secretary shall make every effort to collect biometric data using multiple modes of biometrics.
 (i)FacilitiesAll facilities at which the biometric exit data system established under this section is implemented shall provide and maintain space for Federal use that is adequate to support biometric data collection and other inspection-related activity. For non-federally owned facilities, such space shall be provided and maintained at no cost to the Government. For all facilities at land ports of entry, such space requirements shall be coordinated with the Administrator of General Services.
 (j)Northern land borderIn the case of the northern land border, the requirements under subsections (a)(2)(C), (b)(2)(A), and (b)(4) may be achieved through the sharing of biometric data provided to the Department by the Canadian Border Services Agency pursuant to the 2011 Beyond the Border agreement.
 (k)Full and open competitionThe Secretary shall procure goods and services to implement this section via full and open competition in accordance with the Federal Acquisition Regulations.
 (l)Other biometric initiativesNothing in this section may be construed as limiting the authority of the Secretary to collect biometric information in circumstances other than as specified in this section.
 (m)Congressional reviewNot later than 90 days after the date of the enactment of this section, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and Committee on the Judiciary of the House of Representatives reports and recommendations regarding the Science and Technology Directorate’s Air Entry and Exit Re-Engineering Program of the Department and the U.S. Customs and Border Protection entry and exit mobility program demonstrations.
 (n)Savings clauseNothing in this section shall prohibit the collection of user fees permitted by section 13031 of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c)..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 415 the following new item:
						
							
								Sec. 416. Biometric entry-exit..
					2107.Sense of Congress on cooperation between agencies
 (a)FindingCongress finds that personnel constraints exist at land ports of entry with regard to sanitary and phytosanitary inspections for exported goods.
 (b)Sense of CongressIt is the sense of Congress that, in the best interest of cross-border trade and the agricultural community—
 (1)any lack of certified personnel for inspection purposes at ports of entry should be addressed by seeking cooperation between agencies and departments of the United States, whether in the form of a memorandum of understanding or through a certification process, whereby additional existing agents are authorized for additional hours to facilitate and expedite the flow of legitimate trade and commerce of perishable goods in a manner consistent with rules of the Department of Agriculture; and
 (2)cross designation should be available for personnel who will assist more than one agency or department of the United States at land ports of entry to facilitate and expedite the flow of increased legitimate trade and commerce.
 2108.Authorization of appropriationsIn addition to any amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $4,250,000,000 for each of fiscal years 2019 through 2023 to carry out this title, of which $250,000,000 in each such fiscal year is authorized to be made available to implement the biometric exit data system described in section 416 of the Homeland Security Act of 2002, as added by section 2106 of this division.
 2109.DefinitionIn this title, the term Secretary means the Secretary of Homeland Security. IIIVisa Security and Integrity 3101.Visa security (a)Visa security units at high risk postsParagraph (1) of section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)) is amended—
 (1)by striking The Secretary and inserting the following:  (A)AuthorizationSubject to the minimum number specified in subparagraph (B), the Secretary; and
 (2)by adding at the end the following new subparagraph:  (B)Risk-based assignments (i)In generalIn carrying out subparagraph (A), the Secretary shall assign employees of the Department to not fewer than 75 diplomatic and consular posts at which visas are issued. Such assignments shall be made—
 (I)in a risk-based manner; (II)considering the criteria described in clause (iii); and
 (III)in accordance with National Security Decision Directive 38 of June 2, 1982, or any superseding presidential directive concerning staffing at diplomatic and consular posts.
 (ii)Priority considerationIn carrying out National Security Decision Directive 38 of June 2, 1982, the Secretary of State shall ensure priority consideration of any staffing assignment pursuant to this subparagraph.
 (iii)Criteria describedThe criteria referred to in clause (i) are the following: (I)The number of nationals of a country in which any of the diplomatic and consular posts referred to in clause (i) are located who were identified in United States Government databases related to the identities of known or suspected terrorists during the previous year.
 (II)Information on the cooperation of such country with the counterterrorism efforts of the United States.
 (III)Information analyzing the presence, activity, or movement of terrorist organizations (as such term is defined in section 212(a)(3)(B)(vi) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi))) within or through such country.
 (IV)The number of formal objections based on derogatory information issued by the Visa Security Advisory Opinion Unit pursuant to paragraph (10) regarding nationals of a country in which any of the diplomatic and consular posts referred to in clause (i) are located.
 (V)The adequacy of the border and immigration control of such country. (VI)Any other criteria the Secretary determines appropriate.
										.
 (b)Counterterror vetting and screeningParagraph (2) of section 428(e) of the Homeland Security Act of 2002 is amended— (1)by redesignating subparagraph (C) as subparagraph (D); and
 (2)by inserting after subparagraph (B) the following new subparagraph:  (C)Screen any such applications against the appropriate criminal, national security, and terrorism databases maintained by the Federal Government..
 (c)Training and hiringSubparagraph (A) of section 428(e)(6) of the Homeland Security Act of 2002 is amended by— (1)striking The Secretary shall ensure, to the extent possible, that any employees and inserting The Secretary, acting through the Commissioner of U.S. Customs and Border Protection and the Director of U.S. Immigration and Customs Enforcement, shall provide training to any employees; and
 (2)striking shall be provided the necessary training. (d)Pre-Adjudicated visa security assistance and Visa Security Advisory Opinion UnitSubsection (e) of section 428 of the Homeland Security Act of 2002 is amended by adding at the end the following new paragraphs:
						
 (9)Remote pre-adjudicated visa security assistanceAt the visa-issuing posts at which employees of the Department are not assigned pursuant to paragraph (1), the Secretary shall, in a risk-based manner, assign employees of the Department to remotely perform the functions required under paragraph (2) at not fewer than 50 of such posts.
 (10)Visa Security Advisory Opinion UnitThe Secretary shall establish within U.S. Immigration and Customs Enforcement a Visa Security Advisory Opinion Unit to respond to requests from the Secretary of State to conduct a visa security review using information maintained by the Department on visa applicants, including terrorism association, criminal history, counter-proliferation, and other relevant factors, as determined by the Secretary..
 (e)DeadlinesThe requirements established under paragraphs (1) and (9) of section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)), as amended and added by this section, shall be implemented not later than three years after the date of the enactment of this Act.
					(f)Funding
						(1)Additional visa fee
 (A)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall charge a fee in support of visa security, to be deposited in the U.S. Immigration and Customs Enforcement account. Fees imposed pursuant to this subsection shall be available only to the extent provided in advance by appropriations Acts.
 (B)Amount of feeThe total amount of the additional fee charged pursuant to this subsection shall be equal to an amount sufficient to cover the annual costs of the visa security program established by the Secretary of Homeland Security under section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)), as amended by this section.
 (2)Use of feesAmounts deposited in the U.S. Immigration and Customs Enforcement account pursuant to paragraph (1) are authorized to be appropriated to the Secretary of Homeland Security for the funding of the visa security program referred to in such paragraph.
						3102.Electronic passport screening and biometric matching
 (a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by section 2106 of this division, is further amended by adding at the end the following new sections:
						
							420.Electronic passport screening and biometric matching
 (a)In generalNot later than one year after the date of the enactment of this section, the Commissioner of U.S. Customs and Border Protection shall—
 (1)screen electronic passports at airports of entry by reading each such passport’s embedded chip; and (2)to the greatest extent practicable, utilize facial recognition technology or other biometric technology, as determined by the Commissioner, to inspect travelers at United States airports of entry.
									(b)Applicability
 (1)Electronic passport screeningParagraph (1) of subsection (a) shall apply to passports belonging to individuals who are United States citizens, individuals who are nationals of a program country pursuant to section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), and individuals who are nationals of any other foreign country that issues electronic passports.
 (2)Facial recognition matchingParagraph (2) of subsection (a) shall apply, at a minimum, to individuals who are nationals of a program country pursuant to section 217 of the Immigration and Nationality Act.
 (c)Annual reportThe Commissioner of U.S. Customs and Border Protection, in collaboration with the Chief Privacy Officer of the Department, shall issue to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an annual report through fiscal year 2022 on the utilization of facial recognition technology and other biometric technology pursuant to subsection (a)(2). Each such report shall include information on the type of technology used at each airport of entry, the number of individuals who were subject to inspection using either of such technologies at each airport of entry, and within the group of individuals subject to such inspection at each airport, the number of those individuals who were United States citizens and legal permanent residents. Each such report shall provide information on the disposition of data collected during the year covered by such report, together with information on protocols for the management of collected biometric data, including timeframes and criteria for storing, erasing, destroying, or otherwise removing such data from databases utilized by the Department.
 420A.Continuous screening by U.S. Customs and Border ProtectionThe Commissioner of U.S. Customs and Border Protection shall, in a risk based manner, continuously screen individuals issued any visa, and individuals who are nationals of a program country pursuant to section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), who are present, or are expected to arrive within 30 days, in the United States, against the appropriate criminal, national security, and terrorism databases maintained by the Federal Government..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 419 the following new items:
						
							
								Sec. 420. Electronic passport screening and biometric matching.
								Sec. 420A. Continuous screening by U.S. Customs and Border Protection..
 3103.Reporting of visa overstaysSection 2 of Public Law 105–173 (8 U.S.C. 1376) is amended— (1)in subsection (a)—
 (A)by striking Attorney General and inserting Secretary of Homeland Security; and (B)by inserting before the period at the end the following: , and any additional information that the Secretary determines necessary for purposes of the report under subsection (b); and
 (2)by amending subsection (b) to read as follows:  (b)Annual ReportNot later than September 30, 2019, and not later than September 30 of each year thereafter, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate a report providing, for the preceding fiscal year, numerical estimates (including information on the methodology utilized to develop such numerical estimates) of—
 (1)for each country, the number of aliens from the country who are described in subsection (a), including—
 (A)the total number of such aliens within all classes of nonimmigrant aliens described in section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)); and
 (B)the number of such aliens within each of the classes of nonimmigrant aliens, as well as the number of such aliens within each of the subclasses of such classes of nonimmigrant aliens, as applicable;
 (2)for each country, the percentage of the total number of aliens from the country who were present in the United States and were admitted to the United States as nonimmigrants who are described in subsection (a);
 (3)the number of aliens described in subsection (a) who arrived by land at a port of entry into the United States;
 (4)the number of aliens described in subsection (a) who entered the United States using a border crossing identification card (as such term is defined in section 101(a)(6) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(6))); and
 (5)the number of Canadian nationals who entered the United States without a visa whose authorized period of stay in the United States terminated during the previous fiscal year, but who remained in the United States..
 3104.Student and exchange visitor information system verificationNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall ensure that the information collected under the program established under section 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372) is available to officers of U.S. Customs and Border Protection for the purpose of conducting primary inspections of aliens seeking admission to the United States at each port of entry of the United States.
				3105.Social media review of visa applicants
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by sections 1115, 1123, and 1126 of this division, is further amended by adding at the end the following new sections:
						
							438.Social media screening
 (a)In generalNot later than 180 days after the date of the enactment of this section, the Secretary shall, to the greatest extent practicable, and in a risk based manner and on an individualized basis, review the social media accounts of certain visa applicants who are citizens of, or who reside in, high-risk countries, as determined by the Secretary based on the criteria described in subsection (b).
 (b)High-Risk criteria describedIn determining whether a country is high-risk pursuant to subsection (a), the Secretary, in consultation with the Secretary of State, shall consider the following criteria:
 (1)The number of nationals of the country who were identified in United States Government databases related to the identities of known or suspected terrorists during the previous year.
 (2)The level of cooperation of the country with the counter-terrorism efforts of the United States. (3)Any other criteria the Secretary determines appropriate.
 (c)CollaborationTo carry out the requirements of subsection (a), the Secretary may collaborate with— (1)the head of a national laboratory within the Department’s laboratory network with relevant expertise;
 (2)the head of a relevant university-based center within the Department’s centers of excellence network; and
 (3)the heads of other appropriate Federal agencies. (d)WaiverThe Secretary, in collaboration with the Secretary of State, is authorized to waive the requirements of subsection (a) as necessary to comply with international obligations of the United States.
 439.Open source screeningThe Secretary shall, to the greatest extent practicable, and in a risk based manner, review open source information of visa applicants..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this division is further amended by inserting after the item relating to section 437 the following new items:
						
							
								Sec. 438. Social media screening.
								Sec. 439. Open source screening..
					3106.Cancellation of additional visas
 (a)In generalSection 222(g) of the Immigration and Nationality Act (8 U.S.C. 1202(g)) is amended— (1)in paragraph (1)—
 (A)by striking Attorney General and inserting Secretary; and (B)by inserting and any other nonimmigrant visa issued by the United States that is in the possession of the alien after such visa; and
 (2)in paragraph (2)(A), by striking (other than the visa described in paragraph (1)) issued in a consular office located in the country of the alien's nationality and inserting (other than a visa described in paragraph (1)) issued in a consular office located in the country of the alien's nationality or foreign residence.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to a visa issued before, on, or after such date.
					3107.Visa information sharing
 (a)In generalSection 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)(2)) is amended— (1)by striking issuance or refusal and inserting issuance, refusal, or revocation;
 (2)in paragraph (2), in the matter preceding subparagraph (A), by striking and on the basis of reciprocity and all that follows and inserting the following may provide to a foreign government information in a Department of State computerized visa database and, when necessary and appropriate, other records covered by this section related to information in such database—;
 (3)in paragraph (2)(A)— (A)by inserting at the beginning on the basis of reciprocity,;
 (B)by inserting (i) after for the purpose of; and (C)by striking illicit weapons; or and inserting illicit weapons, or (ii) determining a person’s deportability or eligibility for a visa, admission, or other immigration benefit;;
 (4)in paragraph (2)(B)— (A)by inserting at the beginning on the basis of reciprocity,;
 (B)by striking in the database and inserting such database; (C)by striking for the purposes and inserting for one of the purposes; and
 (D)by striking or to deny visas to persons who would be inadmissible to the United States. and inserting ; or; and (5)in paragraph (2), by adding at the end the following:
							
 (C)with regard to any or all aliens in the database specified data elements from each record, if the Secretary of State determines that it is in the national interest to provide such information to a foreign government..
 (b)Effective dateThe amendments made by subsection (a) shall take effect 60 days after the date of the enactment of this Act.
 3108.Restricting waiver of visa interviewsSection 222(h) of the Immigration and Nationality Act (8 U.S.C. 1202(h)(1)(B)) is amended— (1)in paragraph (1)(C), by inserting , in consultation with the Secretary of Homeland Security, after if the Secretary;
 (2)in paragraph (1)(C)(i), by inserting , where such national interest shall not include facilitation of travel of foreign nationals to the United States, reduction of visa application processing times, or the allocation of consular resources before the semicolon at the end; and
 (3)in paragraph (2)— (A)by striking or at the end of subparagraph (E);
 (B)by striking the period at the end of subparagraph (F) and inserting ; or; and (C)by adding at the end the following:
							
 (G)is an individual— (i)determined to be in a class of aliens determined by the Secretary of Homeland Security to be threats to national security;
 (ii)identified by the Secretary of Homeland Security as a person of concern; or (iii)applying for a visa in a visa category with respect to which the Secretary of Homeland Security has determined that a waiver of the visa interview would create a high risk of degradation of visa program integrity..
						3109.Authorizing the Department of State to not interview certain ineligible visa applicants
 (a)In generalSection 222(h)(1) of the Immigration and Nationality Act (8 U.S.C. 1202(h)(1)) is amended by inserting the alien is determined by the Secretary of State to be ineligible for a visa based upon review of the application or after unless.
 (b)GuidanceNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall issue guidance to consular officers on the standards and processes for implementing the authority to deny visa applications without interview in cases where the alien is determined by the Secretary of State to be ineligible for a visa based upon review of the application.
 (c)ReportsNot less frequently than once each quarter, the Secretary of State shall submit to the Congress a report on the denial of visa applications without interview, including—
 (1)the number of such denials; and (2)a post-by-post breakdown of such denials.
						3110.Petition and application processing for visas and immigration benefits
 (a)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by inserting after section 211 the following:
						
							211A.Petition and application processing
								(a)Signature requirement
 (1)In generalNo petition or application filed with the Secretary of Homeland Security or with a consular officer relating to the issuance of a visa or to the admission of an alien to the United States as an immigrant or as a nonimmigrant may be approved unless the petition or application is signed by each party required to sign such petition or application.
 (2)Applications for immigrant visasExcept as may be otherwise prescribed by regulations, each application for an immigrant visa shall be signed by the applicant in the presence of the consular officer, and verified by the oath of the applicant administered by the consular officer.
 (b)Completion requirementNo petition or application filed with the Secretary of Homeland Security or with a consular officer relating to the issuance of a visa or to the admission of an alien to the United States as an immigrant or as a nonimmigrant may be approved unless each applicable portion of the petition or application has been completed.
 (c)Translation requirementNo document submitted in support of a petition or application for a nonimmigrant or immigrant visa may be accepted by a consular officer if such document contains information in a foreign language, unless such document is accompanied by a full English translation, which the translator has certified as complete and accurate, and by the translator’s certification that he or she is competent to translate from the foreign language into English.
 (d)Requests for additional informationIn the case that the Secretary of Homeland Security or a consular officer requests any additional information relating to a petition or application filed with the Secretary or consular officer relating to the issuance of a visa or to the admission of an alien to the United States as an immigrant or as a nonimmigrant, such petition or application may not be approved unless all of the additional information requested is provided, or is shown to have been previously provided, in complete form and is provided on or before any reasonably established deadline included in the request..
 (b)Clerical amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section 211 the following:
						
							
								Sec. 211A. Petition and application processing. .
 (c)ApplicationThe amendments made by this section shall apply with respect to applications and petitions filed after the date of the enactment of this Act.
					3111.Fraud prevention
					(a)Prospective analytics technology
 (1)Plan for implementationNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a plan for the use of advanced analytics software to ensure the proactive detection of fraud in immigration benefits applications and petitions and to ensure that any such applicant or petitioner does not pose a threat to national security.
 (2)Implementation of planNot later than 1 year after the date of the submission of the plan under paragraph (1), the Secretary of Homeland Security shall begin implementation of the plan.
						(b)Benefits fraud assessment
 (1)In generalThe Secretary of Homeland Security, acting through the Fraud Detection and Nationality Security Directorate, shall complete a benefit fraud assessment by fiscal year 2021 on each of the following:
 (A)Petitions by VAWA self-petitioners (as such term is defined in section 101(a)(51) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(51)).
 (B)Applications or petitions for visas or status under section 101(a)(15)(K) of such Act or under section 201(b)(2) of such Act, in the case of spouses (8 U.S.C. 1101(a)(15)(K)).
 (C)Applications for visas or status under section 101(a)(27)(J) of such Act (8 U.S.C. 1101(a)(27)(J)). (D)Applications for visas or status under section 101(a)(15)(U) of such Act (8 U.S.C. 1101(a)(15)(U)).
 (E)Petitions for visas or status under section 101(a)(27)(C) of such Act (8 U.S.C. 1101(a)(27)(C)). (F)Applications for asylum under section 208 of such Act (8 U.S.C. 1158).
 (G)Applications for adjustment of status under section 209 of such Act (8 U.S.C. 1159). (H)Petitions for visas or status under section 201(b) of such Act (8 U.S.C. 1151(b)).
 (2)Reporting on findingsNot later than 30 days after the completion of each benefit fraud assessment under paragraph (1), the Secretary shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate such assessment and recommendations on how to reduce the occurrence of instances of fraud identified by the assessment.
 3112.Visa ineligibility for spouses and children of drug traffickersSection 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is amended— (1)in subparagraph (C)(ii), by striking is the spouse, son, or daughter and inserting is or has been the spouse, son, or daughter; and
 (2)in subparagraph (H)(ii), by striking is the spouse, son, or daughter and inserting is or has been the spouse, son, or daughter. 3113.DNA testingSection 222(b) of the Immigration and Nationality Act (8 U.S.C. 1202(b)) is amended by inserting Where considered necessary, by the consular officer or immigration official, to establish family relationships, the immigrant shall provide DNA evidence of such a relationship in accordance with procedures established for submitting such evidence. The Secretary and the Secretary of State may, in consultation, issue regulations to require DNA evidence to establish family relationship, from applicants for certain visa classifications. after and a certified copy of all other records or documents concerning him or his case which may be required by the consular officer..
 3114.Access to NCIC criminal history database for diplomatic visasSubsection (a) of article V of section 217 of the National Crime Prevention and Privacy Compact Act of 1998 (34 U.S.C. 40316(V)(a)) is amended by inserting , except for diplomatic visa applications for which only full biographical information is required before the period at the end.
 3115.Elimination of signed photograph requirement for visa applicationsSection 221(b) of the Immigration and Nationality Act (8 U.S.C. 1201(b)) is amended by striking the first sentence and insert the following: Each alien who applies for a visa shall be registered in connection with his or her application and shall furnish copies of his or her photograph for such use as may be required by regulation..
 3116.Additional fraud detection and preventionSection 286(v)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1356(v)(2)(A)) is amended— (1)in the matter preceding clause (i), by striking at United States embassies and consulates abroad;
 (2)by amending clause (i) to read as follows:  (i)to increase the number of diplomatic security personnel assigned exclusively or primarily to the function of preventing and detecting visa fraud;; and
 (3)in clause (ii), by striking , including primarily fraud by applicants for visas described in subparagraph (H)(i), (H)(ii), or (L) of section 101(a)(15).
					IVTransnational Criminal Organization Illicit Spotter Prevention and Elimination
 4101.Short titleThis title may be cited as the Transnational Criminal Organization Illicit Spotter Prevention and Elimination Act. 4102.Illicit spottingSection 1510 of title 18, United States Code, is amended by adding at the end the following:
					
 (f)Any person who knowingly transmits, by any means, to another person the location, movement, or activities of any officer or agent of a Federal, State, local, or tribal law enforcement agency with the intent to further a criminal offense under the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act), the Controlled Substances Act, or the Controlled Substances Import and Export Act, or that relates to agriculture or monetary instruments shall be fined under this title or imprisoned not more than 10 years, or both..
				4103.Unlawfully hindering immigration, border, and customs controls
 (a)Bringing in and harboring of certain aliensSection 274(a) of the Immigration and Nationality Act (8 U.S.C. 1324(a)) is amended— (1)in paragraph (2), by striking brings to or attempts to and inserting the following: brings to or attempts or conspires to; and
 (2)by adding at the end the following:  (5)In the case of a person who has brought aliens into the United States in violation of this subsection, the sentence otherwise provided for may be increased by up to 10 years if that person, at the time of the offense, used or carried a firearm or who, in furtherance of any such crime, possessed a firearm..
 (b)Aiding or assisting certain aliens To enter the United StatesSection 277 of the Immigration and Nationality Act (8 U.S.C. 1327) is amended— (1)by inserting after knowingly aids or assists the following: or attempts to aid or assist; and
 (2)by adding at the end the following: In the case of a person convicted of an offense under this section, the sentence otherwise provided for may be increased by up to 10 years if that person, at the time of the offense, used or carried a firearm or who, in furtherance of any such crime, possessed a firearm..
 (c)Destruction of United States border controlsSection 1361 of title 18, United States Code, is amended— (1)by striking If the damage and inserting the following:
							
 (1)Except as otherwise provided in this section, if the damage; and (2)by adding at the end the following:
							
 (2)If the injury or depredation was made or attempted against any fence, barrier, sensor, camera, or other physical or electronic device deployed by the Federal Government to control the border or a port of entry or otherwise was intended to construct, excavate, or make any structure intended to defeat, circumvent, or evade any such fence, barrier, sensor camera, or other physical or electronic device deployed by the Federal Government to control the border or a port of entry, by a fine under this title or imprisonment for not more than 15 years, or both.
 (3)If the injury or depredation was described under paragraph (2) and, in the commission of the offense, the offender used or carried a firearm or, in furtherance of any such offense, possessed a firearm, by a fine under this title or imprisonment for not more than 20 years, or both..
						VBorder Security Funding
				5101.Border Security Funding
 (a)FundingIn addition to amounts otherwise made available by this Act or any other provision of law, there is hereby appropriated to the U.S. Customs and Border Protection—Procurement, Construction, and Improvements account, out of any amounts in the Treasury not otherwise appropriated, $23,400,000,000, to be available as described in subsections (b) and (c), of which—
 (1)$16,625,000,000 shall be for a border wall system along the southern border of the United States, including physical barriers and associated detection technology, roads, and lighting; and
 (2)$6,775,000,000 shall be for infrastructure, assets, operations, and technology to enhance border security along the southern border of the United States, including—
 (A)border security technology, including surveillance technology, at and between ports of entry; (B)new roads and improvements to existing roads;
 (C)U.S. Border Patrol facilities and ports of entry; (D)aircraft, aircraft-based sensors and associated technology, vessels, spare parts, and equipment to maintain such assets;
 (E)a biometric entry and exit system; and (F)family residential centers.
							(b)Availability of border wall system funds
 (1)In generalOf the amount appropriated in subsection (a)(1)— (A)$2,241,000,000 shall become available October 1, 2018;
 (B)$1,808,000,000 shall become available October 1, 2019; (C)$1,715,000,000 shall become available October 1, 2020;
 (D)$2,140,000,000 shall become available October 1, 2021; (E)$1,735,000,000 shall become available October 1, 2022;
 (F)$1,746,000,000 shall become available October 1, 2023; (G)$1,776,000,000 shall become available October 1, 2024;
 (H)$1,746,000,000 shall become available October 1, 2025; and (I)$1,718,000,000 shall become available October 1, 2026.
 (2)Period of availabilityAn amount made available under subparagraph (A), (B), (C), (D), (E), (F), (G), (H), or (I) of paragraph (1) shall remain available for five years after the date specified in that subparagraph.
						(c)Availability of border security investment funds
 (1)In generalOf the amount appropriated in subsection (a)(2)— (A)$500,000,000 shall become available October 1, 2018;
 (B)$1,850,000,000 shall become available October 1, 2019; (C)$1,950,000,000 shall become available October 1, 2020;
 (D)$1,925,000,000 shall become available October 1, 2021; and (E)$550,000,000 shall become available October 1, 2022.
 (2)Period of availabilityAn amount made available under subparagraph (A), (B), (C), (D), or (E) of paragraph (1) shall remain available for five years after the date specified in that subparagraph.
						(3)Transfer authority
 (A)In generalNotwithstanding any limitation on transfer authority in any other provision of law and subject to the notification requirement in subparagraph (B), the Secretary of Homeland Security may transfer any amounts made available under paragraph (1) to the U.S. Customs and Border Protection—Operations and Support account only to the extent necessary to carry out the purposes described in subsection (a)(2).
 (B)Notification requiredThe Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 30 days before each such transfer.
 (d)Multi-Year spending planThe Secretary of Homeland Security shall include in the budget justification materials submitted in support of the President’s annual budget request for fiscal year 2020 (as submitted under section 1105(a) of title 31, United States Code) a multi-year spending plan for the amounts made available under subsection (a).
 (e)Expenditure planEach amount that becomes available in accordance with subsection (b) or (c) may not be obligated until the date that is 30 days after the date on which the Committees on Appropriations of the Senate and the House of Representatives receive a detailed plan, prepared by the Commissioner of U.S. Customs and Border Protection, for the expenditure of such amount.
 (f)Quarterly briefing requirementBeginning not later than 180 days after the date of the enactment of this Act, and quarterly thereafter, the Commissioner of U.S. Customs and Border Protection shall brief the Committees on Appropriations of the Senate and the House of Representatives regarding activities under and progress made in carrying out this section.
 (g)Rules of constructionNothing in this section may be construed to limit the availability of funds made available by any other provision of law for carrying out the requirements of this Act or the amendments made by this Act. Any reference in this section to an appropriation account shall be construed to include any successor accounts.
 (h)Discretionary amountsNotwithstanding any other provision of law, the amounts appropriated under subsection (a) are discretionary appropriations (as that term is defined in section 250(c)(7) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)(7)).
					5102.Limitation on adjustment of status
 If any amount under section 5101 is rescinded or transferred to another account for use beyond the purposes specified in such section—
 (1)a contingent nonimmigrant (as such term is defined in section 1101 of division B) may not be provided with an immigrant visa or adjust status to that of a lawful permanent resident under this Act, the Immigration and Nationality Act, or the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101); and
 (2)beginning on October 1, 2019, an alien described in paragraph (2) of section 203(c) of the Immigration and Nationality Act (8 U.S.C. 1153(c)(2)) may not be provided with an immigrant visa or adjust status to that of a lawful permanent resident under such section.
 5103.Exclusion from PAYGO scorecardsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
				BImmigration Reform
			ILawful Status for Certain Childhood Arrivals
 1101.DefinitionsIn this division: (1)In generalExcept as otherwise specifically provided, the terms used in this division have the meanings given such terms in subsections (a) and (b) of section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Contingent nonimmigrantThe term contingent nonimmigrant means an alien who is granted nonimmigrant status under this division. (3)Educational institutionThe term educational institution means—
 (A)an institution that is described in section 102(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)(1)) except an institution described in subparagraph (C) of such section;
 (B)an elementary, primary, or secondary school within the United States; or (C)an educational program assisting students either in obtaining a high school equivalency diploma, certificate, or its recognized equivalent under State law, or in passing a General Educational Development exam or other equivalent State-authorized exam or other applicable State requirements for high school equivalency.
 (4)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Homeland Security. (5)Sexual assaultThe term sexual assault means—
 (A)conduct constituting a criminal offense of rape, as described in section 101(a)(43)(A) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)(A)), or conduct punishable under section 2241 (relating to aggravated sexual abuse), section 2242 (relating to sexual abuse), or section 2243 (relating to sexual abuse of a minor or ward) of title 18, United States Code;
 (B)conduct constituting a criminal offense of statutory rape, or any offense of a sexual nature involving a victim under the age of 18 years, as described in section 101(a)(43)(A) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)(A));
 (C)conduct punishable under section 2251 or 2251A (relating to the sexual exploitation of children and the selling or buying of children), or section 2252 or 2252A (relating to certain activities relating to material involving the sexual exploitation of minors or relating to material constituting or containing child pornography) of title 18, United States Code; or
 (D)conduct constituting the elements of any other Federal or State sexual offense requiring a defendant, if convicted, to register on a sexual offender registry (except that this provision shall not apply to convictions solely for urinating or defecating in public).
 (6)VictimThe term victim has the meaning given the term in section 503(e) of the Victims’ Rights and Restitution Act of 1990 (42 U.S.C. 10607(e)).
					1102.Contingent nonimmigrant status eligibility and application
 (a)In generalNotwithstanding any other provision of law, the Secretary may grant contingent nonimmigrant status to an alien who—
 (1)meets the eligibility requirements set forth in subsection (b); (2)submits a completed application before the end of the period set forth in subsection (c)(2); and
 (3)has paid the fees required under subsection (c)(5). (b)Eligibility requirements (1)In generalAn alien is eligible for contingent nonimmigrant status if the alien establishes by clear and convincing evidence that the alien meets the requirements set forth in this subsection.
 (2)General requirementsThe requirements under this paragraph are that the alien— (A)is physically present in the United States on the date on which the alien submits an application for contingent nonimmigrant status;
 (B)was physically present in the United States on June 15, 2007; (C)was younger than 16 years of age on the date the alien initially entered the United States;
 (D)is a person of good moral character; (E)was under 31 years of age on June 15, 2012;
 (F)has maintained continuous physical presence in the United States from June 15, 2012, until the date on which the alien is granted contingent nonimmigrant status under this section;
 (G)had no lawful immigration status on June 15, 2012; and (H)has requested the release to the Department of Homeland Security of all records regarding their being adjudicated delinquent in State or local juvenile court proceedings, and the Department has obtained all such records.
							(3)Education requirement
 (A)In generalAn alien may not be granted contingent nonimmigrant status under this section unless the alien establishes by clear and convincing evidence that the alien—
 (i)is enrolled in, and is in regular full-time attendance at, an educational institution within the United States; or
 (ii)has acquired a diploma or degree from a high school in the United States or the equivalent of such a diploma as recognized under State law (such as a general equivalency diploma, certificate of completion, or certificate of attendance).
 (B)EvidenceAn alien shall demonstrate compliance with clause (i) or (ii) of subparagraph (A) by providing a valid certified transcript or diploma from the educational institution the alien is enrolled in or from which the alien has acquired a diploma or certificate.
 (C)Disability waiverSubparagraph (A) shall not apply in the case of an alien if the Secretary determines on a case by case basis that the alien is unable because of a physical or developmental disability or mental impairment to meet the requirement of such subparagraph.
 (4)Grounds for ineligibilityAn alien is ineligible for contingent nonimmigrant status if the Secretary determines that the alien—
 (A)has a conviction for— (i)an offense classified as a felony in the convicting jurisdiction;
 (ii)an aggravated felony (except that in applying such term for purposes of this paragraph, subparagraph (N) of section 101(a)(43) does not apply);
 (iii)an offense classified as a misdemeanor in the convicting jurisdiction which involved— (I)domestic violence (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)));
 (II)child abuse or neglect (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)));
 (III)assault resulting in bodily injury (as such term is defined in section 2266 of title 18, United States Code); or
 (IV)the violation of a protection order (as such term is defined in section 2266 of title 18, United States Code);
 (iv)one or more offenses classified as a misdemeanor in the convicting jurisdiction which involved driving while intoxicated or driving under the influence (as such terms are defined in section 164(a)(2) of title 23, United States Code);
 (v)two or more misdemeanors (excluding minor traffic offenses that did not involve driving while intoxicated or driving under the influence, or that did not subject any individual other than the alien to bodily injury); or
 (vi)any offense under foreign law, except for a purely political offense, which, if the offense had been committed in the United States, would render the alien inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) or deportable under section 237(a) of such Act (8 U.S.C. 1227(a));
 (B)has been adjudicated delinquent in a State or local juvenile court proceeding for an offense equivalent to—
 (i)an offense relating to murder, manslaughter, homicide, rape (whether the victim was conscious or unconscious), statutory rape, or any offense of a sexual nature involving a victim under the age of 18 years, as described in section 101(a)(43)(A) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)(A));
 (ii)a crime of violence, as such term is defined in section 16 of title 18, United States Code; or (iii)an offense punishable under section 401 of the Controlled Substances Act (21 U.S.C. 841);
 (C)has a conviction for any other criminal offense, with regard to which the alien has not satisfied any requirement to pay restitution or any civil legal judgements awarded to any victims (or family members of victims) of the crime;
 (D)is described in section 212(a)(2)(N) of the Immigration and Nationality Act (8 U.S.C. 1882(a)(2)) (relating to aliens associated with criminal gangs);
 (E)is inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)), except that in determining an alien’s inadmissibility, paragraphs (5)(A), (6)(A), (6)(D), (6)(G), (7), (9)(B), and (9)(C)(i)(I) of such section shall not apply;
 (F)is deportable under section 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a)), except that in determining an alien’s deportability—
 (i)subparagraph (A) of section 237(a)(1) of such Act shall not apply with respect to grounds of inadmissibility that do not apply pursuant to subparagraph (C) of such section; and
 (ii)subparagraphs (B) through (D) of section 237(a)(1) and section 237(a)(3)(A) of such Act shall not apply;
 (G)was, on the date of the enactment of this Act— (i)an alien lawfully admitted for permanent residence;
 (ii)an alien admitted as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), or granted asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1157 and 1158); or
 (iii)an alien who, according to the records of the Secretary or the Secretary of State, is lawfully present in the United States in any nonimmigrant status, notwithstanding any unauthorized employment or other violation of nonimmigrant status;
 (H)has failed to comply with the requirements of any removal order or voluntary departure agreement; (I)has been ordered removed in absentia pursuant to section 240(b)(5)(A) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)(5)(A)), unless the case has been reopened;
 (J)if over the age of 18, has failed to demonstrate that he or she is able to maintain himself or herself at an annual income that is not less than 125 percent of the Federal poverty level throughout the period of admission as a contingent nonimmigrant, unless the alien has demonstrated that the alien is enrolled in, and is in regular full-time attendance at, an educational institution within the United States, except that the requirement under this subparagraph shall not apply in the case of an alien if the Secretary determines on a case by case basis that the alien—
 (i)is unable because of a physical or developmental disability or mental impairment to meet the requirement of such subparagraph; or
 (ii)is the primary caregiver of— (I)a child under 18 years of age; or
 (II)a child 18 years of age or over, spouse, parent, grandparent, or sibling, who is incapable of self-care because of a mental or physical disability or who has a serious injury or illness (as such term is defined in section 101(18) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(18)));
 (K)has not attested that such alien is not delinquent with respect to any Federal, State, or local income or property tax liability, and has not attested that such alien does not have income that would result in tax liability under section 1 of the Internal Revenue Code of 1986 and that was not reported to the Internal Revenue Service; or
 (L)has at any time been convicted of sexual assault. (5)Treatment of certain breaks in presenceFor purposes of paragraph (2), any period of travel outside the United States by an alien that was authorized by the Secretary may not be considered to interrupt any period of continuous physical presence.
						(c)Application procedures
 (1)In generalAn alien may apply for contingent nonimmigrant status by submitting a completed application form via electronic filing to the Secretary during the application period set forth in paragraph (2), in accordance with the interim final rule made by the Secretary under section 1107.
 (2)Application periodThe Secretary may only accept applications for contingent nonimmigrant status from aliens in the United States during the 1-year period beginning on the date on which the interim final rule is published in the Federal Register pursuant to section 1107, except that the Secretary may extend such period for not more than one 90-day period.
						(3)Application form
 (A)Required informationThe application form referred to in paragraph (1) shall collect such information as the Secretary determines to be necessary and appropriate in order to determine whether an alien meets the eligibility requirements set forth in subsection (b). The Secretary shall by rule require applicants to provide substantiating information necessary to evaluate the attestation of the alien relevant to the grounds of ineligibility under subsection (b)(4)(K), including, as applicable, tax returns and return information available to the applicant under section 6103(e) of the Internal Revenue Code of 1986 (26 U.S.C. 6103(e)), evidence of tax refunds, and receipts of taxes paid.
 (B)InterviewThe Secretary may conduct an in-person interview of each applicant for contingent nonimmigrant status under this section as part of the determination as to whether the alien meets the eligibility requirements set forth in subsection (b).
 (4)Documentary requirementsAn application filed by an alien under this section shall include the following: (A)One or more of the following documents demonstrating the alien’s identity:
 (i)A passport (or national identity document) from the alien’s country of origin. (ii)A certified birth certificate along with photo identification.
 (iii)A State-issued identification card bearing the alien’s name and photograph. (iv)An Armed Forces identification card issued by the Department of Defense.
 (v)A Coast Guard identification card issued by the Department of Homeland Security. (vi)A document issued by the Department of Homeland Security.
 (vii)A travel document issued by the Department of State. (B)A certified copy of the alien’s birth certificate or certified school transcript demonstrating that the alien satisfies the requirement of subsection (b)(2)(C) and (E).
 (C)A certified school transcript demonstrating that the alien satisfies the requirements of subsection (b)(3).
							(5)Fees
							(A)Standard processing fee
 (i)In generalAliens applying for contingent nonimmigrant status under this section shall pay a processing fee to the Department of Homeland Security in an amount determined by the Secretary.
 (ii)Recovery of costsThe processing fee authorized under clause (i) shall be set at a level that is, at a minimum, sufficient to recover the full costs of processing the application, including any costs incurred—
 (I)to adjudicate the application; (II)to take and process biometrics;
 (III)to perform national security and criminal checks; (IV)to prevent and investigate fraud; and
 (V)to administer the collection of such fee. (iii)Deposit and use of processing feesFees collected under clause (i) shall be deposited into the Immigration Examinations Fee Account pursuant to section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)).
								(B)Border security fee
 (i)In generalAliens applying for contingent nonimmigrant status under this section shall pay a one-time border security fee to the Department of Homeland Security in an amount of $1,000, which may be paid in installments.
 (ii)Use of border security feesFees collected under clause (i) shall be available, to the extent provided in advance in appropriation Acts, to the Secretary of Homeland Security for the purposes of carrying out division A, and the amendments made by that division.
 (6)Aliens apprehended before or during the application periodIf an alien who is apprehended during the period beginning on the date of the enactment of this Act and ending on the last day of the application period described in paragraph (2) appears prima facie eligible for contingent nonimmigrant status, to the satisfaction of the Secretary, the Secretary—
 (A)shall provide the alien with a reasonable opportunity to file an application under this section during such application period; and
 (B)may not remove the individual until the Secretary has denied the application, unless the Secretary, in the Secretary’s sole and unreviewable discretion, determines that expeditious removal of the alien is in the national security, public safety, or foreign policy interests of the United States, or the Secretary will be required for constitutional reasons or court order to release the alien from detention.
							(7)Suspension of removal during application period
 (A)Aliens in removal proceedingsNotwithstanding any other provision of this division, if the Secretary determines that an alien, during the period beginning on the date of the enactment of this Act and ending on the last day of the application period described in subsection (c)(2), is in removal, deportation, or exclusion proceedings before the Executive Office for Immigration Review and is prima facie eligible for contingent nonimmigrant status under this section—
 (i)the Secretary shall provide the alien with the opportunity to file an application for such status; and
 (ii)upon motion by the alien and with the consent of the Secretary, the Executive Office for Immigration Review shall—
 (I)provide the alien a reasonable opportunity to apply for such status; and (II)if the alien applies within the time frame provided, suspend such proceedings until the Secretary has made a determination on the application.
 (B)Aliens ordered removedIf an alien who meets the eligibility requirements set forth in subsection (b) is present in the United States and has been ordered excluded, deported, or removed, or ordered to depart voluntarily from the United States pursuant to section 212(a)(6)(A)(i) or 237(a)(1)(B) or (C) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(A)(i), 1227(a)(1)(B) or (C)), the Secretary shall provide the alien with the opportunity to file an application for contingent nonimmigrant status provided that the alien has not failed to comply with any order issued pursuant to section 239 or 240B of the Immigration and Nationality Act (8 U.S.C. 1229, 1229c).
 (C)Period pending adjudication of applicationDuring the period beginning on the date on which an alien applies for contingent nonimmigrant status under subsection (c) and ending on the date on which the Secretary makes a determination regarding such application, an otherwise removable alien may not be removed from the United States unless—
 (i)the Secretary makes a prima facie determination that such alien is, or has become, ineligible for contingent nonimmigrant status under subsection (b); or
 (ii)the Secretary, in the Secretary’s sole and unreviewable discretion, determines that removal of the alien is in the national security, public safety, or foreign policy interest of the United States.
								(8)Security and law enforcement clearances
 (A)Biometric and biographic dataThe Secretary may not grant contingent nonimmigrant status to an alien under this section unless such alien submits biometric and biographic data in accordance with procedures established by the Secretary.
 (B)Alternative proceduresThe Secretary may provide an alternative procedure for applicants who cannot provide the biometric data required under subparagraph (A) due to a physical impairment.
							(C)Clearances
 (i)Data collectionThe Secretary shall collect, from each alien applying for status under this section, biometric, biographic, and other data that the Secretary determines to be appropriate—
 (I)to conduct national security and law enforcement checks; and (II)to determine whether there are any factors that would render an alien ineligible for such status.
 (ii)Additional security screeningThe Secretary, in consultation with the Secretary of State and the heads of other agencies as appropriate, shall conduct an additional security screening upon determining, in the Secretary’s opinion based upon information related to national security, that an alien is or was a citizen or resident of a region or country known to pose a threat, or that contains groups or organizations that pose a threat, to the national security of the United States.
 (iii)PrerequisiteThe required clearances and screenings described in clauses (i)(I) and (ii) shall be completed before the alien may be granted contingent nonimmigrant status.
 (9)Confidentiality of informationNo information provided in a nonfraudulent application for contingent nonimmigrant status which is related to the immigration status of the parent of an applicant for such status, which is not otherwise available to the Secretary of Homeland Security, may be used for the purpose of initiating or proceeding with removal proceedings with respect to such a parent.
 (d)Work authorization renewalsBeginning on the date of the enactment of this Act and ending on the date on which an alien’s application for contingent nonimmigrant status has been finally adjudicated, the Secretary shall, upon the application of an alien—
 (1)renew the employment authorization for an alien who possesses an Employment Authorization Document that was valid on the date of the enactment of this Act, and that was issued pursuant to the June 15, 2012, U.S. Department of Homeland Security Memorandum entitled, Exercising Prosecutorial Discretion With Respect to Individuals Who Came to the United States as Children who demonstrates economic necessity; and
 (2)grant employment authorization to an alien who appears prima facie eligible for contingent nonimmigrant status, who attains the age of 15 after the date of the enactment of this Act, and who demonstrates economic necessity.
						1103.Terms and conditions of conditional nonimmigrant status
 (a)Duration of status and extensionThe initial period of contingent nonimmigrant status— (1)shall be 6 years unless revoked pursuant to subsection (d); and
 (2)may be extended for additional 6-year terms if— (A)the alien remains eligible for contingent nonimmigrant status under paragraphs (1), (2), and (4) of section 1102(b) (other than with regard to the requirement under paragraph (4)(J) of such subsection);
 (B)the alien again passes background checks equivalent to the background checks described in section 1102(c)(9); and
 (C)such status was not revoked by the Secretary for any reason. (b)Terms and conditions of contingent nonimmigrant status (1)Work authorizationThe Secretary shall grant employment authorization to an alien granted contingent nonimmigrant status who demonstrates economic necessity.
						(2)Travel outside the United States
 (A)In generalThe status of a contingent nonimmigrant who is absent from the United States without authorization shall be subject to revocation under subsection (d).
 (B)AuthorizationThe Secretary may authorize a contingent nonimmigrant to travel outside the United States and shall grant the contingent nonimmigrant reentry provided that the contingent nonimmigrant—
 (i)was not absent from the United States for a continuous period in excess of 180 days during each 6-year period that the alien is in contingent nonimmigrant status, unless the contingent nonimmigrant’s failure to return was due to extenuating circumstances beyond the individual’s control or as part of the alien’s active duty service in the Armed Forces of the United States; and
 (ii)is otherwise admissible to the United States, except as provided in section 1102(b)(4)(E). (C)Study abroadFor purposes of subparagraph (B)(i), in the case of a contingent nonimmigrant who was absent from the United States for participation in a study abroad program offered by an institution of higher education (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), 60 of such days shall not be counted towards the period described in such subparagraph.
 (3)Ineligibility for coverage through health exchangesIn applying section 1312(f)(3) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(f)(3)), a contingent nonimmigrant shall not be treated as an individual who is, or is reasonably expected to be, a citizen or national of the United States or an alien lawfully present in the United States.
 (4)Federal, State, and local public benefitsFor purposes of title IV of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1601 et seq.), a contingent nonimmigrant shall not be considered a qualified alien under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
 (5)Authorization for enlistmentSection 504(b)(1) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
							
 (D)A contingent nonimmigrant (as such term is defined in section 1101 of division B of the Border Security and Immigration Reform Act of 2018)..
						(c)Revocation
 (1)In generalThe Secretary shall revoke the status of a contingent nonimmigrant at any time if the alien— (A)no longer meets the eligibility requirements set forth in section 1102(b)(2)(D), (3), (4)(A) through (D), (4)(E) through (I), and (4)(N);
 (B)knowingly uses documentation issued under this section for an unlawful or fraudulent purpose; or (C)was absent from the United States at any time without authorization after being granted contingent nonimmigrant status.
 (2)Additional evidenceIn determining whether to revoke an alien’s status under paragraph (1), the Secretary may require the alien—
 (A)to submit additional evidence; or (B)to appear for an in-person interview.
 (3)Invalidation of documentationIf an alien’s contingent nonimmigrant status is revoked under paragraph (1), any documentation issued by the Secretary to such alien under this section shall automatically be rendered invalid for any purpose except for departure from the United States.
 1104.Adjustment of statusBeginning on the date that is 5 years after an alien becomes a contingent nonimmigrant, if that alien retains status as a contingent nonimmigrant, then in applying section 245 of the Immigration and Nationality Act (8 U.S.C. 1255(a)) to the alien—
 (1)such alien shall be deemed to have been inspected and admitted into the United States; and (2)in determining the alien’s admissibility as an immigrant, paragraphs (5)(A), (6)(A), (6)(D), (6)(G), (7), (9)(B), and (9)(C)(i)(I) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) shall not apply.
					1105.Administrative and judicial review
 (a)Exclusive administrative reviewAdministrative review of a determination of an application for status, extension of status, or revocation of status under this division shall be conducted solely in accordance with this section.
					(b)Administrative appellate review
 (1)Establishment of administrative appellate authorityThe Secretary shall establish or designate an appellate authority to provide for a single level of administrative appellate review of a determination with respect to applications for status, extension of status, or revocation of status under this division.
						(2)Single appeal for each administrative decision
 (A)In generalAn alien in the United States whose application for status under this division has been denied or revoked may file with the Secretary not more than 1 appeal, pursuant to this subsection, of each decision to deny or revoke such status.
 (B)Notice of appealA notice of appeal filed under this subparagraph shall be filed not later than 30 calendar days after the date of service of the decision of denial or revocation.
 (3)Record for reviewAdministrative appellate review under this subsection shall be de novo and based only on— (A)the administrative record established at the time of the determination on the application; and
 (B)any additional newly discovered or previously unavailable evidence. (c)Judicial review (1)Applicable provisionsJudicial review of an administratively final denial or revocation of, or failure to extend, an application for status under this division shall be governed only by chapter 158 of title 28, except as provided in paragraphs (2) and (3) of this subsection, and except that a court may not order the taking of additional evidence under section 2347(c) of such chapter.
 (2)Single appeal for each administrative decisionAn alien in the United States whose application for status under this division has been denied, revoked, or failed to be extended, may file not more than 1 appeal, pursuant to this subsection, of each decision to deny or revoke such status.
						(3)Limitation on civil actions
 (A)Class actionsNo court may certify a class under Rule 23 of the Federal Rules of Civil Procedure in any civil action filed after the date of the enactment of this Act pertaining to the administration or enforcement of the application for status under this division.
 (B)Requirements for an order granting prospective relief against the governmentIf a court determines that prospective relief should be ordered against the Government in any civil action pertaining to the administration or enforcement of the application for status under this division, the court shall—
 (i)limit the relief to the minimum necessary to correct the violation of law; (ii)adopt the least intrusive means to correct the violation of law;
 (iii)minimize, to the greatest extent practicable, the adverse impact on national security, border security, immigration administration and enforcement, and public safety;
 (iv)provide for the expiration of the relief on a specific date, which allows for the minimum practical time needed to remedy the violation; and
 (v)limit the relief to the case at issue and shall not extend any prospective relief to include any other application for status under this division pending before the Secretary or in a Federal court (whether in the same or another jurisdiction).
								1106.Penalties and signature requirements
 (a)Penalties for false statements in applicationsWhoever files an initial or renewal application for contingent nonimmigrant status under this division and knowingly and willfully falsifies, misrepresents, conceals, or covers up a material fact or makes any false, fictitious, or fraudulent statements or representations, or makes or uses any false writing or document knowing the same to contain any false, fictitious, or fraudulent statement or entry, shall be fined in accordance with title 18, United States Code, or imprisoned not more than 5 years, or both.
 (b)Signature requirementsAn applicant under this division shall sign their application, and the signature shall be an original signature, including an electronically submitted signature. A parent or legal guardian may sign for a child or for an applicant whose physical or developmental disability or mental impairment prevents the applicant from being competent to sign. In such a case, the filing shall include evidence of parentage or legal guardianship.
 1107.RulemakingNot later than June 1, 2019, the Secretary shall make interim final rules to implement this title. 1108.Statutory constructionExcept as specifically provided, nothing in this division may be construed to create any substantive or procedural right or benefit that is legally enforceable by any party against the United States or its agencies or officers or any other person.
 1109.Addition of definitionSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the following:
					
 (54)The term contingent nonimmigrant has the meaning given that term in section 1101(b)(2) of division B of the Border Security and Immigration Reform Act of 2018..
				IIImmigrant Visa Allocations and Priorities
				2101.Elimination of diversity visa program
 (a)In generalSection 203 of the Immigration and Nationality Act (8 U.S.C. 1153) is amended by striking subsection (c).
 (b)Technical and conforming amendmentsThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended— (1)in section 201—
 (A)in subsection (a), by striking paragraph (3); (B)by striking subsection (e);
 (2)in section 203— (A)in subsection (b)(2)(B)(ii)(IV), by striking section 203(b)(2)(B) each place such term appears and inserting clause (i);
 (B)in subsection (d), by striking subsection (a), (b), or (c) and inserting subsection (a) or (b); (C)in subsection (e), by striking paragraph (2);
 (D)in subsection (f), by striking subsection (a), (b), or (c) of this section and inserting subsection (a) or (b); (E)in subsection (g), by striking subsections (a), (b), and (c) and inserting subsections (a) and (b); and
 (F)in subsection (h)(2)(B), by striking subsection (a), (b), or (c) and inserting subsection (a) or (b); and (3)in section 204(a)(1), by striking subparagraph (I).
 (c)Effective dateThe amendments made by this section shall take effect on October 1, 2019. 2102.Numerical limitation to any single foreign state (a)In generalSection 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)) is amended—
 (1)in the paragraph heading, by striking and employment-based; (2)by striking (3), (4), and (5), and inserting (3) and (4),;
 (3)by striking subsections (a) and (b) of section 203 and inserting section 203(a); (4)by striking 7 and inserting 15; and
 (5)by striking such subsections and inserting such section. (b)Conforming amendmentsSection 202 of the Immigration and Nationality Act (8 U.S.C. 1152) is amended—
 (1)in subsection (a)(3), by striking both subsections (a) and (b) of section 203 and inserting section 203(a); (2)in subsection (a)(4), by striking subparagraph (D);
 (3)by striking subsection (a)(5); and (4)by amending subsection (e) to read as follows:
							
 (e)Special rules for countries at ceilingIf it is determined that the total number of immigrant visas made available under section 203(a) to natives of any single foreign state or dependent area will exceed the numerical limitation specified in subsection (a)(2) in any fiscal year, in determining the allotment of immigrant visa numbers to natives under section 203(a), visa numbers with respect to natives of that state or area shall be allocated (to the extent practicable and otherwise consistent with this section and section 203) in a manner so that, except as provided in subsection (a)(4), the proportion of the visa numbers made available under each of paragraphs (1) and (2) of section 203(a) is equal to the ratio of the total number of visas made available under the respective paragraph to the total number of visas made available under section 203(a)..
 (c)Country-specific offsetSection 2 of the Chinese Student Protection Act of 1992 (8 U.S.C. 1255 note) is amended— (1)in subsection (a), by striking subsection (e)) and inserting subsection (d)); and
 (2)by striking subsection (d) and redesignating subsection (e) as subsection (d). (d)Transition rules for employment-based immigrants (1)In generalSubject to the succeeding paragraphs of this subsection and notwithstanding title II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.), the following rules shall apply:
 (A)For fiscal year 2019, 15 percent of the immigrant visas made available under each of paragraphs (2) and (3) of section 203(b) of such Act (8 U.S.C. 1153(b)) shall be allotted to immigrants who are natives of a foreign state or dependent area that was not one of the two states with the largest aggregate numbers of natives obtaining immigrant visas during fiscal year 2018 under such paragraphs.
 (B)For fiscal year 2020, 10 percent of the immigrant visas made available under each of such paragraphs shall be allotted to immigrants who are natives of a foreign state or dependent area that was not one of the two states with the largest aggregate numbers of natives obtaining immigrant visas during fiscal year 2019 under such paragraphs.
 (C)For fiscal year 2021, 10 percent of the immigrant visas made available under each of such paragraphs shall be allotted to immigrants who are natives of a foreign state or dependent area that was not one of the two states with the largest aggregate numbers of natives obtaining immigrant visas during fiscal year 2020 under such paragraphs.
							(2)Per-country levels
 (A)Reserved visasWith respect to the visas reserved under each of subparagraphs (A) through (C) of paragraph (1), the number of such visas made available to natives of any single foreign state or dependent area in the appropriate fiscal year may not exceed 25 percent (in the case of a single foreign state) or 2 percent (in the case of a dependent area) of the total number of such visas.
 (B)Unreserved visasWith respect to the immigrant visas made available under each of paragraphs (2) and (3) of section 203(b) of such Act (8 U.S.C. 1153(b)) and not reserved under paragraph (1), for each of fiscal years 2019, 2020, and 2021, not more than 85 percent shall be allotted to immigrants who are natives of any single foreign state.
 (3)Special rule to prevent unused visasIf, with respect to fiscal year 2019, 2020, or 2021, the operation of paragraphs (1) and (2) of this subsection would prevent the total number of immigrant visas made available under paragraph (2) or (3) of section 203(b) of such Act (8 U.S.C. 1153(b)) from being issued, such visas may be issued during the remainder of such fiscal year without regard to paragraphs (1) and (2) of this subsection.
 (4)Rules for chargeabilitySection 202(b) of such Act (8 U.S.C. 1152(b)) shall apply in determining the foreign state to which an alien is chargeable for purposes of this subsection.
 (e)Effective dateThe amendments made by this section shall take effect as if enacted on September 30, 2018, and shall apply to fiscal years beginning with fiscal year 2019.
					2103.Family-sponsored immigration priorities
 (a)In generalSection 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)) is amended— (1)in paragraph (1), by striking paragraph (4) and inserting paragraph (2); and
 (2)by striking paragraphs (3) and (4). (b)Conforming amendments (1)Procedure for granting immigrant statusSection 204 of such Act (8 U.S.C. 1154) is amended—
 (A)in subsection (a)(1)— (i)in subparagraph (A)(i), by striking paragraph (1), (3), or (4) and inserting paragraph (1);
 (ii)in subparagraph (B)(i), by redesignating the second subclause (I) as subclause (II); and (iii)in subparagraph (D)(i)(I), by striking paragraph (1), (2), or (3) and inserting paragraph (1) or (2); and
 (B)in subsection (f)(1), by striking , 203(a)(1), or 203(a)(3) and inserting or 203(a)(1). (2)Waivers of inadmissibilitySection 212 of such Act (8 U.S.C. 1182) is amended in subsection (d)(11), by striking (other than paragraph (4) thereof).
 (3)Rules for determining whether certain aliens are immediate relativesSection 201(f) of such Act (8 U.S.C. 1151(f)) is amended— (A)by striking paragraph (3);
 (B)by redesignating paragraph (4) as paragraph (3); and (C)in paragraph (3), as redesignated, by striking (1) through (3) and inserting (1) and (2).
							(c)Effective date; applicability
 (1)Effective dateThe amendments made by this section shall take effect on October 1, 2019. (2)Invalidity of certain petitions and applications (A)In generalNo person may file, and the Secretary of Homeland Security and the Secretary of State may not accept, adjudicate, or approve any petition under section 204 of the Immigration and Nationality Act (8 U.S.C. 1154) filed on or after the date of enactment of this Act seeking classification of an alien under section 203(a)(3) or (4) of such Act (8 U.S.C. 1153(a)). Any application for adjustment of status or an immigrant visa based on such a petition shall be invalid.
 (B)Pending petitionsNeither the Secretary of Homeland Security nor the Secretary of State may adjudicate or approve any petition under section 204 of the Immigration and Nationality Act (8 U.S.C. 1154) pending as of the date of enactment of this Act seeking classification of an alien under section 203(a)(3) or (4) of such Act (8 U.S.C. 1153(a)). Any application for adjustment of status or an immigrant visa based on such a petition shall be invalid.
 (3)Applicability to waitlisted applicantsAn alien with regard to whom a petition or application for status under paragraph (3) or (4) of section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)), was approved prior to the date of the enactment of this Act, may be issued a visa pursuant to that paragraph subject to the availability of visas allocated to that category for fiscal year 2019.
						2104.Allocation of immigrant visas for contingent nonimmigrants and children of certain nonimmigrants
 (a)In generalSection 203 of the Immigration and Nationality Act (8 U.S.C. 1153), as amended by this title, is further amended—
 (1)by inserting after subsection (b) the following:  (c)Adjustment for contingent nonimmigrants and children of certain nonimmigrants (1)In generalAliens subject to the worldwide level specified in section 201(e) for immigrants who shall be allotted visas in accordance with section 204(a)(1)(I) are—
 (A)contingent nonimmigrants; and (B)aliens described in paragraph (2).
 (2)Aliens describedAn alien described in this paragraph is an alien who— (A)is the son or daughter of an alien admitted under—
 (i)section 101(a)(15)(E)(i) or (E)(ii); (ii)section 101(a)(15)(H)(i)(b); or
 (iii)section 101(a)(15)(L); (B)initially entered the United States aged less than 16 years as a dependent of the parent described in subparagraph (A) while the parent was in such status;
 (C)maintained— (i)lawful status for the 10-year period prior to the date of the enactment of the Border Security and Immigration Reform Act of 2018; and
 (ii)continuous physical presence in the United States (except in accordance with the terms of the alien’s visa or lawful status) for the period described in clause (i); and
 (D)was not in an unlawful immigration status on the date on which the alien submits a petition for an immigrant visa under section 204(a)(1)(I).
 (3)Point systemAn alien seeking to be classified as an immigrant under this subsection shall submit a petition, in such form and manner as the Secretary of Homeland Security may require, setting forth such information as the Secretary may require in order to make awards of points for that petitioner in each of the following categories:
 (A)EducationA petitioner shall be awarded points for a single degree, equal to the highest point award of the following for which the petitioner is eligible:
 (i)4 points for a diploma or degree from a foreign school that is comparable to a high school in the United States.
 (ii)6 points for a diploma or degree from a high school in the United States, or the equivalent of such a diploma as recognized under State law (such as a general equivalency diploma, certificate of completion, or certificate of attendance).
 (iii)8 points for an associate’s degree (or the equivalent) from a foreign institution that is comparable to an institution of higher education in the United States.
 (iv)10 points for an associate’s degree from an institution of higher education in the United States. (v)12 points for a bachelor’s degree (or the equivalent) from a foreign institution that is comparable to an institution of higher education in the United States.
 (vi)15 points for a degree from for a recognized postsecondary credential (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), including a certificate of completion of an apprenticeship (including an apprenticeships registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.)), except that such term does not include an associate’s or bachelor’s degree).
 (vii)15 points for a bachelor’s degree from an institution of higher education in the United States. (viii)15 points for a graduate or professional degree (or the equivalent) from a foreign institution that is comparable to an institution of higher education in the United States.
 (ix)17 points for a degree described in clause (v), which is in a field of science, technology, engineering, or mathematics.
 (x)17 points for a graduate or professional degree from an institution of higher education in the United States.
 (xi)22 points for a degree described in clause (vii), which is in a field of science, technology, engineering, or mathematics.
 (xii)24 points for a degree described in clause (viii) or (x), which is in a field of science, technology, engineering, or mathematics.
 (xiii)26 points for a doctoral degree (or the equivalent) from a foreign institution that is comparable to an institution of higher education in the United States.
 (xiv)28 points for a doctoral degree from an institution of higher education in the United States. (xv)30 points for a degree described in clause (x), which is in a field of science, technology, engineering, or mathematics from a covered institution.
 (xvi)30 points for a doctorate of medicine (or the equivalent) from a foreign graduate medical school that is comparable to a graduate medical school at an institution of higher education in the United States.
 (xvii)34 points for a degree described in clause (xiii) or (xiv), which is in a field of science, technology, engineering, or mathematics.
 (xviii)34 points for a doctorate of medicine from graduate medical school at an institution of higher education in the United States.
 (xix)40 points for a degree described in clause (xiv), which is in a field of science, technology, engineering, or mathematics from a covered institution.
 (B)EmploymentA petitioner shall be awarded points for each 2-year period in which the petitioner is employed on a full-time basis, equal to 1/3 of the points awarded under subparagraph (A) for the lowest degree that is required for any position held during such period. In the case of a position for which no degree is required, the position shall be considered to require a diploma or degree described in subparagraph (A)(ii). A single period of not more than 2 weeks during which a petitioner is unemployed, but is in receipt of a job offer, shall not be considered to interrupt a period of employment.
 (C)Military serviceA petitioner shall be awarded points for service in the Armed Forces equal to 30 points for any alien who served as a member of a regular or reserve component of the Armed Forces in an active duty status for not less than 3 years, and, if discharged, received a discharge other than dishonorable.
 (D)English language proficiencyA petitioner shall be awarded points for English proficiency equal to the highest of the following for which the petitioner is eligible:
 (i)2 points for a score in the 5th decile on an English language proficiency test. (ii)6 points for a score in the 6th decile on an English language proficiency test.
 (iii)7 points for a score in the 7th decile on an English language proficiency test. (iv)8 points for a score in the 8th decile on an English language proficiency test.
 (v)9 points for a score in the 9th decile on an English language proficiency test. (vi)10 points for a score in the 10th decile on an English language proficiency test.
											(4)Total point score; Subsequent submissions; verification
 (A)Total point scoreThe total point score for a petitioner is equal to sum of the points awarded under each of subparagraphs (A), (B), (C), and (D) of paragraph (3).
 (B)Subsequent submissionsThe alien may amend the petition under this subsection at any point after the initial filing to provide information for purposes of new point awards for which the alien may be eligible.
 (C)Duration of petition validityA petition under this subsection shall be valid— (i)in the case of a petition that is denied, the date of such denial; or
 (ii)in the case of a petition that is granted, the date on which a visa has been issued pursuant to such petition.
 (D)VerificationPrior to the issuance of any visa under this subsection, the Secretary shall verify that the information in the petition remains accurate as of the time of the visa issuance.
 (E)ClarificationA petition may not be denied for the failure of a petitioner to attain the minimum number of points required under subsection (e)(2).
										(5)Definitions
 (A)English language proficiency testThe term English language proficiency test means any test to measure English proficiency that has been approved by the Director of U.S. Citizenship and Immigration Services, in consultation with the Secretary of Education.
 (B)Field of science, technology, engineering, or mathematicsThe term field of science, technology, engineering, or mathematics means a field included in the Department of Education’s Classification of Instructional Programs taxonomy within the summary groups of computer and information sciences and support services, engineering, biological and biomedical sciences, mathematics and statistics, physical sciences, and the series geography and cartography (series 45.07), advanced/graduate dentistry and oral sciences (series 51.05) and nursing (series 51.38).
 (C)High schoolThe term high school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (D)Institution of higher educationThe term institution of higher education has the meaning given that term in section 102(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)(1)), except that such term does not include an institution outside the United States described in subparagraph (C) of such section.
 (E)Covered institutionThe term covered institution means an institution that— (i)is an institution of higher education;
 (ii)as classified by the Carnegie Foundation for the Advancement of Teaching on January 1, 2019, as a doctorate-granting university with a very high or high level of research activity or classified by the National Science Foundation after the date of enactment of this paragraph, pursuant to an application by the institution, as having equivalent research activity to those institutions that had been classified by the Carnegie Foundation as being doctorate-granting universities with a very high or high level of research activity; and
 (iii)has been in existence for at least 10 years. (F)Full-timeThe term full-time means—
 (i)in the case of an individual who is not described in clause (ii), not less than 35 hours per week; or
 (ii)in the case of an individual who is enrolled in and is in regular attendance at a high school or institution of education within the United States, or who is the primary caregiver of—
 (I)a child under 18 years of age; or (II)a child 18 years of age or over, spouse, parent, grandparent, or sibling, who is incapable of self-care because of a mental or physical disability or who has a serious injury or illness (as such term is defined in section 101(18) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(18))),
												not less than 20 hours per week.; and 
 (2)in subsection (e), by inserting after paragraph (1), the following:  (2)Immigrant visas made available under subsection (c) shall be issued in accordance with the following:
 (A)The Secretary of Homeland Security shall, periodically but not less than once each fiscal year, make final determinations with regard to that period of the point values allocated to applicants in accordance with subsection (c)(3) through (5).
 (B)The Secretary shall first determine the applicant who is described under subsection (c)(2) who is the son or daughter of an alien admitted under section 101(a)(15)(E)(i) or (ii) and who has the highest total point score greater than 12 calculated for that period under subsection (c)(4)(A) of all such applicants, and shall issue a visa to such applicant.
 (C)The Secretary shall next determine the applicant who is described under subsection (c)(2) who is the son or daughter of an alien admitted under section 101(a)(15)(H)(i)(b) and who has the highest total point score greater than 12 calculated for that period under subsection (c)(4)(A) of all such applicants, and shall issue a visa to such applicant.
 (D)The Secretary shall next determine the applicant who is described under subsection (c)(2) who is the son or daughter of an alien admitted under section 101(a)(15)(L) and who has the highest total point score greater than 12 calculated for that period under subsection (c)(4)(A) of all such applicants, and shall issue a visa to such applicant.
 (E)The Secretary shall next determine the applicant who is described under subsection (c)(2) who is a contingent nonimmigrant and who has the highest total point score greater than 12 calculated for that period under subsection (c)(4)(A) of all such applicants, and shall issue a visa to such applicant.
 (F)The Secretary shall then repeat the process specified in subparagraphs (B) through (E) until all visas made available for that period have been issued. If no applicants remain for any such category, the Secretary shall exclude that category from further consideration for that period.
 (G)In any case in which more than one petitioner in a category under this paragraph has the same total point score, the Secretary shall issue the visa to the applicant whose petition was filed earliest.
 (H)No petitioner with a total point score which is less than 12 may be issued a visa under this paragraph..
 (b)Worldwide levelSection 201 of the Immigration and Nationality Act (8 U.S.C. 1151), as amended by this title, is further amended—
 (1)in subsection (a), by inserting after paragraph (2) the following:  (3)for fiscal years beginning with fiscal year 2025, immigrants who are aliens described in section 203(c) in a number not to exceed in any fiscal year the number specified in subsection (e) for that year, and not to exceed in any of the first 3 quarters of any fiscal year 27 percent of the worldwide level under such subsection for all of such fiscal year..
 (2)by inserting after subsection (d) the following:  (e)Worldwide Level for contingent nonimmigrants and certain children of nonimmigrants (1)In generalThe worldwide level of immigrants who may receive a visa under section 203(c) is equal to—
 (A)470,400 for fiscal year 2025; and (B)for each fiscal year thereafter, any visas under this subsection for the prior fiscal year that are unused, plus the lesser of—
 (i)78,400; and (ii)the number calculated under paragraph (3) for the fiscal year.
 (2)Calculation of total eligible poolThe number calculated under this paragraph is equal to— (A)the number of applications received by the Secretary under section 1102(c) of division B of the Border Security and Immigration Reform Act of 2018 during the application period set forth in such section, plus
 (B)the number of petitions filed by an alien described in section 203(c)(2) during the period set forth in section 204(a)(1)(I)(ii)(II).
 (3)Number of visas remaining to be place in escrowThe number calculated under this paragraph for a fiscal year is equal to the number calculated under paragraph (2), less the total number of visas issued under section 203(c) during the period beginning on October 1, 2024 and ending on the last day of the prior fiscal year.
									.
 (c)Procedure for granting immigrant statusSection 204(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)), as amended by this title, is further amended by inserting after subparagraph (H) the following:
						
							(I)
 (i)A contingent nonimmigrant or an alien described in section 203(c)(2) desiring to be provided an immigrant visa under section 203(c) (including such an alien who is under 18 years of age) may file a petition during the period described in clause (ii) at the place determined by the Secretary of Homeland Security by regulation.
								(ii)
 (I)A contingent nonimmigrant may file a petition for an immigrant visa under section 203(c) during the period beginning on the date on which the alien obtained contingent nonimmigrant status under section 1103(a) of the Border Security and Immigration Reform Act of 2018, and ending on the date that is 5 years after such date.
 (II)An alien described in section 203(c)(2) may file a petition for an immigrant visa under section 203(c) during the period beginning on October 1, 2019, and ending on October 1, 2020. Such an alien may file such a petition from outside the United States.
									.
 (d)Effective dateThis section and the amendments made by this section shall take effect on October 1, 2019. 2105.Sunset of adjustment visas for conditional nonimmigrants and children of certain nonimmigrants (a)Sunset (1)In generalSection 203 of the Immigration and Nationality Act (8 U.S.C. 1153) is amended by striking subsection (c).
 (2)Technical and conforming amendmentsThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended— (A)in section 201—
 (i)in subsection (a)— (I)in paragraph (1), by adding and at the end; and
 (II)by striking paragraph (3); and (ii)by striking subsection (e);
 (B)in section 203(e), by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); and (C)in section 204—
 (i)in subsection (a)(1), by striking subparagraph (I); and (ii)in subsection (e), by striking subsection (a), (b), or (c) of section 203 and inserting subsection (a) or (b) of section 203.
 (3)Effective dateThis subsection and the amendments made by this subsection shall take effect on the first day of the first full fiscal year beginning after September 30, 2025 and after the date on which no alien has a petition for an immigrant visa or adjustment of status under section 203(c) of the Immigration and Nationality Act (8 U.S.C. 1153(c)), or any appeal pertaining to such petition, pending.
						(4)Escrow for pending applications
 (A)In generalOn the date of the effective date of this subsection, a number of immigrant visas equal to any visas under section 203(c)(2) for the prior fiscal year that are unused shall be made available for award to covered aliens in accordance with section 203(c) of the Immigration and Nationality Act, as in effect on the date that is 1 day prior to the effective date of this subsection.
 (B)Covered alienFor purposes of this paragraph, the term covered alien means an alien who— (i)on the date on which the application period under section 204(a)(1)(I) of the Immigration and Nationality Act, as in effect on the day prior to the effective date of this subsection, ended had an application pending for contingent nonimmigrant status; and
 (ii)was granted contingent nonimmigrant status on or after the effective date of this subsection. (b)Reallocation of 4th priority family visas to employment categories (1)Worldwide level of employment-based immigrantsSection 201(d) of the Immigration and Nationality Act (8 U.S.C. 1151(d)) is amended to read as follows:
							
 (d)Worldwide level of employment-based immigrantsThe worldwide level of employment-based immigrants under this subsection for a fiscal year is equal to 205,000 (except that for fiscal year 2020, such level is equal to 204,100).
								.
 (2)Preference allocation for employment-based immigrantsSection 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) is amended— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking 28.6 percent of such worldwide level and inserting 60,040 (except that for fiscal year 2020, such number is equal to 59,740);
 (B)in paragraph (2)(A), by striking 28.6 percent of such worldwide level and inserting 60,040 (except that for fiscal year 2020, such number is equal to 59,740); (C)in paragraph (3)(A), by striking 28.6 percent of such worldwide level and inserting 60,040 (except that for fiscal year 2020, such number is equal to 59,740);
 (D)in paragraph (4), by striking 7.1 percent of such worldwide level and inserting 14,940; and (E)in paragraph (5)(A), by striking 7.1 percent of such worldwide level and inserting 9,940.
 (3)Effective dateThis subsection and the amendments made by this subsection shall take effect beginning on October 1, 2019.
 2106.ImplementationNot later than September 30, 2019, the Secretary of Homeland Security shall publish interim final rules implementing this title and the amendments made by this title.
				2107.Repeal of suspension of deportation and adjustment of status for certain aliens
 (a)Repeal of temporary reduction of visasSection 203 of the Nicaraguan Adjustment and Central American Relief Act is amended— (1)by striking subsection (d) (8 U.S.C. 1151 note); and
 (2)by striking subsection (e) (8 U.S.C. 1153 note). (b)Repeal of certain transition ruleSection 309 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law 104–208; division C; 8 U.S.C. 1101 note) is amended—
 (1)in subsection (c)(5), by striking subparagraph (C); (2)by striking subsection (f);
 (3)by striking subsection (g); and (4)by striking subsection (h).
 (c)Repeal of exception for certain aliens from annual limitation on cancellation of removalsParagraph (3) of section 240A(e) of the Immigration and Nationality Act (8 U.S.C. 1229b(e)) is amended to read as follows:
						
 (3)Exception for certain aliensParagraph (1) shall not apply to aliens in deportation proceedings prior to April 1, 1997, who applied for suspension of deportation under section 244(a)(3) (as in effect before the date of the enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996)..
 (d)Transition ruleThe amendments made by this section shall take effect on October 1, 2019. IIIUnaccompanied Alien Children; Interior Immigration Enforcement 3101.Repatriation of unaccompanied alien children (a)In generalSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) is amended—
 (1)in subsection (a)— (A)in paragraph (2)—
 (i)by amending the heading to read as follows: Rules for unaccompanied alien children.—; (ii)in subparagraph (A)—
 (I)in the matter preceding clause (i), by striking who is a national or habitual resident of a country that is contiguous with the United States; (II)in clause (i), by inserting and at the end;
 (III)in clause (ii), by striking ; and and inserting a period; and (IV)by striking clause (iii);
 (iii)in subparagraph (B)— (I)in the matter preceding clause (i), by striking (8 U.S.C. 1101 et seq.) may— and inserting (8 U.S.C. 1101 et seq.)—;
 (II)in clause (i), by inserting before permit such child to withdraw the following: may; and (III)in clause (ii), by inserting before return such child the following: shall; and
 (iv)in subparagraph (C)— (I)by amending the heading to read as follows: Agreements with foreign countries.—; and
 (II)in the matter preceding clause (i), by striking The Secretary of State shall negotiate agreements between the United States and countries contiguous to the United States and inserting The Secretary of State may negotiate agreements between the United States and any foreign country that the Secretary determines appropriate;
 (B)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively, and inserting after paragraph (2) the following:
								
 (3)Special rules for interviewing unaccompanied alien childrenAn unaccompanied alien child shall be interviewed by a dedicated U.S. Citizenship and Immigration Services immigration officer with specialized training in interviewing child trafficking victims. Such officer shall be in plain clothes and shall not carry a weapon. The interview shall occur in a private room.; and 
 (C)in paragraph (6)(D) (as so redesignated)— (i)in the matter preceding clause (i), by striking , except for an unaccompanied alien child from a contiguous country subject to exceptions under subsection (a)(2),  and inserting who does not meet the criteria listed in paragraph (2)(A); and
 (ii)in clause (i), by inserting before the semicolon at the end the following: , which shall include a hearing before an immigration judge not later than 14 days after being screened under paragraph (4);
 (2)in subsection (b)— (A)in paragraph (2)—
 (i)in subparagraph (A), by inserting before the semicolon the following: believed not to meet the criteria listed in subsection (a)(2)(A); and (ii)in subparagraph (B), by inserting before the period the following: and does not meet the criteria listed in subsection (a)(2)(A); and
 (B)in paragraph (3), by striking an unaccompanied alien child in custody shall and all that follows, and inserting the following:  an unaccompanied alien child in custody—(A)in the case of a child who does not meet the criteria listed in subsection (a)(2)(A), shall transfer the custody of such child to the Secretary of Health and Human Services not later than 30 days after determining that such child is an unaccompanied alien child who does not meet such criteria; or
 (B)in the case of child who meets the criteria listed in subsection (a)(2)(A), may transfer the custody of such child to the Secretary of Health and Human Services after determining that such child is an unaccompanied alien child who meets such criteria.; and
 (3)in subsection (c)— (A)in paragraph (3), by inserting at the end the following:
								
									(D)Information about individuals with whom children are placed
 (i)Information to be provided to Homeland SecurityBefore placing a child with an individual, the Secretary of Health and Human Services shall provide to the Secretary of Homeland Security, regarding the individual with whom the child will be placed, the following information:
 (I)The name of the individual. (II)The social security number of the individual, if available.
 (III)The date of birth of the individual. (IV)The location of the individual’s residence where the child will be placed.
 (V)The immigration status of the individual, if known. (VI)Contact information for the individual.
 (ii)Special ruleIn the case of a child who was apprehended on or after the effective date of this clause, and before the date of the enactment of this subparagraph, who the Secretary of Health and Human Services placed with an individual, the Secretary shall provide the information listed in clause (i) to the Secretary of Homeland Security not later than 90 days after such date of enactment.
										; and 
 (B)in paragraph (5)— (i)by inserting after to the greatest extent practicable the following: (at no expense to the Government); and
 (ii)by striking have counsel to represent them and inserting have access to counsel to represent them. (b)Effective dateThe amendments made by this section shall apply to any unaccompanied alien child apprehended on or after the date of enactment.
					3102.Clarification of standards for family detention
 (a)In generalSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) is amended by adding at the end the following:
						
							(j)Construction
 (1)In generalNotwithstanding any other provision of law, judicial determination, consent decree, or settlement agreement, the detention of any alien child who is not an unaccompanied alien child shall be governed by sections 217, 235, 236, and 241 of the Immigration and Nationality Act (8 U.S.C. 1187, 1225, 1226, and 1231). There exists no presumption that an alien child who is not an unaccompanied alien child should not be detained, and all such determinations shall be in the discretion of the Secretary of Homeland Security.
 (2)Release of minors other than unaccompanied aliensIn no circumstances shall an alien minor who is not an unaccompanied alien child be released by the Secretary of Homeland Security other than to a parent or legal guardian.
 (3)Family detentionThe Secretary of Homeland Security shall— (A)maintain the care and custody of an alien, during the period during which the charges described in clause (i) are pending, who—
 (i)is charged only with a misdemeanor offense under section 275(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a)); and
 (ii)entered the United States with the alien’s child who has not attained 18 years of age; and (B)detain the alien with the alien’s child..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to all actions that occur before, on, or after the date of the enactment of this Act.
 (c)Preemption of State licensing requirementsNotwithstanding any other provision of law, judicial determination, consent decree, or settlement agreement, no State may require that an immigration detention facility used to detain children who have not attained 18 years of age, or families consisting of one or more of such children and the parents or legal guardians of such children, that is located in that State, be licensed by the State or any political subdivision thereof.
 3103.Detention of dangerous aliensSection 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)) is amended— (1)by striking Attorney General each place it appears, except for the first reference in paragraph (4)(B)(i), and inserting Secretary of Homeland Security;
 (2)in paragraph (1), by amending subparagraph (B) to read as follows:  (B)Beginning of periodThe removal period begins on the latest of the following:
 (i)The date the order of removal becomes administratively final. (ii)If the alien is not in the custody of the Secretary on the date the order of removal becomes administratively final, the date the alien is taken into such custody.
 (iii)If the alien is detained or confined (except under an immigration process) on the date the order of removal becomes administratively final, the date the alien is taken into the custody of the Secretary, after the alien is released from such detention or confinement.;
 (3)in paragraph (1), by amending subparagraph (C) to read as follows:  (C)Suspension of period (i)ExtensionThe removal period shall be extended beyond a period of 90 days and the Secretary may, in the Secretary’s sole discretion, keep the alien in detention during such extended period if—
 (I)the alien fails or refuses to make all reasonable efforts to comply with the removal order, or to fully cooperate with the Secretary’s efforts to establish the alien’s identity and carry out the removal order, including making timely application in good faith for travel or other documents necessary to the alien's departure or conspires or acts to prevent the alien's removal that is subject to an order of removal;
 (II)a court, the Board of Immigration Appeals, or an immigration judge orders a stay of removal of an alien who is subject to an administratively final order of removal;
 (III)the Secretary transfers custody of the alien pursuant to law to another Federal agency or a State or local government agency in connection with the official duties of such agency; or
 (IV)a court or the Board of Immigration Appeals orders a remand to an immigration judge or the Board of Immigration Appeals, during the time period when the case is pending a decision on remand (with the removal period beginning anew on the date that the alien is ordered removed on remand).
 (ii)RenewalIf the removal period has been extended under subparagraph (C)(i), a new removal period shall be deemed to have begun on the date—
 (I)the alien makes all reasonable efforts to comply with the removal order, or to fully cooperate with the Secretary’s efforts to establish the alien’s identity and carry out the removal order;
 (II)the stay of removal is no longer in effect; or (III)the alien is returned to the custody of the Secretary.
 (iii)Mandatory detention for certain aliensIn the case of an alien described in subparagraphs (A) through (D) of section 236(c)(1), the Secretary shall keep that alien in detention during the extended period described in clause (i).
 (iv)Sole form of reliefAn alien may seek relief from detention under this subparagraph only by filing an application for a writ of habeas corpus in accordance with chapter 153 of title 28, United States Code. No alien whose period of detention is extended under this subparagraph shall have the right to seek release on bond.;
 (4)in paragraph (3)— (A)by adding after If the alien does not leave or is not removed within the removal period the following: or is not detained pursuant to paragraph (6) of this subsection; and
 (B)by striking subparagraph (D) and inserting the following:  (D)to obey reasonable restrictions on the alien’s conduct or activities that the Secretary prescribes for the alien, in order to prevent the alien from absconding, for the protection of the community, or for other purposes related to the enforcement of the immigration laws.;
 (5)in paragraph (4)(A), by striking paragraph (2) and inserting subparagraph (B); and (6)by striking paragraph (6) and inserting the following:
						
							(6)Additional rules for detention or release of certain aliens
 (A)Detention review process for cooperative aliens establishedFor an alien who is not otherwise subject to mandatory detention, who has made all reasonable efforts to comply with a removal order and to cooperate fully with the Secretary of Homeland Security's efforts to establish the alien's identity and carry out the removal order, including making timely application in good faith for travel or other documents necessary to the alien's departure, and who has not conspired or acted to prevent removal, the Secretary shall establish an administrative review process to determine whether the alien should be detained or released on conditions. The Secretary shall make a determination whether to release an alien after the removal period in accordance with subparagraph (B). The determination shall include consideration of any evidence submitted by the alien, and may include consideration of any other evidence, including any information or assistance provided by the Secretary of State or other Federal official and any other information available to the Secretary of Homeland Security pertaining to the ability to remove the alien.
								(B)Authority to detain beyond removal period
 (i)In generalThe Secretary of Homeland Security, in the exercise of the Secretary’s sole discretion, may continue to detain an alien for 90 days beyond the removal period (including any extension of the removal period as provided in paragraph (1)(C)). An alien whose detention is extended under this subparagraph shall have no right to seek release on bond.
 (ii)specific circumstancesThe Secretary of Homeland Security, in the exercise of the Secretary’s sole discretion, may continue to detain an alien beyond the 90 days authorized in clause (i)—
 (I)until the alien is removed, if the Secretary, in the Secretary’s sole discretion, determines that there is a significant likelihood that the alien—
 (aa)will be removed in the reasonably foreseeable future; or (bb)would be removed in the reasonably foreseeable future, or would have been removed, but for the alien's failure or refusal to make all reasonable efforts to comply with the removal order, or to cooperate fully with the Secretary's efforts to establish the alien's identity and carry out the removal order, including making timely application in good faith for travel or other documents necessary to the alien's departure, or conspires or acts to prevent removal;
 (II)until the alien is removed, if the Secretary of Homeland Security certifies in writing— (aa)in consultation with the Secretary of Health and Human Services, that the alien has a highly contagious disease that poses a threat to public safety;
 (bb)after receipt of a written recommendation from the Secretary of State, that release of the alien is likely to have serious adverse foreign policy consequences for the United States;
 (cc)based on information available to the Secretary of Homeland Security (including classified, sensitive, or national security information, and without regard to the grounds upon which the alien was ordered removed), that there is reason to believe that the release of the alien would threaten the national security of the United States; or
 (dd)that the release of the alien will threaten the safety of the community or any person, conditions of release cannot reasonably be expected to ensure the safety of the community or any person, and either (AA)—
 (AA)the alien has been convicted of (aaa) one or more aggravated felonies (as defined in section 101(a)(43)(A)), (bbb) one or more crimes identified by the Secretary of Homeland Security by regulation, if the aggregate term of imprisonment for such crimes is at least 5 years, or (ccc) one or more attempts or conspiracies to commit any such aggravated felonies or such identified crimes, if the aggregate term of imprisonment for such attempts or conspiracies is at least 5 years; or
 (BB)the alien has committed one or more violent crimes (as referred to in section 101(a)(43)(F), but not including a purely political offense) and, because of a mental condition or personality disorder and behavior associated with that condition or disorder, the alien is likely to engage in acts of violence in the future; or
 (III)pending a certification under subclause (II), so long as the Secretary of Homeland Security has initiated the administrative review process not later than 30 days after the expiration of the removal period (including any extension of the removal period, as provided in paragraph (1)(C)).
 (iii)No right to bond hearingAn alien whose detention is extended under this subparagraph shall have no right to seek release on bond, including by reason of a certification under clause (ii)(II).
									(C)Renewal and delegation of certification
 (i)RenewalThe Secretary of Homeland Security may renew a certification under subparagraph (B)(ii)(II) every 6 months, after providing an opportunity for the alien to request reconsideration of the certification and to submit documents or other evidence in support of that request. If the Secretary does not renew a certification, the Secretary may not continue to detain the alien under subparagraph (B)(ii)(II).
 (ii)DelegationNotwithstanding section 103, the Secretary of Homeland Security may not delegate the authority to make or renew a certification described in item (bb), (cc), or (dd) of subparagraph (B)(ii)(II) below the level of the Director of Immigration and Customs Enforcement.
 (iii)HearingThe Secretary of Homeland Security may request that the Attorney General or the Attorney General's designee provide for a hearing to make the determination described in item (dd)(BB) of subparagraph (B)(ii)(II).
 (D)Release on conditionsIf it is determined that an alien should be released from detention by a Federal court, the Board of Immigration Appeals, or if an immigration judge orders a stay of removal, the Secretary of Homeland Security, in the exercise of the Secretary's discretion, may impose conditions on release as provided in paragraph (3).
 (E)RedetentionThe Secretary of Homeland Security, in the exercise of the Secretary's discretion, without any limitations other than those specified in this section, may again detain any alien subject to a final removal order who is released from custody, if removal becomes likely in the reasonably foreseeable future, the alien fails to comply with the conditions of release, or to continue to satisfy the conditions described in subparagraph (A), or if, upon reconsideration, the Secretary, in the Secretary’s sole discretion, determines that the alien can be detained under subparagraph (B). This section shall apply to any alien returned to custody pursuant to this subparagraph, as if the removal period terminated on the day of the redetention.
 (F)Review of determinations by SecretaryA determination by the Secretary under this paragraph shall not be subject to review by any other agency..
					3104.Definition of aggravated felony
 (a)In generalSection 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)) is amended to read as follows:
						
 (43)Notwithstanding any other provision of law, the term aggravated felony means any offense, whether in violation of Federal, State, or foreign law, that is described in this paragraph. An offense described in this paragraph is—
 (A)homicide (including murder in any degree, manslaughter, and vehicular manslaughter), rape (whether the victim was conscious or unconscious), statutory rape, sexual assault or battery, or any offense of a sexual nature involving an intended victim under the age of 18 years (including offenses in which the intended victim was a law enforcement officer);
								(B)
 (i)illicit trafficking in a controlled substance (as defined in section 102 of the Controlled Substances Act), including a drug trafficking crime (as defined in section 924(c) of title 18, United States Code); or
 (ii)any offense under State law relating to a controlled substance (as so classified under State law) which is classified as a felony in that State regardless of whether the substance is classified as a controlled substance under section 102 of the Controlled Substances Act (21 U.S.C. 802);
 (C)illicit trafficking in firearms or destructive devices (as defined in section 921 of title 18, United States Code) or in explosive materials (as defined in section 841(c) of that title);
 (D)an offense described in section 1956 of title 18, United States Code (relating to laundering of monetary instruments) or section 1957 of that title (relating to engaging in monetary transactions in property derived from specific unlawful activity) if the amount of the funds exceeded $10,000;
 (E)an offense described in— (i)section 842 or 844 of title 18, United States Code (relating to explosive materials offenses);
 (ii)section 922 or 924 of title 18, United States Code (relating to firearms offenses); or (iii)section 5861 of the Internal Revenue Code of 1986 (relating to firearms offenses);
 (F)a violent crime for which the term of imprisonment is at least 1 year, including— (i)any offense that has an element the use, attempted use, or threatened use of physical force against the person or property of another; or
 (ii)any other offense in which the record of conviction establishes that the offender used physical force against the person or property of another in the course of committing the offense;
									(G)
 (i)theft (including theft by deceit, theft by fraud, embezzlement, motor vehicle theft, unauthorized use of a vehicle, or receipt of stolen property), regardless of whether the intended deprivation was temporary or permanent, for which the term of imprisonment is at least 1 year; or
 (ii)burglary for which the term of imprisonment is at least 1 year; (H)an offense described in section 875, 876, 877, or 1202 of title 18, United States Code (relating to the demand for or receipt of ransom);
 (I)an offense involving child pornography or sexual exploitation of a minor (including any offense described in section 2251, 2251A, or 2252 of title 18, United States Code);
 (J)an offense described in section 1962 of title 18, United States Code (relating to racketeer influenced corrupt organizations), or an offense described in section 1084 (if it is a second or subsequent offense) or 1955 of that title (relating to gambling offenses);
 (K)an offense that— (i)relates to the owning, controlling, managing, or supervising of a prostitution business;
 (ii)is described in section 2421, 2422, or 2423 of title 18, United States Code (relating to transportation for the purpose of prostitution) if committed for commercial advantage; or
 (iii)is described in any of sections 1581–1585 or 1588–1591 of title 18, United States Code (relating to peonage, slavery, involuntary servitude, and trafficking in persons);
 (L)an offense described in— (i)section 793 (relating to gathering or transmitting national defense information), 798 (relating to disclosure of classified information), 2153 (relating to sabotage) or 2381 or 2382 (relating to treason) of title 18, United States Code;
 (ii)section 601 of the National Security Act of 1947 (50 U.S.C. 421) (relating to protecting the identity of undercover intelligence agents);
 (iii)section 601 of the National Security Act of 1947 (relating to protecting the identity of undercover agents);
 (iv)section 175 (relating to biological weapons) of title 18, United States Code; (v)sections 792 (harboring or concealing persons who violated sections 793 or 794 of title 18, United States Code), 794 (gathering or delivering defense information to aid foreign government), 795 (photographing and sketching defense installations), 796 (use of aircraft for photographing defense installations), 797 (publication and sale of photographs of defense installations), 799 (violation of NASA regulations for protection of facilities) of title 18, United States Code;
 (vi)sections 831 (prohibited transactions involving nuclear materials) and 832 (participation in nuclear and weapons of mass destruction threats to the United States) of title 18, United States Code;
 (vii)sections 2332a-d, f-h (relating to terrorist activities) of title 18, United States Code; (viii)sections 2339 (relating to harboring or concealing terrorists), 2339A (relating to material support to terrorists), 2339B (relating to material support or resources to designated foreign terrorist organizations), 2339C (relating to financing of terrorism), 2339D (relating to receiving military-type training from a terrorist organization) of title 18, United States Code;
 (ix)section 1705 of the International Emergency Economic Powers Act (50 U.S.C. 1705); or (x)section 38 of the Arms Export Control Act (22 U.S.C. 2778);
 (M)an offense that— (i)involves fraud or deceit in which the loss to the victim or victims exceeds $10,000; or
 (ii)is described in section 7201 of the Internal Revenue Code of 1986 (relating to tax evasion) in which the revenue loss to the Government exceeds $10,000;
 (N)an offense described in section 274(a) (relating to alien smuggling), except in the case of a first offense for which the alien has affirmatively shown that the alien committed the offense for the purpose of assisting, abetting, or aiding only the alien's spouse, child, or parent (and no other individual) to violate a provision of this Act;
								
									(O)
 an offense described in section 275 or 276 for which the term of imprisonment is at least 1 year;  (P) an offense which is described in chapter 75 of title 18, United States Code, and for which the term of imprisonment is at least 1 year;
								
									(Q)
 an offense relating to a failure to appear by a defendant for service of sentence if the underlying offense is punishable by imprisonment for a term of 5 years or more;
								
									(R)
 an offense relating to commercial bribery, counterfeiting, forgery, or trafficking in vehicles the identification numbers of which have been altered for which the term of imprisonment is at least one year;
								
									(S)
 an offense relating to obstruction of justice, perjury or subornation of perjury, or bribery of a witness;
								
									(T)
 an offense relating to a failure to appear before a court pursuant to a court order to answer to or dispose of a charge of a felony for which a sentence of 2 years' imprisonment or more may be imposed;
 (U)any offense for which the term of imprisonment imposed was 2 years or more; (V)an offense relating to terrorism or national security (including a conviction for a violation of any provision of chapter 113B of title 18, United States Code; or
								(W)
 (i)a single conviction for driving while intoxicated (including a conviction for driving while under the influence of or impairment by alcohol or drugs), when such impaired driving was a cause of the serious bodily injury or death of another person; or
 (ii)a second or subsequent conviction for driving while intoxicated (including a conviction for driving under the influence of or impaired by alcohol or drugs); or
									
									(X)
 an attempt or conspiracy to commit an offense described in this paragraph or aiding, abetting, counseling, procuring, commanding, inducing, facilitating, or soliciting the commission of such an offense.
								Any determinations under this paragraph shall be made on the basis of the record of conviction.
			 For purposes of this paragraph, a person shall be considered to have
			 committed an aggravated felony if that person has been convicted for 3 or
			 more misdemeanors not arising out the traffic laws (except for any
			 conviction for driving under the influence or an offense that results in
			 the death or serious bodily injury of another person) or felonies for
			 which the aggregate term of imprisonment imposed was 3 years or more,
			 regardless of whether the convictions were all entered pursuant to a
			 single trial or the offenses arose from a single pattern or scheme of
			 conduct..
					(b)Effective date; application of amendments
 (1)In generalThe amendments made by subsection (a)— (A)shall take effect on the date of the enactment of this Act; and
 (B)shall apply to any act or conviction that occurred before, on, or after such date. (2)Application of IIRIRA amendmentsThe amendments to section 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)) made by section 321 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 110 Stat. 3009–627) shall continue to apply, whether the conviction was entered before, on, or after September 30, 1996.
 3105.Crime of violenceSection 16 of title 18, United States Code, is amended to read as follows:  16.Crime of violence defined (a)The term crime of violence means an offense that—
								(1)
 (A)is murder, voluntary manslaughter, assault, sexual abuse or aggravated sexual abuse, abusive sexual contact, child abuse, kidnapping, robbery, carjacking, firearms use, burglary, arson, extortion, communication of threats, coercion, unauthorized use of a vehicle, fleeing, interference with flight crew members and attendants, domestic violence, hostage taking, stalking, human trafficking, or using weapons of mass destruction; or
 (B)involves use or unlawful possession of explosives or destructive devices described in 5845(f) of the Internal Revenue Code of 1986;
 (2)has as an element the use, attempted use, or threatened use of physical force against the person or property of another; or
 (3)is an attempt to commit, conspiracy to commit, solicitation to commit, or aiding and abetting any of the offenses set forth in paragraphs (1) and (2).
 (b)In this section: (1)The term abusive sexual contact means conduct described in section 2244(a)(1) and (a)(2).
 (2)The terms aggravated sexual abuse and sexual abuse mean conduct described in sections 2241 and 2242. For purposes of such conduct, the term sexual act means conduct described in section 2246(2), or the knowing and lewd exposure of genitalia or masturbation, to any person, with an intent to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of any person.
 (3)The term assault means conduct described in section 113(a), and includes conduct committed recklessly, knowingly, or intentionally.
 (4)The term arson means conduct described in section 844(i) or unlawfully or willfully damaging or destroying any building, inhabited structure, vehicle, vessel, or real property by means of fire or explosive.
 (5)The term burglary means an unlawful or unprivileged entry into, or remaining in, a building or structure, including any nonpermanent or mobile structure that is adapted or used for overnight accommodation or for the ordinary carrying on of business, and, either before or after entering, the person—
 (A)forms the intent to commit a crime; or (B)commits or attempts to commit a crime.
 (6)The term carjacking means conduct described in section 2119, or the unlawful taking of a motor vehicle from the immediate actual possession of a person against his will, by means of actual or threatened force, or violence or intimidation, or by sudden or stealthy seizure or snatching, or fear of injury.
 (7)The term child abuse means the unlawful infliction of physical injury or the commission of any sexual act against a child under fourteen by any person eighteen years of age or older.
 (8)The term communication of threats means conduct described in section 844(e), or the transmission of any communications containing any threat of use of violence to—
 (A)demand or request for a ransom or reward for the release of any kidnapped person; or (B)threaten to kidnap or injure the person of another.
 (9)The term coercion means causing the performance or non-performance of any act by another person which under such other person has a legal right to do or to abstain from doing, through fraud or by the use of actual or threatened force, violence, or fear thereof, including the use, or an express or implicit threat of use, of violence to cause harm, or threats to cause injury to the person, reputation or property of any person.
 (10)The term domestic violence means any assault committed by a current or former spouse, parent, or guardian of the victim, by a person with whom the victim shares a child in common, by a person who is cohabiting with or has cohabited with the victim as a spouse, parent, or guardian, or by a person similarly situated to a spouse, parent, or guardian of the victim
 (11)The term extortion means conduct described in section 1951(b)(2)), but not extortion under color of official right or fear of economic loss.
 (12)The term firearms use means conduct described in section 924(c) or 929(a), if the firearm was brandished, discharged, or otherwise possessed, carried, or used as a weapon and the crime of violence or drug trafficking crime during and in relation to which the firearm was possessed, carried, or used was subject to prosecution in any court of the United States, State court, military court or tribunal, or tribal court. Such term also includes unlawfully possessing a firearm described in section 5845(a) of the Internal Revenue Code of 1986 (such as a sawed-off shotgun or sawed-off rifle, silencer, bomb, or machine gun), possession of a firearm described in section 922(g)(1), 922(g)(2) and 922(g)(4), possession of a firearm with the intent to use such firearm unlawfully, or reckless discharge of a firearm at a dwelling.
 (13)The term fleeing means knowingly operating a motor vehicle and, following a law enforcement officer’s signal to bring the motor vehicle to a stop—
 (A)failing or refusing to comply; or (B)fleeing or attempting to elude a law enforcement officer.
 (14)The term force means the level of force needed or intended to overcome resistance. (15)The term hostage taking means conduct described in section 1203.
 (16)The term human trafficking means conduct described in section 1589, 1590, and 1591. (17)The term interference with flight crew members and attendants means conduct described in section 46504 of title 49, United States Code.
 (18)The term kidnapping means conduct described in section 1201(a)(1) or seizing, confining, inveigling, decoying, abducting, or carrying away and holding for ransom or reward or otherwise any person.
 (19)The term murder means conduct described as murder in the first degree or murder in the second degree described in section 1111.
 (20)the term robbery means conduct described in section 1951(b)(1), or the unlawful taking or obtaining of personal property from the person or in the presence of another, against his will, by means of actual or threatened force, or violence or intimidation, or by sudden or stealthy seizure or snatching, or fear of injury, immediate or future, to his person or property, or property in his custody or possession, or the person or property of a relative or member of his family or of anyone in his company at the time of the taking or obtaining.
 (21)The term stalking means conduct described in section 2261A. (22)The term unauthorized use of a motor vehicle means the intentional or knowing operation of another person’s boat, airplane, or motor vehicle without the consent of the owner.
 (23)The term using weapons of mass destruction means conduct described in section 2332a. (24)the term voluntary manslaughter means conduct described in section 1112(a).
 (c)For purposes of this section, in the case of any reference in subsection (b) to an offense under this title, such reference shall include conduct that constitutes an offense under State or tribal law or under the Uniform Code of Military Justice, if such conduct would be an offense under this title if a circumstance giving rise to Federal jurisdiction had existed..
				3106.Grounds of inadmissibility and deportability for alien gang members
 (a)Definition of gang memberSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by inserting after paragraph (52) the following:
						
							(53)
 (A)The term criminal gang means an ongoing group, club, organization, or association of 5 or more persons— (i)that has as one of its primary purposes the commission of 1 or more of the criminal offenses described in subparagraph (B) and the members of which engage, or have engaged within the past 5 years, in a continuing series of such offenses; or
 (ii)that has been designated as a criminal gang by the Secretary of Homeland Security, in consultation with the Attorney General, as meeting these criteria.
 (B)The offenses described, whether in violation of Federal or State law or foreign law and regardless of whether the offenses occurred before, on, or after the date of the enactment of this paragraph, are the following:
 (i)A felony drug offense (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)). (ii)A felony offense involving firearms or explosives or in violation of section 931 of title 18, United States Code (relating to purchase, ownership, or possession of body armor by violent felons).
 (iii)An offense under section 274 (relating to bringing in and harboring certain aliens), section 277 (relating to aiding or assisting certain aliens to enter the United States), or section 278 (relating to importation of alien for immoral purpose), except that this clause does not apply in the case of an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) which is exempt from taxation under section 501(a) of such Code.
 (iv)A violent crime described in section 101(a)(43)(F). (v)A crime involving obstruction of justice, tampering with or retaliating against a witness, victim, or informant, or perjury or subornation of perjury.
 (vi)Any conduct punishable under sections 1028A and 1029 of title 18, United States Code (relating to aggravated identity theft or fraud and related activity in connection with identification documents or access devices), sections 1581 through 1594 of such title (relating to peonage, slavery, and trafficking in persons), section 1951 of such title (relating to interference with commerce by threats or violence), section 1952 of such title (relating to interstate and foreign travel or transportation in aid of racketeering enterprises), section 1956 of such title (relating to the laundering of monetary instruments), section 1957 of such title (relating to engaging in monetary transactions in property derived from specified unlawful activity), or sections 2312 through 2315 of such title (relating to interstate transportation of stolen motor vehicles or stolen property).
 (vii)An attempt or conspiracy to commit an offense described in this paragraph or aiding, abetting, counseling, procuring, commanding, inducing, facilitating, or soliciting the commission of an offense described in clauses (i) through (vi)..
 (b)InadmissibilitySection 212(a)(2) of such Act (8 U.S.C. 1182(a)(2)) is amended— (1)in subparagraph (A)(i)—
 (A)in subclause (I), by striking or at the end; and (B)by inserting after subclause (II) the following:
								
 (III)a violation of (or a conspiracy or attempt to violate) any law or regulation of a State, the United States, or a foreign country relating to participation or membership in a criminal gang, or
 (IV)any felony or misdemeanor offense for which the alien received a sentencing enhancement predicated on gang membership or conduct that promoted, furthered, aided, or supported the illegal activity of the criminal gang,.
 (2)by adding at the end the following:  (N)Aliens associated with criminal gangs (i)Aliens not physically present in the United StatesIn the case of an alien who is not physically present in the United States:
 (I)That alien is inadmissible if a consular officer, an immigration officer, the Secretary of Homeland Security, or the Attorney General knows or has reason to believe—
 (aa)to be or to have been a member of a criminal gang (as defined in section 101(a)(53)); or (bb)to have participated in the activities of a criminal gang (as defined in section 101(a)(53)), knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang.
 (II)That alien is inadmissible if a consular officer, an immigration officer, the Secretary of Homeland Security, or the Attorney General has reasonable grounds to believe the alien has participated in, been a member of, promoted, or conspired with a criminal gang, either inside or outside of the United States.
 (III)That alien is inadmissible if a consular officer, an immigration officer, the Secretary of Homeland Security, or the Attorney General has reasonable grounds to believe seeks to enter the United States or has entered the United States in furtherance of the activities of a criminal gang, either inside or outside of the United States.
 (ii)Aliens physically present in the United StatesIn the case of an alien who is physically present in the United States, that alien is inadmissible if the alien—
 (I)is a member of a criminal gang (as defined in section 101(a)(53)); or (II)has participated in the activities of a criminal gang (as defined in section 101(a)(53)), knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang..
 (c)DeportabilitySection 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the following:
						
 (H)Aliens associated with criminal gangsAny alien is deportable who— (i)is or has been a member of a criminal gang (as defined in section 101(a)(53));
 (ii)has participated in the activities of a criminal gang (as so defined), knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang;
 (iii)has been convicted of a violation of (or a conspiracy or attempt to violate) any law or regulation of a State, the United States, or a foreign country relating to participation or membership in a criminal gang; or
 (iv)any felony or misdemeanor offense for which the alien received a sentencing enhancement predicated on gang membership or conduct that promoted, furthered, aided, or supported the illegal activity of the criminal gang..
					(d)Designation
 (1)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1182) is amended by inserting after section 219 the following:
							
								220.Designation of criminal gang
									(a)Designation
 (1)In generalThe Secretary of Homeland Security, in consultation with the Attorney General, may designate a group, club, organization, or association of 5 or more persons as a criminal gang if the Secretary finds that their conduct is described in section 101(a)(53).
										(2)Procedure
 (A)NotificationSeven days before making a designation under this subsection, the Secretary shall, by classified communication, notify the Speaker and Minority Leader of the House of Representatives, the President pro tempore, Majority Leader, and Minority Leader of the Senate, and the members of the relevant committees of the House of Representatives and the Senate, in writing, of the intent to designate a group, club, organization, or association of 5 or more persons under this subsection and the factual basis therefor.
 (B)Publication in the Federal RegisterThe Secretary shall publish the designation in the Federal Register seven days after providing the notification under subparagraph (A).
											(3)Record
 (A)In generalIn making a designation under this subsection, the Secretary shall create an administrative record. (B)Classified informationThe Secretary may consider classified information in making a designation under this subsection. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c).
											(4)Period of designation
 (A)In generalA designation under this subsection shall be effective for all purposes until revoked under paragraph (5) or (6) or set aside pursuant to subsection (c).
											(B)Review of designation upon petition
 (i)In generalThe Secretary shall review the designation of a criminal gang under the procedures set forth in clauses (iii) and (iv) if the designated group, club, organization, or association of 5 or more persons files a petition for revocation within the petition period described in clause (ii).
 (ii)Petition periodFor purposes of clause (i)— (I)if the designated group, club, organization, or association of 5 or more persons has not previously filed a petition for revocation under this subparagraph, the petition period begins 2 years after the date on which the designation was made; or
 (II)if the designated group, club, organization, or association of 5 or more persons has previously filed a petition for revocation under this subparagraph, the petition period begins 2 years after the date of the determination made under clause (iv) on that petition.
 (iii)ProceduresAny group, club, organization, or association of 5 or more persons that submits a petition for revocation under this subparagraph of its designation as a criminal gang must provide evidence in that petition that it is not described in section 101(a)(53).
												(iv)Determination
 (I)In generalNot later than 180 days after receiving a petition for revocation submitted under this subparagraph, the Secretary shall make a determination as to such revocation.
 (II)Classified informationThe Secretary may consider classified information in making a determination in response to a petition for revocation. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c).
 (III)Publication of determinationA determination made by the Secretary under this clause shall be published in the Federal Register. (IV)ProceduresAny revocation by the Secretary shall be made in accordance with paragraph (6).
													(C)Other review of designation
 (i)In generalIf in a 5-year period no review has taken place under subparagraph (B), the Secretary shall review the designation of the criminal gang in order to determine whether such designation should be revoked pursuant to paragraph (6).
 (ii)ProceduresIf a review does not take place pursuant to subparagraph (B) in response to a petition for revocation that is filed in accordance with that subparagraph, then the review shall be conducted pursuant to procedures established by the Secretary. The results of such review and the applicable procedures shall not be reviewable in any court.
 (iii)Publication of results of reviewThe Secretary shall publish any determination made pursuant to this subparagraph in the Federal Register.
 (5)Revocation by act of congressThe Congress, by an Act of Congress, may block or revoke a designation made under paragraph (1). (6)Revocation based on change in circumstances (A)In generalThe Secretary may revoke a designation made under paragraph (1) at any time, and shall revoke a designation upon completion of a review conducted pursuant to subparagraphs (B) and (C) of paragraph (4) if the Secretary finds that—
 (i)the group, club, organization, or association of 5 or more persons that has been designated as a criminal gang is no longer described in section 101(a)(53); or
 (ii)the national security or the law enforcement interests of the United States warrants a revocation. (B)ProcedureThe procedural requirements of paragraphs (2) and (3) shall apply to a revocation under this paragraph. Any revocation shall take effect on the date specified in the revocation or upon publication in the Federal Register if no effective date is specified.
 (7)Effect of revocationThe revocation of a designation under paragraph (5) or (6) shall not affect any action or proceeding based on conduct committed prior to the effective date of such revocation.
 (8)Use of designation in trial or hearingIf a designation under this subsection has become effective under paragraph (2) an alien in a removal proceeding shall not be permitted to raise any question concerning the validity of the issuance of such designation as a defense or an objection.
										(b)Amendments to a designation
 (1)In generalThe Secretary may amend a designation under this subsection if the Secretary finds that the group, club, organization, or association of 5 or more persons has changed its name, adopted a new alias, dissolved and then reconstituted itself under a different name or names, or merged with another group, club, organization, or association of 5 or more persons.
 (2)ProcedureAmendments made to a designation in accordance with paragraph (1) shall be effective upon publication in the Federal Register. Paragraphs (2), (4), (5), (6), (7), and (8) of subsection (a) shall also apply to an amended designation.
 (3)Administrative recordThe administrative record shall be corrected to include the amendments as well as any additional relevant information that supports those amendments.
 (4)Classified informationThe Secretary may consider classified information in amending a designation in accordance with this subsection. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c) of this section.
										(c)Judicial review of designation
 (1)In generalNot later than 30 days after publication in the Federal Register of a designation, an amended designation, or a determination in response to a petition for revocation, the designated group, club, organization, or association of 5 or more persons may seek judicial review in the United States Court of Appeals for the District of Columbia Circuit.
 (2)Basis of reviewReview under this subsection shall be based solely upon the administrative record, except that the Government may submit, for ex parte and in camera review, classified information used in making the designation, amended designation, or determination in response to a petition for revocation.
 (3)Scope of reviewThe Court shall hold unlawful and set aside a designation, amended designation, or determination in response to a petition for revocation the court finds to be—
 (A)arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)contrary to constitutional right, power, privilege, or immunity;
 (C)in excess of statutory jurisdiction, authority, or limitation, or short of statutory right; (D)lacking substantial support in the administrative record taken as a whole or in classified information submitted to the court under paragraph (2); or
 (E)not in accord with the procedures required by law. (4)Judicial review invokedThe pendency of an action for judicial review of a designation, amended designation, or determination in response to a petition for revocation shall not affect the application of this section, unless the court issues a final order setting aside the designation, amended designation, or determination in response to a petition for revocation.
 (d)DefinitionsAs used in this section— (1)the term classified information has the meaning given that term in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.);
 (2)the term national security means the national defense, foreign relations, or economic interests of the United States; (3)the term relevant committees means the Committees on the Judiciary of the Senate and of the House of Representatives; and
 (4)the term Secretary means the Secretary of Homeland Security, in consultation with the Attorney General.. (2)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 219 the following:
							
								
									Sec. 220. Designation..
						(e)Mandatory detention of criminal gang members
 (1)In generalSection 236(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)), as amended by this division, is further amended—
 (A)in subparagraph (E), by striking or at the end; (B)in subparagraph (F), by inserting or at the end; and
 (C)by inserting after subparagraph (F) the following:  (G)is inadmissible under section 212(a)(2)(N) or deportable under section 237(a)(2)(H),.
 (2)Annual reportNot later than March 1 of each year (beginning 1 year after the date of the enactment of this Act), the Secretary of Homeland Security, after consultation with the appropriate Federal agencies, shall submit a report to the Committees on the Judiciary of the House of Representatives and of the Senate on the number of aliens detained under the amendments made by paragraph (1).
						(f)Asylum claims based on gang affiliation
 (1)Inapplicability of restriction on removal to certain countriesSection 241(b)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1251(b)(3)(B)) is amended, in the matter preceding clause (i), by inserting who is described in section 212(a)(2)(N)(i) or section 237(a)(2)(H)(i) or who is after to an alien.
 (2)Ineligibility for asylumSection 208(b)(2)(A) of such Act (8 U.S.C. 1158(b)(2)(A)) is amended— (A)in clause (v), by striking or at the end;
 (B)by redesignating clause (vi) as clause (vii); and (C)by inserting after clause (v) the following:
								
 (vi)the alien is described in section 212(a)(2)(N)(i) or section 237(a)(2)(H)(i); or. (g)Temporary protected statusSection 244 of such Act (8 U.S.C. 1254a) is amended—
 (1)by striking Attorney General each place it appears and inserting Secretary of Homeland Security; (2)in subparagraph (c)(2)(B)—
 (A)in clause (i), by striking or at the end; (B)in clause (ii), by striking the period and inserting ; or; and
 (C)by adding at the end the following:  (iii)the alien is, or at any time has been, described in section 212(a)(2)(N) or section 237(a)(2)(H).; and
 (3)in subsection (d)— (A)by striking paragraph (3); and
 (B)in paragraph (4), by adding at the end the following: The Secretary of Homeland Security may detain an alien provided temporary protected status under this section whenever appropriate under any other provision of law..
 (h)Special immigrant juvenile visasSection 101(a)(27)(J)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)(iii)) is amended—
 (1)in subclause (I), by striking and; (2)in subclause (II), by adding and at the end; and
 (3)by adding at the end the following:  (III)no alien who is, or at any time has been, described in section 212(a)(2)(N) or section 237(a)(2)(H) shall be eligible for any immigration benefit under this subparagraph;.
 (i)ParoleAn alien described in section 212(a)(2)(N) of the Immigration and Nationality Act, as added by subsection (b), shall not be eligible for parole under section 212(d)(5)(A) of such Act unless—
 (1)the alien is assisting or has assisted the United States Government in a law enforcement matter, including a criminal investigation; and
 (2)the alien’s presence in the United States is required by the Government with respect to such assistance.
 (j)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to acts that occur before, on, or after the date of the enactment of this Act.
 3107.Special immigrant juvenile status for immigrants unable to reunite with either parentSection 101(a)(27)(J)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)(i)) is amended by striking 1 or both of the immigrant’s parents and inserting either of the immigrant’s parents.
 3108.Clarification of authority regarding determinations of convictionsSection 101(a)(48) of the Immigration and National Act (8 U.S.C. 1101(a)(48)) is amended by adding at the end the following:
					
 (C)In making a determination as to whether a conviction is for— (i)a crime under section 212(a)(2), or
 (ii)a crime under 237(a)(2), such determination shall be determined on the basis of the record of conviction and any facts established within the record of conviction.(D)Any reversal, vacatur, expungement, or modification to a conviction, sentence, or conviction record that was granted to ameliorate the immigration consequences of the conviction, sentence, or conviction record, or was granted for rehabilitative purposes shall have no effect on the immigration consequences resulting from the original conviction. The alien shall have the burden of proving that the reversal, vacatur, expungement, or modification was not for such purposes. In no case in which a reversal, vacatur, expungement, or modification was granted for a procedural or substantive defect in the criminal proceedings. Whether an alien has been convicted of a crime for which a sentence of one year or longer may be imposed or whether the alien has been convicted for a crime where the maximum penalty possible did not exceed one year shall be determined based on the maximum penalty allowed by the statute of conviction as of the date the offense was committed. Subsequent changes in State or Federal law which increase or decrease the sentence that may be imposed for a given crime shall not be considered..
				3109.Adding attempt and conspiracy to commit terrorism-related inadmissibility grounds acts to the
 definition of engaging in terrorist activitySection 212(a)(3)(B)(iv) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iv)) is amended—
 (1)in subclause (VI), by striking the period and inserting ; or; and (2)by adding at the end the following:
						
 (VII)an attempt or conspiracy to do any of the foregoing..  3110.Clarifying the authority of ICE detainers (a)In generalSection 287(d) of the Immigration and Nationality Act (8 U.S.C. 1357(d)) is amended to read as follows:
						
							(d)Detainer of inadmissible or deportable aliens
 (1)In generalIn the case of an individual who is arrested by any Federal, State, or local law enforcement official or other personnel for the alleged violation of any criminal law or any motor vehicle law relating to driving while intoxicated or driving under the influence (including driving while under the influence of or impairment by alcohol or drugs), the Secretary may issue a detainer regarding the individual to any Federal, State, or local law enforcement entity, official, or other personnel if the Secretary has probable cause to believe that the individual is an inadmissible or deportable alien.
 (2)Probable causeProbable cause is deemed to be established if— (A)the individual who is the subject of the detainer matches, pursuant to biometric confirmation or other Federal database records, the identity of an alien who the Secretary has reasonable grounds to believe to be inadmissible or deportable;
 (B)the individual who is the subject of the detainer is the subject of ongoing removal proceedings, including matters where a charging document has already been served;
 (C)the individual who is the subject of the detainer has previously been ordered removed from the United States and such an order is administratively final;
 (D)the individual who is the subject of the detainer has made voluntary statements or provided reliable evidence that indicate that they are an inadmissible or deportable alien; or
 (E)the Secretary otherwise has reasonable grounds to believe that the individual who is the subject of the detainer is an inadmissible or deportable alien.
 (3)Transfer of custodyIf the Federal, State, or local law enforcement entity, official, or other personnel to whom a detainer is issued complies with the detainer and detains for purposes of transfer of custody to the Department of Homeland Security the individual who is the subject of the detainer, the Department may take custody of the individual within 48 hours (excluding weekends and holidays), but in no instance more than 96 hours, following the date that the individual is otherwise to be released from the custody of the relevant Federal, State, or local law enforcement entity..
					(b)Immunity
 (1)In generalA State or a political subdivision of a State (and the officials and personnel of the State or subdivision acting in their official capacities), and a nongovernmental entity (and its personnel) contracted by the State or political subdivision for the purpose of providing detention, acting in compliance with a Department of Homeland Security detainer issued pursuant to this section who temporarily holds an alien in its custody pursuant to the terms of a detainer so that the alien may be taken into the custody of the Department of Homeland Security, shall be considered to be acting under color of Federal authority for purposes of determining their liability and shall be held harmless for their compliance with the detainer in any suit seeking any punitive, compensatory, or other monetary damages.
 (2)Federal government as defendantIn any civil action arising out of the compliance with a Department of Homeland Security detainer by a State or a political subdivision of a State (and the officials and personnel of the State or subdivision acting in their official capacities), or a nongovernmental entity (and its personnel) contracted by the State or political subdivision for the purpose of providing detention, the United States Government shall be the proper party named as the defendant in the suit in regard to the detention resulting from compliance with the detainer.
 (3)Bad faith exceptionParagraphs (1) and (2) shall not apply to any mistreatment of an individual by a State or a political subdivision of a State (and the officials and personnel of the State or subdivision acting in their official capacities), or a nongovernmental entity (and its personnel) contracted by the State or political subdivision for the purpose of providing detention.
						(c)Private right of action
 (1)Cause of actionAny individual, or a spouse, parent, or child of that individual (if the individual is deceased), who is the victim of an offense that is murder, rape, or sexual abuse of a minor, for which an alien (as defined in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(3))) has been convicted and sentenced to a term of imprisonment of at least 1 year, may bring an action against a State or political subdivision of a State or public official acting in an official capacity in the appropriate Federal court if the State or political subdivision, except as provided in paragraph (3)—
 (A)released the alien from custody prior to the commission of such crime as a consequence of the State or political subdivision’s declining to honor a detainer issued pursuant to section 287(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1357(d)(1));
 (B)has in effect a statute, policy, or practice not in compliance with section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) as amended, and as a consequence of its statute, policy, or practice, released the alien from custody prior to the commission of such crime; or
 (C)has in effect a statute, policy, or practice requiring a subordinate political subdivision to decline to honor any or all detainers issued pursuant to section 287(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1357(d)(1)), and, as a consequence of its statute, policy or practice, the subordinate political subdivision declined to honor a detainer issued pursuant to such section, and as a consequence released the alien from custody prior to the commission of such crime.
 (2)Limitations on bringing actionAn action may not be brought under this subsection later than 10 years following the occurrence of the crime, or death of a person as a result of such crime, whichever occurs later.
 (3)Proper defendantIf a political subdivision of a State declines to honor a detainer issued pursuant to section 287(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1357(d)) as a consequence of the State or another political subdivision with jurisdiction over the subdivision prohibiting the subdivision through a statute or other legal requirement of the State or other political subdivision—
 (A)from honoring the detainer; or (B)fully complying with section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373),
							and, as a consequence of the statute or other legal requirement of the State or other political
			 subdivision, the subdivision released the alien referred to in paragraph
			 (1) from custody prior to the commission of the crime referred to in that
			 paragraph, the State or other political subdivision that enacted the
			 statute or other legal requirement, shall be deemed to be the proper
			 defendant in a cause of action under this subsection, and no such cause of
			 action may be maintained against the political subdivision which declined
 to honor the detainer.(4)Attorney’s fee and other costsIn any action or proceeding under this subsection the court shall allow a prevailing plaintiff a reasonable attorneys fee as part of the costs, and include expert fees as part of the attorneys fee.
 3111.Department of Homeland Security access to crime information databasesSection 105(b) of the Immigration and Nationality Act (8 U.S.C. 1105(b)) is amended— (1)in paragraph (1)—
 (A)by striking the Service and inserting the Department of Homeland Security; and (B)by striking visa applicant or applicant for admission and inserting visa applicant, applicant for admission, applicant for adjustment of status, or applicant for any other benefit under the immigration laws; and
 (2)by inserting after paragraph (4) the following:  (5)The Secretary of Homeland Security shall receive, upon request, access to the information described in paragraph (1) by means of extracts of the records for placement in the appropriate database without any fee or charge..
					IVAsylum Reform
 4101.Credible fear interviewsSection 235(b)(1)(B)(v) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(B)(v)) is amended by striking claim and all that follows, and inserting claim, as determined pursuant to section 208(b)(1)(B)(iii), and such other facts as are known to the officer, that the alien could establish eligibility for asylum under section 208, and it is more probable than not that the statements made by, and on behalf of, the alien in support of the alien’s claim are true..
 4102.Jurisdiction of asylum applicationsSection 208(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1158) is amended by striking subparagraph (C).
				4103.Recording expedited removal and credible fear interviews
 (a)In generalThe Secretary of Homeland Security shall establish quality assurance procedures and take steps to effectively ensure that questions by employees of the Department of Homeland Security exercising expedited removal authority under section 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b)) are asked in a uniform manner, to the extent possible, and that both these questions and the answers provided in response to them are recorded in a uniform fashion.
 (b)Factors relating to sworn statementsWhere practicable, any sworn or signed written statement taken of an alien as part of the record of a proceeding under section 235(b)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(A)) shall be accompanied by a recording of the interview which served as the basis for that sworn statement.
 (c)InterpretersThe Secretary shall ensure that a competent interpreter, not affiliated with the government of the country from which the alien may claim asylum, is used when the interviewing officer does not speak a language understood by the alien.
 (d)Recordings in immigration proceedingsThere shall be an audio or audio visual recording of interviews of aliens subject to expedited removal. The recording shall be included in the record of proceeding and shall be considered as evidence in any further proceedings involving the alien.
 (e)No private right of actionNothing in this section shall be construed to create any right, benefit, trust, or responsibility, whether substantive or procedural, enforceable in law or equity by a party against the United States, its departments, agencies, instrumentalities, entities, officers, employees, or agents, or any person, nor does this section create any right of review in any administrative, judicial, or other proceeding.
 4104.Safe third countrySection 208(a)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1158(a)(2)(A)) is amended— (1)by striking Attorney General each place it appears and inserting Secretary of Homeland Security; and
 (2)by striking removed, pursuant to a bilateral or multilateral agreement, to and inserting removed to. 4105.Renunciation of asylum status pursuant to return to home country (a)In generalSection 208(c) of the Immigration and Nationality Act (8 U.S.C. 1158(c)) is amended by adding at the end the following new paragraph:
						
							(4)Renunciation of status pursuant to return to home country
 (A)In generalExcept as provided in subparagraph (B), any alien who is granted asylum status under this Act, who, absent changed country conditions, subsequently returns to the country of such alien’s nationality or, in the case of an alien having no nationality, returns to any country in which such alien last habitually resided, and who applied for such status because of persecution or a well-founded fear of persecution in that country on account of race, religion, nationality, membership in a particular social group, or political opinion, shall have his or her status terminated.
 (B)WaiverThe Secretary has discretion to waive subparagraph (A) if it is established to the satisfaction of the Secretary that the alien had a compelling reason for the return. The waiver may be sought prior to departure from the United States or upon return.
								.
 (b)Conforming amendmentSection 208(c)(3) of the Immigration and Nationality Act (8 U.S.C. 1158(c)(3)) is amended by inserting after paragraph (2) the following: or (4).
					4106.Notice concerning frivolous asylum applications
 (a)In generalSection 208(d)(4) of the Immigration and Nationality Act (8 U.S.C. 1158(d)(4)) is amended— (1)in the matter preceding subparagraph (A), by inserting the Secretary of Homeland Security or before the Attorney General;
 (2)in subparagraph (A), by striking and of the consequences, under paragraph (6), of knowingly filing a frivolous application for asylum; and and inserting a semicolon;
 (3)in subparagraph (B), by striking the period and inserting ; and; and (4)by adding at the end the following:
							
 (C)ensure that a written warning appears on the asylum application advising the alien of the consequences of filing a frivolous application and serving as notice to the alien of the consequence of filing a frivolous application..
 (b)Conforming amendmentSection 208(d)(6) of the Immigration and Nationality Act (8 U.S.C. 1158(d)(6)) is amended by striking If the and all that follows and inserting:
						
 (A)If the Secretary of Homeland Security or the Attorney General determines that an alien has knowingly made a frivolous application for asylum and the alien has received the notice under paragraph (4)(C), the alien shall be permanently ineligible for any benefits under this chapter, effective as the date of the final determination of such an application;
 (B)An application is frivolous if the Secretary of Homeland Security or the Attorney General determines, consistent with subparagraph (C), that—
 (i)it is so insufficient in substance that it is clear that the applicant knowingly filed the application solely or in part to delay removal from the United States, to seek employment authorization as an applicant for asylum pursuant to regulations issued pursuant to paragraph (2), or to seek issuance of a Notice to Appeal in order to pursue Cancellation of Removal under section 240A(b); or
 (ii)any of the material elements are knowingly fabricated. (C)In determining that an application is frivolous, the Secretary or the Attorney General, must be satisfied that the applicant, during the course of the proceedings, has had sufficient opportunity to clarify any discrepancies or implausible aspects of the claim.
 (D)For purposes of this section, a finding that an alien filed a frivolous asylum application shall not preclude the alien from seeking withholding of removal under section 241(b)(3).) or protection pursuant to the Convention Against Torture..
					4107.Anti-fraud investigative work product
 (a)Asylum credibility determinationsSection 208(b)(1)(B)(iii) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(1)(B)(iii)) is amended by inserting after all relevant factors the following: , including statements made to, and investigative reports prepared by, immigration authorities and other government officials.
 (b)Relief for removal credibility determinationsSection 240(c)(4)(C) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(4)(C)) is amended by inserting after all relevant factors the following: , including statements made to, and investigative reports prepared by, immigration authorities and other government officials.
 4108.Penalties for asylum fraudSection 1001 of title 18 is amended by inserting at the end of the paragraph—  (d)Whoever, in any matter before the Secretary of Homeland Security or the Attorney General pertaining to asylum under section 208 of the Immigration and Nationality Act or withholding of removal under section 241(b)(3) of such Act, knowingly and willfully—
 (1)makes any materially false, fictitious, or fraudulent statement or representation; or (2)makes or uses any false writings or document knowing the same to contain any materially false, fictitious, or fraudulent statement or entry;
							shall be fined under this title or imprisoned not more than 10 years, or both..
 4109.Statute of limitations for asylum fraudSection 3291 of title 18 is amended— (1)by striking 1544, and inserting 1544, and section 1546,;
 (2)by striking offense. and inserting offense or within 10 years after the fraud is discovered.. 4110.Technical amendmentsSection 208 of the Immigration and Nationality Act (8 U.S.C. 1158) is amended—
 (1)in subsection (a)— (A)in paragraph (2)(D), by inserting Secretary of Homeland Security or the before Attorney General; and
 (B)in paragraph (3), by inserting Secretary of Homeland Security or the before Attorney General; (2)in subsection (b)(2), by inserting Secretary of Homeland Security or the before Attorney General each place such term appears;
 (3)in subsection (c)— (A)in paragraph (1), by striking Attorney General each place such term appears and inserting Secretary of Homeland Security;
 (B)in paragraph (2), in the matter preceding subparagraph (A), by inserting Secretary of Homeland Security or the before Attorney General; and (C)in paragraph (3), by inserting Secretary of Homeland Security or the before Attorney General; and
 (4)in subsection (d)— (A)in paragraph (1), by inserting Secretary of Homeland Security or the before Attorney General each place such term appears;
 (B)in paragraph (2), by striking Attorney General and inserting Secretary of Homeland Security; and (C)in paragraph (5)—
 (i)in subparagraph (A), by striking Attorney General and inserting Secretary of Homeland Security; and (ii)in subparagraph (B), by inserting Secretary of Homeland Security or the before Attorney General.
							VUSCIS Waivers
 5101.Exemption from Administrative Procedure ActThe requirements of subchapter II of chapter 5 of title 5, United States Code, shall not apply to any rule made in order to carry out this division or the amendments made by this division, to the extent the Secretary of Homeland Security determines that compliance with any such requirement would impede the expeditious implementation of such division or the amendments made by such division.
 5102.Exemption from Paperwork Reduction ActThe requirements of subchapter I of chapter 35 of title 44, United States Code, shall not apply to any action to implement this division or the amendments made by this division to the extent the Secretary of Homeland Security, the Secretary of State, the Attorney General, or the Secretary of Labor determines that compliance with any such requirement would impede the expeditious implementation of such sections or the amendments made by such sections.
 5103.SunsetThis title shall sunset on the date that is 3 years after the date of enactment of this Act. Such sunset shall not be construed to impose any requirements on, or affect the validity of, any rule issued or other action taken pursuant to such exemptions.
				